        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 1 of 144



STRINDBERG & SCHOLNICK, LLC
LAUREN I. SCHOLNICK (Utah Bar No. 7776)
675 East 2100 South, Suite 350
Salt Lake City, Utah 84106
Telephone: (801) 359-4169
Facsimile: (801) 359-4313
Email: lauren@utahjobjustice.com

BLUMENTHAL, NORDREHAUG BHOWMIK
DE BLOUW LLP
Kyle R. Nordrehaug (California Bar No. 205975 – Admitted Pro Hac Vice)
2255 Calle Clara
La Jolla, CA 92037
Telephone: (858)551-1223
Facsimile: (858) 551-1232
Email: kyle@bamlawca.com

Attorneys for Plaintiffs




                            IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


WILLIAM H. GRADIE, MILTON HARPER,             DECLARTION OF KYLE NORDREHAUG
RONNIE STEVENSON, and JONATHAN                IN SUPPORT OF MOTION FOR
MITCHELL, individuals, on behalf of           PRELIMINARY APPROVAL OF CLASS
themselves, and on behalf of all persons      ACTION SETTLEMENT
similarly situated,
                                              Case No. 2:16-cv-00768-DN
              Plaintiffs,

vs.                                           Judge: Hon. David Nuffer

C.R. ENGLAND, INC., a Corporation; and
Does 1 through 100, Inclusive,

              Defendant.
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 2 of 144



I, Kyle Nordrehaug, declare as follows:

       1.      I am a partner of the law firm of Blumenthal Nordrehaug Bhowmik De Blouw

LLP, counsel of record for Plaintiffs William H. Gradie, Milton Harper, Ronnie Stevenson, and

Jonathan Mitchell (“Plaintiffs”) in this matter. As such, I am fully familiar with the facts,

pleadings and history of this matter. I am submitting this declaration in support of Plaintiffs’

motion for preliminary approval of the proposed class action settlement with Defendant C.R.

England, Inc. (“Defendant”). The following facts are within my own personal knowledge, and if

called as a witness, I could and would testify competently to the matters stated herein.

       2.      Attached hereto as Exhibit #1 is a true and correct copy of the Stipulation of Class

Action Settlement and Release of Claims (the “Stipulation” or “Settlement”).

       3.       As consideration for the Settlement, Defendant agrees to provide a Total

Settlement Value in excess of $18,600,000, consisting of a Cash Settlement Payout of

$3,600,000 and Debt Forgiveness in excess of $15,000,000, to resolve the claims of the Class.

(Stipulation at ¶¶ II(HH), II(LL) and II(MM).) The Cash Settlement Payout shall include all

payments to the Participating Class Members, the Service Payments to the four named Plaintiffs,

all attorneys’ fees, costs and expenses of Class Counsel awarded by the Court; all employee and

employer tax withholdings; all payments allocated to the California Labor and Workforce

Development Agency (“LWDA”) in connection with Plaintiffs’ California Labor Code Private

Attorneys General Act (“PAGA”) claim; and, all costs of settlement administration, in the

amounts approved by the Court. The Settlement is non-reversionary and is an excellent result for

the Class Members in light of the serious disputes as to the merits of their claims, uncertainty as

to whether class certification could be obtained, the fact that almost all Class Members agreed to

individual arbitration agreements with class action waivers, and numerous other factors.




                                                 2
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 3 of 144



       4.      The Stipulation provides for automatic payment without the need to submit a

claim form to all Class Members who do not opt out of the Settlement. The proposed resolution

is thus a non-reversionary Settlement and an excellent result for Participating Class Members.

The relief provided in the Settlement will likewise benefit all Class Members equally. Each

Participating Class Member shall receive a pro rata payment from the Cash Settlement Payout

based on the number of weeks they worked for Defendant. Each Participating Class Member

shall also have any liquidated damages or interest that Defendant contends Defendant is owed

under a Driver Education and Employment Contract (or similar or related tuition agreement)

forgiven. The Settlement does not improperly grant preferential treatment to the Class

Representatives or any individual segments of the Class.

       5.      The Parties scheduled an all-day mediation before Steve Pearl, an experienced

mediator of wage and hour class actions. The Parties prepared for the mediation by exchanging

an extensive amount of information, including payroll information and other data, calculating

potential damages, and submitting mediation briefs to Mediator Pearl. Through the mediation

process and hard-fought adversarial negotiations, the Parties eventually reached a settlement that

they believe to be fair and reasonable in light of the experience of the Parties’ attorneys as

Counsel in other class action cases, and the uncertainties and cost of the years of protracted and

expensive litigation the Parties faced if a settlement was not reached.

       6.      Plaintiffs retained an expert, DM&A, to calculate potential damages and prepared

a mediation brief to address liability issues. Plaintiffs also considered Defendant’s defenses to

the various claims, including the fact that almost all Class Members signed individual arbitration

agreements containing class action waivers that could bar any potential class action in light of

the Supreme Court’s ruling in Epic Systems Corp. v. Lewis, 138 S.Ct. 1612, 200 L.Ed.2d 889

(2018). Plaintiffs also considered a prior class action settlement involving Defendant (i.e.,

                                                  3
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 4 of 144



Jasper v. C.R. England, U.S. District Court for the Central District of California Case No. 2:08-

cv-05266), where the Defendant resolved similar claims of a class of truck drivers. In Jasper,

the court approved a claims-made settlement relating to more than 16,600 truck drivers and a

class period of almost 10 years, which provided $4,537,600 to the class in that action. The

average recovery for each class member in Jasper was thus approximately $273 per class

member. The cash component of the Settlement, which is $3,600,000, compares very favorably

to the settlement approved in Jasper, because in this case the class is smaller, the Class Period is

less than six years (meaning the number of workweeks is substantially smaller), the average

recovery per class member will be roughly the same as what was approved in Jasper, and the

common fund in this case is non-reversionary (meaning that every Class Member who remains in

the case will receive a check, which was not true in Jasper). Moreover, the Settlement of this

Action provides an additional $15 million of Debt Forgiveness. Because the Settlement in this

case is superior to the one approved in Jasper, the Settlement amount is fair and reasonable.

Accordingly, the goal of this litigation has been met and the Settlement should be preliminarily

approved.

       7.      Plaintiff William H. Gradie attended Defendant’s Premier Truck Driving School

(“Premier”) in August 2015. He financed his Premier tuition through a loan from Defendant and

entered into a Driver Education and Employment Contract with Defendant in which he agreed,

among other things, to work as a truck driver exclusively for Defendant for nine months after

obtaining his commercial driver’s license (“CDL”) and Defendant agreed, among other things, to

pay any amounts owing on his tuition loan when he completed the nine-month term of the Driver

Education and Employment Contract. After Plaintiff Gradie graduated from Premier and

obtained his CDL in August 2015, he was employed as a truck driver by Defendant for less than

one month (i.e., from August 20, 2015 through September 2, 2015). Plaintiff Milton Harper

                                                 4
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 5 of 144



attended Premier in November 2012. After Mr. Harper graduated from Premier and obtained his

CDL in December 2012, he was employed as a truck driver by Defendant from December 6,

2012 through February 20, 2017. Plaintiff Ronnie Stevenson attended Premier in September

2013. After Plaintiff Stevenson graduated from Premier and obtained his CDL in October 2013,

he was employed as a truck driver by Defendant from October 2, 2013 through November 2014.

He resigned his employment with Defendant in November 2014, but was rehired in March 2015

and was employed as a truck driver by Defendant from March 26, 2015 through June 13, 2016.

Plaintiff Jonathan Mitchell attended Premier in June 2013. After Plaintiff Mitchell graduated

from Premier and obtained his CDL in July 2013, he was employed as a truck driver by

Defendant from July 11, 2013 through September 1, 2017.

       8.      On April 20, 2016, Plaintiff Gradie filed the original complaint in this case (i.e.,

the “Action”) in the Superior Court of the State of California for the County of Los Angeles, in

which he asserted a variety of wage-and-hour claims as well as several claims related to the

Driver Education and Employment Contract on behalf of himself and a putative class. On May

20, 2016, Defendant removed the Action to the United States District Court for the Central

District of California. On July 7, 2016, the Action was transferred to the District of Utah

pursuant to a stipulation between Gradie and Defendant that was subsequently approved by the

court. On September 29, 2016, Plaintiff Gradie filed an action for declaratory relief against

Defendant in this court (the “Declaratory Relief Action”), which was subsequently deemed

related to this Action.

       9.      On February 1, 2016, Plaintiff Harper filed a lawsuit against Defendant in the

Superior Court of the State of California for the County of San Bernardino on behalf of himself

and a putative class (“the Harper Lawsuit”). On April 12, 2016, Plaintiff Harper filed an

amended complaint in the Harper Lawsuit, adding Plaintiffs Stevenson and Mitchell as named

                                                 5
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 6 of 144



plaintiffs (together, Harper, Stevenson and Mitchell are the “Harper Plaintiffs”). On July 11,

2016, the Harper Plaintiffs filed a second amended complaint in the Harper Lawsuit, asserting

numerous wage-and-hour claims under California law as well as several claims related to the

Driver Education and Employment Contract. On August 24, 2016, Defendant removed the

Harper Lawsuit to the United States District Court for the Central District of California. On

August 26, 2016, the Harper Lawsuit was transferred to the District of Utah pursuant to a

stipulation between the Harper Plaintiffs and Defendant, and assigned to Judge Dee Benson.

       10.     In late 2016, the Harper Plaintiffs and C.R. England entered into an agreement to

settle the Harper Lawsuit on a class-wide basis, which subsequently received final approval from

Judge Benson. Gradie, who was a member of the Harper Settlement Class and had objected to

the Harper Settlement, appealed the order of final approval. On August 14, 2018, the Tenth

Circuit concluded it was unable to determine whether Judge Benson had properly certified the

Harper Settlement Class because he had not sufficiently explained the bases for his certification

ruling. Accordingly, the Tenth Circuit “vacate[d] the district court’s class certification”

determination and “remand[ed] [the case] for the district court to more meaningfully explain its

bases for class certification.” On remand, Judge Benson recused himself from the Harper

Lawsuit and it was reassigned to Judge Shelby. On March 27, 2019, Judge Shelby denied the

Harper Plaintiffs’ renewed motion for final approval on a technical standing ground.

Specifically, Judge Shelby found that the Harper Plaintiffs lacked standing to assert certain

claims related to Defendant’s Driver Education and Employment Contract and the proposed

settlement class therefore could not be certified. While Defendant and counsel for the Harper

Plaintiffs respectfully disagreed with that conclusion, that issue has now unquestionably been

remedied given that Gradie is part of the current Settlement and clearly has standing to assert the

contract-related claims alleged in this Action.

                                                  6
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 7 of 144



       11.     After Judge Shelby issued his ruling regarding the renewed motion for final

approval in the Harper Lawsuit, the Parties – i.e., the Harper Plaintiffs, Gradie and Defendant –

participated in a good-faith, arms-length mediation presided over by Mediator Steve Pearl.

Mediator Pearl negotiated with the Parties over the course of the entire day and was ultimately

able to help the Parties reach a settlement through a mediator’s proposal, the principal terms of

which were memorialized by the Parties in a binding Memorandum of Understanding that

became effective July 15, 2019. Based on those negotiations and arms-length settlement

discussions between the Parties, the Parties agreed to settle the Action, the claims asserted in the

Declaratory Relief Action and the claims asserted in the Harper Lawsuit on the terms and

conditions set forth in the Stipulation.

       12.     As part of the Settlement, Gradie filed a First Amended Complaint (“FAC”) in

this Action, adding the Harper Plaintiffs as named Plaintiffs and all claims asserted in the Harper

Lawsuit, and the Harper Plaintiffs dismissed the Harper Lawsuit without prejudice. In their

consolidated FAC, Plaintiffs assert, among other things, the following claims against Defendant:

(1) unfair competition in violation of Cal. Bus. & Prof. Code §§ 17200 et seq.; (2) failure to pay

minimum wages under the California Labor Code, applicable Wage Orders, and all other

corresponding laws and regulations; (3) failure to pay regular wages, straight time wages, and

overtime wages under the California Labor Code, applicable Wage Orders, and all other

corresponding laws and regulations; (4) failure to provide accurate itemized wage statements;

(5) failure to maintain copies of accurate itemized wage statements; (6) failure to reimburse for

all business-related expenses under the California Labor Code; (7) unlawful deductions in

violation of the California Labor Code; (8) failure to provide meal periods under the California

Labor Code, applicable Wage Orders, and all other corresponding laws and regulations;

(9) failure to provide rest periods as required under the California Labor Code, applicable Wage

                                                 7
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 8 of 144



Orders, and all other corresponding laws and regulations; (10) failure to timely pay wages due in

violation of California Labor Code §§ 201-203 et seq.; (11) failure to pay all wages owed on

regularly scheduled paydays in violation of California Labor Code §§ 204 et seq.;

(12) misrepresentation in violation of California Labor Code §§ 970 through 972 et seq.;

(13) usury, and; (14) failure to comply with the Private Attorneys’ General Act of 2004 (i.e.,

California Labor Code § 2698 et seq.). Plaintiffs’ FAC seeks, inter alia, unpaid wages of all

types, damages, penalties, civil penalties, liquidated damages, statutory damages, punitive

damages, restitution, reimbursement, interest, attorney fees, litigation costs, injunctive relief,

declaratory relief, and any other equitable or legal relief allegedly due and owing to Plaintiffs

and the other Class Members by virtue of the foregoing claims.

       13.     In the course of litigating this Action, Defendant provided payroll and

employment data along with other information regarding the Class Members to Plaintiffs and

Class Counsel. The information provided to Class Counsel by Defendant consisted of gigabytes

of data and many thousands of pages of materials. Defendant also provided Plaintiffs with their

entire personnel files, various employee policies, procedures, and manuals, exemplar wage

statements, earnings and other compensation materials, information about the Premier Truck

Driving School and third party schools, the settlement agreements in two prior wage-and-hour

class actions involving Defendant, multiple arbitration agreements containing class action

waivers, various employment contracts, and numerous other documents and information.

       14.     Based on this information, and their own independent investigation and

evaluation, Class Counsel has thoroughly analyzed the value of the Class Members’ claims

during the prosecution of this Action. This discovery, investigation, and prosecution has

included, among other things: (a) multiple conferences with Plaintiffs’ counsel; (b) inspection

and analysis of the documents and materials produced by Defendant; (c) analysis of the various

                                                  8
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 9 of 144



legal positions taken and defenses raised by Defendant; (d) investigation into the viability of

class treatment of the claims asserted in this Action, including, but not limited to, recent federal

court case law denying class certification in a case involving a trucking company; (e) analysis of

potential class-wide damages; (f) research of the applicable law with respect to the claims

asserted in the Complaints (and in the complaints filed in the Harper Lawsuit and Declaratory

Relief Action) and the potential defenses thereto (including, but not limited to, the existence of

arbitration agreements prohibiting class actions, preemption defenses that could eliminate

multiple claims, merit-based defenses, etc.); (g) the exchange of information through informal

discovery; and (h) assembling data for calculating damages.

       15.     Class Counsel has conducted a thorough investigation into the facts of this

putative class Action. Class Counsel has diligently evaluated the Class Members’ claims against

Defendant. At the time of the Settlement, the investigation was sufficiently advanced to give the

Class Representatives and Class Counsel a sound understanding of the merits of their positions

and to evaluate the worth of the claims of the Class Members in light of Defendant’s many

defenses to them. Prior to the Parties settling the case, counsel for Defendant provided Class

Counsel with access to necessary data for the Class Members. Based on the foregoing data and

their own independent investigation and evaluation, Class Counsel believes that the Settlement

with Defendant for the consideration and on the terms set forth in the Stipulation is fair,

reasonable, and adequate and is in the best interest of the Class in light of all known facts and

circumstances, including the risk of significant delay, the fact that almost all Class Members

executed individual arbitration agreements containing class action waivers, the uncertainty in

obtaining class certification, the difficulty in proving class-wide liability, damages and penalties

in light of defenses asserted by Defendant (e.g., preemption and merit-based defenses), and

numerous potential appellate issues.

                                                  9
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 10 of 144



       16.     Under the Settlement, Defendant agrees to provide the Total Settlement Value

(which exceeds $18,600,000), consisting of the non-reversionary Cash Settlement Payment by

Defendant of Three Million Six Hundred Thousand Dollars and No Cents ($3,600,000) to fund

the Qualified Settlement Fund (“QSF”) and release of the Forgiven Debt (totaling in excess of

Fifteen Million Dollars ($15,000,0000) and consisting of (i) all liquidated damages that

Defendant claims it is owed by Participating Class Members under any contractual provision

establishing liquidated damages in the exact amount of $2,500 and (ii) all unpaid interest that

Defendant claims it is owed by Participating Class Members under any Driver Education and

Employment Contract, related tuition agreement, or related promissory note). (Stipulation at ¶¶

II(HH), II(LL) and II(MM).) This is not a “claims made” or “reversionary” Settlement, meaning

no amount of the QSF shall revert to Defendant for any reason so long as the Settlement is

approved and it becomes completely final and no longer capable of being appealed. In addition,

Participating Class Members will not need to submit a claim form to recover under this

Settlement. The QSF shall include all payments involved in effectuating the Settlement,

including but not limited to: all Service Payments to the four named Plaintiffs, all attorneys’ fees,

costs and expenses of Class Counsel awarded by the Court, including all such fees and costs

incurred in documenting the Settlement, and obtaining a dismissal of both the Action and

Declaratory Relief Action with prejudice; all employee and employer tax withholdings; all

payments allocated to the LWDA in connection with PAGA; and all costs of settlement

administration, in the amounts approved by the Court. (Stipulation at ¶ II(HH).)

       17.     The Net QSF shall be divided and distributed to Participating Class Members.

(Stipulation at ¶ XIX(A)(2).) A Participating Class Member’s Cash Settlement Share will be

calculated as follows: (1) calculating the total number of weeks worked by all Participating

Class Members based on the Class Data (the “Total Work Weeks”); (2) dividing each

                                                 10
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 11 of 144



Participating Class Member’s number of work weeks based on the Class Data by the Total Work

Weeks to determine his or her proportionate share of the Net QSF (for each Participating Class

Member, the “Cash Settlement Share Proportion”); and (3) multiplying each Participating Class

Member’s Cash Settlement Share Proportion by the Net QSF. (Stipulation at ¶ XIX(A)(2)(b).)

       18.     The scope of the release by all Participating Class Members (i.e., all Class

Members other than those who elect not to participate in the Settlement) tracks the scope of

Plaintiffs’ allegations and claims that could have been asserted arising out of those allegations:

       Upon the Effective Date of the Settlement, each and every Participating Class Member

       hereby releases, discharges, and agrees to hold harmless Defendant and all of the other

       Released Parties, and each of them, from any and all Claims [as that term is defined in

       Section II.G of the Stipulation] that have been asserted, or could have been asserted, up

       through and including the last day of the Class Period based upon the facts or allegations

       pled in any of the Complaints filed in the Lawsuits (“Claims Released By Participating

       Class Members”).

(Stipulation at ¶ XXII(B).) The full text of the release for Participating Class Members is set

forth in Section XXII(B) of the Stipulation along with its incorporation by reference of Section

II.G of the Stipulation.

       19.     Any Class Member who so wishes may object to or comment on the Settlement;

or elect not to participate in the Settlement. Class Members who wish to exclude themselves

from the Settlement must mail to the Settlement Administrator, not later than 60 days after the

Settlement Administrator mails the Notice, a request to be excluded from the Settlement.

(Stipulation at ¶ XI(B).) Class Members who wish to object to the Settlement must file with the

District Court and serve on counsel for the Parties and the settlement administrator, not later than

60 days after the Settlement Administrator mails the Notice, a written comment on or objection

                                                 11
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 12 of 144



to the Settlement, setting forth the grounds for the comment or objection. (Stipulation at ¶

XI(C).) Defendant reserves the right to void the Settlement if 10% or more of the Class

Members elect not to participate in the Settlement. (Stipulation at ¶ XII.)

       20.     By a separate motion, Plaintiffs and their counsel will seek, and Defendant has

agreed not to oppose, Class Representative enhancements for the four Plaintiffs in amounts not

to exceed $12,000.00 each in compensation for their services as the Class Representatives.

(Stipulation at ¶ VI.) In addition, the motion will request approval of attorney’s fees in an

amount not to exceed One Million Four Hundred Forty Thousand Dollars ($1,440,000), which

will be at most approximately 40% of the Cash Settlement Payment and 7.75% of the Total

Settlement Value, and an award of litigation costs and expenses not to exceed Ninety Thousand

Dollars ($90,000). (Stipulation at ¶ VI.)

       21.     Defendant shall pay the Cash Settlement Payment to the Settlement Administrator

within thirty (30) days of the Effective Date of the Settlement. (Stipulation at ¶ XVIII.) The

Settlement Administrator will distribute the Cash Payment Amount within thirty (30) days after

receiving it. (Stipulation at ¶ XIX(B).)

       22.     The Parties scheduled a private mediation to take place before Steve Pearl, a

highly respected and experienced mediator of employment class actions in California. Prior to

mediation, the Plaintiffs engaged in extensive investigation, and Class Counsel received, among

numerous other items, time records and payroll information for the members of the Class. Class

Counsel analyzed the data with the assistance of damages expert DM&A and prepared and

submitted a mediation brief to Mediator Pearl. As a result, the Parties reached an agreement

based upon the experience of the Parties’ attorneys as counsel in other wage and hour cases and

also in light of the uncertainties of protracted and expensive litigation. Most importantly,

Plaintiffs and Class Counsel believe that this Settlement is fair, reasonable and adequate.

                                                 12
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 13 of 144



       23.     Class Counsel has conducted a thorough investigation into the facts of the class

action, including an extensive review of relevant documents and data, and has diligently pursued

an investigation of the Class Members’ claims against Defendant. Based on the foregoing

documents and data and their own independent investigation and evaluation, Class Counsel is of

the opinion that the Settlement with Defendant for the consideration and on the terms set forth in

the Stipulation is fair, reasonable, and adequate and is in the best interest of the Class in light of

all known facts and circumstances, including the risk of significant delay, defenses asserted by

Defendant, and numerous potential arbitration, certification, trial, and appellate issues.

       24.     Plaintiffs and Class Counsel recognize the expense and length of continuing to

litigate and trying this Action against Defendant through possible appeals which could take

several years or more to resolve. Class Counsel has also taken into account the uncertain

outcome and risk of protracted litigation, especially in complex actions such as this Action.

Class Counsel is also mindful of and recognizes the inherent problems of proof under, and

alleged defenses to, the claims asserted in the Action. Based upon their evaluation, Plaintiffs and

Class Counsel have determined that the class action Settlement set forth in the Stipulation is in

the best interest of the Class Members.

       25.     Here, a number of defenses asserted by Defendant presented serious threats to the

claims of Plaintiffs and the other Class Members. For example, Defendant contended that the

FLSA settlement in Campbell v. C.R. England, Inc. extinguished the claims of many Class

Members. Defendant also asserted the existence of arbitration agreements containing class

action waivers for approximately 98% of the Class (and in fact produced orders from other

lawsuits where individual arbitration was compelled). While Defendant strenuously asserted that

it would have been able to compel all of the Plaintiffs’ claims to individual arbitration, it also

made it clear it would have appealed any ruling by the District Court denying individual

                                                  13
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 14 of 144



arbitration. Thus, this Action could have been delayed for years even if Plaintiffs were somehow

able to overcome the fact that they agreed to individually arbitrate their claims. Furthermore,

there is a significant risk that, if this Action was not settled, Plaintiffs would be unable to obtain

class certification and thereby not recover on behalf of any employees other than themselves. At

the time of the mediation, Defendant forcefully opposed the propriety of class certification,

arguing that individual issues precluded class certification. Defendant cited many cases which

found certification inappropriate under analogous facts. The existence of arbitration agreements

for the vast majority of the absent class members also made class certification problematic. As

such, class certification in this action would have been hotly disputed and was by no means a

foregone conclusion.

       26.     Putting aside the arbitration and certification issues, Plaintiffs also faced

significant challenges on the merits. Recent Federal regulations by the Secretary of

Transportation, 83 Fed. Reg. 67470 (2018), now provide that the meal and rest break claims

asserted in this Action are preempted under 49 U.S.C. § 31141(c), and numerous courts have so

held, including in other cases litigated by Class Counsel. See, e.g., Henry v. Cent. Freight Lines,

Inc., 2019 WL 2465330, *4(E.D. Cal. June 13, 2019); Ayala v. U.S. Xpress Enters., 2019 WL

1986760, *2-*3(C.D. Cal. May 2, 2019); Robinson v. Chefs' Warehouse, Inc., 2019 WL

4278926, *3-*4 (N.D.Cal. September 10, 2019). Defendant also argued that Plaintiffs’ state law

claims are preempted by the Federal Aviation Administration Authorization Act of 1994

(“FAAAA”). With respect to Plaintiffs’ Contract-related claims, Defendant maintained that the

driving school tuition expenses its Contract imposed under certain circumstances were lawful

education charges under California law. See USS-Posco Industries v. Case, 244 Cal. App. 4th

197 (Cal. App. 2016) (concluding that training program and expenses nearly identical to those at

issue here did not violate California statutes prohibiting employers from passing on operating

                                                  14
        Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 15 of 144



expenses to employees); Hendrickson v. Octagon Inc., 225 F. Supp. 3d 1013, 1027 (N.D. Cal.

2016) (under California law, employer may “recoup the cost of training a former employee if the

employee leaves within a specified period of time.”)

        27.    The stage of the proceedings at which this Settlement was reached also militates

in favor of preliminary approval and ultimately, final approval of the Settlement. Class Counsel

has conducted a thorough investigation into the facts of the class action. Class Counsel began

investigating the Class Members’ claims well before this Action was filed in early 2016. Class

Counsel also obtained production of extensive employment and payroll records along with other

documentation. Class Counsel engaged in an extensive review and analysis of the relevant

documents and data with the assistance of experts. Class Counsel is experienced in handling

wage and hour class actions on behalf of truck drivers. In fact, one of the firms involved as

Class Counsel was also lead counsel in the Jasper action referenced above (which settlement the

Central District of California had no reservations approving). Class Counsel have also

collectively litigated at least twelve other wage and hour class actions on behalf of drivers

against trucking companies. Accordingly, Class Counsel is very familiar with the trucking

industry in general and Defendant in particular, and the agreement to settle did not occur until

Class Counsel possessed sufficient information to make an informed judgment regarding the

likelihood of success on the merits and the results that could be obtained through further

litigation.

        28.    Based on the foregoing data and their own independent investigation and

evaluation, Class Counsel is of the opinion that the Settlement with Defendant for the

consideration and on the terms set forth in the Stipulation is fair, reasonable, and adequate and is

in the best interest of the Class in light of all known facts and circumstances, including the risk

of significant delay, many defenses asserted by Defendant, and numerous potential liability and

                                                 15
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 16 of 144



appellate issues. Defendant and Defendant’s counsel also agree that the Settlement is fair and

reasonable. There can be no doubt that Counsel for both Parties, but most importantly counsel

for Plaintiffs, possessed sufficient information to make an informed judgment regarding the

likelihood of success on the merits and the results that could be obtained through further

litigation. Class Counsel also conducted significant investigation and due diligence to confirm

the accuracy of the information supplied by Defendant. The stage of the proceedings factor thus

weighs in favor of granting preliminary approval.

        29.     This Court should conditionally certify a class for settlement purposes that

consists of “all current and former truck drivers employed by Defendant in the State of

California during the Class Period […]. The Class thus includes employee truck drivers of every

kind who worked for Defendant in the State of California during the Class Period, including, but

not limited to, drivers, truck drivers, truck workers, industrial truck workers, industrial truck

drivers, Phase I drivers, Phase II drivers, driver trainees, student drivers, and/or any other similar

job designation or description that involved driving a truck for Defendant.” (Stipulation at ¶

II(H).) The Class Period is March 12, 2014 and continuing up through sixty (60) days after the

Stipulation was signed by all Parties or the Preliminary Approval Date, whichever date is earlier.

(Stipulation at ¶ II(L).)
                A.      Numerosity: Here, the Settlement Class is composed of more than

12,600 Class Members, which is sufficiently numerous for settlement purposes.

                B.      Commonality: Here, common questions of law and fact, as alleged by

Plaintiffs, are present, including, among other things, the following issues: (a) Whether

Defendant failed to pay Class Members minimum wages; (b) Whether Defendant failed to pay

Class Members any overtime wages; (c) Whether Defendant failed to provide accurate, itemized

wage statements to the Class Members; (d) Whether Defendant failed to maintain accurate,

itemized wage statements for the Class Members; (e) Whether Defendant failed to reimburse

Class Members for required business expenses; (f) Whether Defendant took any unlawful


                                                  16
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 17 of 144



deductions from Class Members; (g) Whether Defendant failed to provide off-duty meal and rest

periods; (h) Whether Defendant failed to timely pay all wages owed to Class Members upon

termination of their employment; (i) Whether Defendant failed to timely pay all wages owed to

Class Members each pay period; (j) Whether Defendant followed a consistent policy and practice

of allegedly imposing unlawful wage deductions and payment of expenses by, inter alia:

requiring Class Members to pay out of their own pockets for the Premier Truck Driving School;

requiring Class Members to purportedly patronize Defendant’s own for-profit training and

finance program; and deducting from wages for training costs, alleged “liquidated damages,”

usurious interest rates, and other sums supposedly owed to Defendant; (k) Whether Defendant
made false representations to Class Members that the actual out-of-pocket cost to Defendant for

its training was in excess of $5,000, that full-time work would be “guaranteed” by Defendant for

at least the mandated nine-month term of employment, that during this “guaranteed”

employment period their employment would not be terminable “at will” on the same basis as

other Defendant employees, but rather would be terminable only for demonstrated “good cause”,

and that Defendant would fully pay the cost of training on their behalf and thereby cause the

Promissory Note to be satisfied and discharged upon completion of their nine-month term of

employment; (l) Whether Defendant violated California’s unfair competition law; (m) Whether

Defendant charged usury interest rates in excess of 18% to Class Members pursuant to the terms
of Promissory Notes which were allegedly required to obtain employment with Defendant.

               C.      Typicality: In the instant case, there can be little doubt that the typicality

requirement is fully satisfied. Here, Plaintiffs are members of the proposed Settlement Class;

i.e., each was employed by Defendant as a truck driver in California at some time during the

Class Period. (Declaration of Gradie ¶ 3; Declaration of Harper at ¶ 2; Declaration of Mitchell at

¶ 2; Declaration of Stevenson at ¶ 2.) Plaintiffs, like all other class members, were subject to

Defendant’s compensation system and other wage and hour practices, which they allege deprived

them of legally-required meal and rest breaks and of legally-required minimum, regular and

overtime wages. (Declaration of Gradie ¶ 3; Declaration of Harper at ¶¶ 3, 5; Declaration of



                                                 17
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 18 of 144



Mitchell at ¶¶ 3, 5; Declaration of Stevenson at ¶¶ 3, 5.) Finally, Plaintiffs attended the Premier

driving school, entered into Driver Education and Employment Contracts (or similar tuition-

related agreements) with Defendant, and Plaintiff Gradie was assessed the allegedly improper

liquidated damages and interest upon termination of his Contract. (Declaration of Gradie at ¶¶ 2-

4.) Thus, the claims of both Plaintiffs and the members of the Class arise from the same course

of conduct by Defendant, involve the same issues, and are based on the same legal theories.

               D.      Adequacy: Plaintiffs have provided adequate representation of the

interests of the Class, including with respect to ensuring that: (1) they and their counsel do not

have any conflicts of interest with other Class Members and (2) they and their counsel will
vigorously prosecute this Action on behalf of the class. Rutter & Wilbanks Corp. v. Shell Oil

Co., 314 F.3d 1180, 1187-88 (10th Cir. 2002). These requirements are met here for the

following reasons. First, neither Plaintiffs nor their counsel have any conflicts of interests with

other Class Members. Both Plaintiffs and putative class members seek monetary relief under the

same set of facts and legal theories. They have a shared interest in ensuring that they are

provided with legally-required meal and rest periods, that they are paid all wages they are owed

for all hours they have worked and that any Contracts they signed were lawful. They also have a

shared interest in ensuring that they do not bear any expenses that are legally required to be

borne by their employer or that they are forced to pay allegedly improper liquidated damages or
interest to Defendant. Second, Plaintiffs and their counsel vigorously prosecuted this Action on

behalf of the Settlement Class. Plaintiffs are well aware of their duties as the representatives of

the Class and have actively participated in the prosecution of this case to date. Plaintiffs

effectively communicated with Class Counsel, providing documents to Class Counsel, and

participated extensively in the investigation of the Action. The personal involvement of the

Plaintiffs was essential to the prosecution of the Action and the Settlement reached. Plaintiffs

also retained competent counsel with extensive experience in class actions. Third, there is no

antagonism between the interests of Plaintiffs and those of the Class. Both Plaintiffs and the

Class Members seek monetary relief under the same set of facts and legal theories.



                                                 18
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 19 of 144



               E.      Predominance: Here, the adjudication of the common issues surrounding

Defendant’s uniform and systematic employment policies and other alleged misconduct could

establish Defendant’s liability on a class-wide basis. For example, Plaintiffs contend that

Defendant engaged in a uniform course of failing to pay legally required wages and failed to

properly provide meal and rest periods as required by California law, which resulted in a

systematic failure to provide compensation as required by California law and that Defendant’s

policies with respect to these issues are uniform. (Declaration of Gradie at ¶ 3; Harper at ¶ 4;

Declaration of Mitchell at ¶ 4; Declaration of Stevenson at ¶ 4.) The only question is whether

Defendant’s conduct supports a meritorious claim for liability. Such suits challenging the
legality of a standardized course of conduct are generally appropriate for resolution by means of

a class action. See, e.g., Menocal v. GEO Grp., Inc., 882 F.3d 905, 925 (10th Cir. 2018). In

Menocal, the Tenth Circuit reiterated that certification “requires only a single question of law of

fact common to the entire class.” Id., at 914. Accordingly, Plaintiffs maintain that the common

issues of law and fact present in this case predominate.

               F.      Superiority: Here, a class action is the superior mechanism for the

settlement of the claims as pled by Plaintiffs and the distribution of the funds to the Class.

       30.     Over the course of the litigation, a number of attorneys in my firm have worked

on this matter. Their credentials are reflected in the Blumenthal Nordrehaug Bhowmik De
Blouw LLP firm resume, a true and correct copy of which is attached hereto as Exhibit #2.

Some of the major cases our firm has undertaken are also set forth in Exhibit #2. The bulk of the

attorneys involved in this matter at Blumenthal Nordrehaug Bhowmik De Blouw LLP have had

extensive litigation experience, much of it in the area of wage and hour class actions, unfair

business practices and other complex litigation. The attorneys at my firm also have extensive

experience in cases involving Labor Code violations and other wage and hour claims. My firm

has been approved as qualified class counsel in state and federal courts throughout California.

We have litigated similar cases against other employers, including several class actions on behalf

of truck driver employees alleging claims similar to the claims in this case. It is this level of



                                                 19
       Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 20 of 144



experience which enabled me and my firm to undertake the instant matter and to successfully

combat the resources of the Defendant and their capable and experienced counsel.

        31.     The Parties have agreed upon procedures by which the Class will be provided

with written notice of the Settlement similar to that approved and utilized in hundreds of other

class action settlements. The Parties have agreed to a Class Notice, attached to the Stipulation as

Exhibit “A”, which is hereby submitted to the District Court for review and approval. The Class

Notice includes information regarding the nature of the litigation; a summary of the substance of

the Settlement, including Defendant’s denial of liability; the definition of the Class; the

procedure and time period for objecting to the Settlement and participating in the Final Approval

hearing; a statement that the District Court has preliminarily approved the Settlement; and

information regarding the settlement procedures. This notice program was designed to

meaningfully reach the largest possible number of potential Class Members. The mailing and

distribution of the Class Notice satisfies the requirements of due process and is the best notice

practicable under the circumstances and constitutes due and sufficient notice to all persons

entitled thereto.


        I declare under penalty of perjury under the laws of the United States and the State of

Utah that the foregoing is true and correct. Executed this 24th day of February, 2020, at San

Diego, California.



                                                       /s/ Kyle Nordrehaug
                                                      Kyle Nordrehaug




                                                 20
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 21 of 144




                       EXHIBIT #1
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 22 of 144



 1 THE VAN VLECK LAW FIRM
     BRIAN VAN VLECK
 2 (admitted pro hac vice)
     5757 Wilshire Blvd, Ste. 535
 3 Los Angeles, California 90036
     Telephone: 323-920-0250
 4 Facsimile: 858-551-1232
 5 BLUMENTHAL NORDREHAUG BHOWMIK DE
     BLOUW LLP
 6 KYLE R. NORDREHAUG
     (admitted pro hac vice)
 7 kyle@bamlawca.com
     2255 Calle Clara
 8 La Jolla, California 92037
     Telephone: 858-551-1223
 9 Facsimile: 858-551-1232
10 Attorneys for Plaintiffs and the Class
11 NOSSAMAN LLP
     DREW R. HANSEN
12 (admitted pro hac vice)
13 dhansen@nossaman.com
     18101 Von Karman Ave. Suite 1800
14 Irvine, California 92612
     Telephone: (949) 833-7800
15
16 Attorneys for Defendant
   C.R. ENGLAND, INC.
17
                         UNITED STATES DISTRICT COURT
18
                               FOR THE DISTRICT OF UTAH
19
20 WILLIAM H. GRADIE, MILTON                 JOINT STIPULATION OF CLASS
   HARPER, RONNIE STEVENSON,                 ACTION SETTLEMENT AND
21 AND JONATHAN MITCHELL,                    RELEASE OF CLAIMS
   individuals, on behalf of themselves,
22 and on behalf of all persons similarly    Lead Case No. 2:16-cv-00768-DN
   situated,                                 Member Case No. 2:16-cv-01015-DN
23
                    Plaintiffs,
24
           vs.
25
     C.R. ENGLAND, INC., a
26 Corporation; and DOES 1-50,
     inclusive,
27
                    Defendant.
28

                                              1                       Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 23 of 144



 1           Subject to its terms and conditions and the approval of the Court, this Joint
 2 Stipulation of Class Settlement and Release of Claims (the “Stipulation” or
 3 “Settlement”) is made and entered into by and among Plaintiffs William H. Gradie,
 4 Milton Harper, Ronnie Stevenson, and Jonathan Mitchell (“Plaintiffs” or “Class
 5 Representatives”), in their individual capacities and on behalf of the putative class
 6 as defined below, on the one hand, and Defendant C.R. England, Inc.
 7 (“Defendant”), on the other hand. Plaintiffs and Defendant are jointly referred to
 8 in this Stipulation as the “Parties.” This Stipulation is subject to the approval of
 9 the Court and is made for the sole purpose of consummating the settlement of this
10 Action on a class-wide basis subject to the following terms and conditions.1 As
11 detailed below, in the event the Court does not enter an order granting final
12 approval of the Settlement or the conditions precedent are not met for any reason,
13 this Stipulation shall be null and void and shall be of no force or effect whatsoever
14 in any proceeding of any kind.
15 I.               TERMS OF STIPULATION AND AGREEMENT OF
16                  SETTLEMENT
17           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by
18 and among the proposed Class Representatives William H. Gradie, Milton Harper,
19 Ronnie Stevenson, and Jonathan Mitchell (for themselves individually and on
20 behalf of all of the Participating Class Members), and Defendant, with the
21 assistance of their respective counsel, that, as among the Settling Parties, the
22 Action, the Plaintiffs’ Released Claims, the Claims Released By Participating Class
23 Members, and Class Counsel’s Released Claims (as these capitalized terms are
24 defined below) shall be finally and fully compromised, settled, and released, and
25 the Action shall be dismissed with prejudice, as to all Settling Parties (including
26 the Plaintiffs and Participating Class Members), upon and subject to the terms and
27
     1
         The settlement of this Action shall also dispose of the Harper Lawsuit and
28 Declaratory Relief Action as discussed in more detail below.

                                                 2                         Case No. 2:16-cv-00786
               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 24 of 144



 1 conditions of this Stipulation.
 2 II.            DEFINITIONS
 3          As used in this Stipulation, the following terms shall have the meanings
 4 specified below. To the extent terms or phrases used in this Stipulation are not
 5 specifically defined below, but are defined elsewhere in this Stipulation, they are
 6 incorporated by reference into this definition section.
 7          A.    “Action” means the putative class action captioned William H. Gradie
 8 et al. vs. C.R. England, Inc., Case No. 2:12-cv-00786-DN, now pending in the
 9 United States District Court for the District of Utah. The Action was originally
10 filed in the Superior Court of the State of California for the County of Los Angeles
11 as Case No. BC617647 on April 20, 2016, timely removed to the United States
12 District Court for the Central District of California by Defendant on May 20, 2016,
13 and transferred to United States District Court for the District of Utah on July 7,
14 2016 pursuant to a mandatory forum selection clause agreed to by the named
15 plaintiff. On November 25, 2019, a First Amended Complaint was filed in the
16 Action.
17          B.    “Harper Lawsuit” means the putative class action captioned Milton
18 Harper, Ronnie Stevenson, and Jonathan Mitchell v. C.R. England, Inc., Case No.
19 2:16-cv-906-RJS-CMR (D. Utah). The Harper Lawsuit was originally filed in San
20 Bernardino County Superior Court as Case No. CIVDS1401299, timely removed to
21 the Central District of California by Defendant, and promptly transferred to United
22 States District Court for the District of Utah pursuant to mandatory forum selection
23 clauses agreed to by the named plaintiffs.
24          C.    “Declaratory Relief Action” means the declaratory relief action
25 captioned William Gradie v. C.R. England, Inc., Case No. 2:16-cv-001015-DN (D.
26 Utah).
27          D.    “Lawsuits” refers to the following three cases: (1) the Action, (2) the
28 Harper Lawsuit, and (3) the Declaratory Relief Action.

                                                3                        Case No. 2:16-cv-00786
              JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 25 of 144



 1         E.       “Settlement Administrator” means the third-party claims
 2 administration firm jointly selected by the Parties (e.g., KCC Class Action
 3 Services) and approved by the Court.
 4         F.       “CAFA Notice” shall mean the notice of this Stipulation required to
 5 be sent by Defendant to the appropriate federal and state agencies as required by 28
 6 U.S.C. § 1715(b).
 7         G.       “Claims” means all state and federal claims, causes of action, and
 8 forms of relief that have been asserted, or that could have been asserted, based on
 9 or arising from the facts or allegations alleged in any of the Complaints in the
10 Lawsuits, whether in an individual, class, collective, or representative capacity,
11 including, but not necessarily limited to, all claims, causes of action, and relief
12 alleged or that could have been alleged based on or arising out of the facts or
13 allegations set forth in the operative First Amended Complaint in the Action. The
14 Claims thus include, but are not limited to, all claims, causes of action, and
15 associated relief regarding minimum wages, regular and straight time wages,
16 overtime wages, hourly wages, piece-rate wages, wages for all time worked, wages
17 for all miles driven, wages for both driving and non-driving time, wages for rest
18 and recovery periods and all other non-productive time, and all other forms of
19 wages and compensation of any kind whatsoever, off-the-clock work, payment of
20 all wages owed each pay period, payment of all wages owed upon termination or
21 cessation of employment, meal periods, rest periods, wage statements, pay records,
22 employment and personnel records, business expenses of every kind (e.g., cell
23 phones), deductions of every kind (e.g., charges associated with any Class
24 Members’ attendance at the Premier Truck Driving School or third party school),
25 waiting time penalties, civil penalties, any other penalties, premium compensation,
26 misrepresentation, misclassification (i.e., exempt v. non-exempt), fraud, usury,
27 interest, damages, liquidated damages, statutory damages, punitive damages,
28 restitution, disgorgement, injunctive and declaratory relief, and attorneys’ fees and

                                                 4                        Case No. 2:16-cv-00786
                JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 26 of 144



 1 costs, as well as claims under the California Private Attorneys General Act of 2004
 2 (“PAGA”) and under the California Business & Professions Code §§ 16600 and
 3 17200 et seq., and any other claims, causes of action, relief or remedies that were
 4 asserted or that could have been asserted, based upon or arising out of the facts and
 5 allegations actually pleaded in the First Amended Complaint in the Action.
 6 Without in any way limiting the nature of the foregoing, the Claims include all
 7 claims not known or suspected to exist, against Defendant under state, federal or
 8 local wage and hour laws or regulations, including all of the statutes, regulations,
 9 rules, and wage orders expressly referenced in the First Amended Complaint in the
10 Action along with any additional statutes, regulations, rules, and Industrial Welfare
11 Commission wage orders that could have been asserted arising out of the facts and
12 allegations actually pleaded in any of the Complaints in the Lawsuits, including,
13 but not limited to, claims based, in whole or in part, on California Labor Code §§
14 200 through 204, 204b, 204.2, 206, 206.5, 208, 210, 212, 216, 218, 218.5, 218.6,
15 221 through 224, 225.5, 226, 226.2, 226.3, 226.6, 226.7, 229, 256, 432, 432.5, 450,
16 451, 510, 512, 551, 552, 558, 970, 971, 972, 1174, 1174.5, 1175, 1182.11,
17 1182.12, 1194, 1194.2, 1197, 1197.1, 1198, 1198.5, 1199, 2800, 2802 through
18 2804, 2810.5, 2698 et seq., and 2699, Wage Order No. 9-2001 as well as any prior
19 iteration or version of that wage order, California Civil Code §§ 1912 et. seq.,
20 3287, and 3289, California Code of Civil Procedure § 1021.5, California Business
21 & Professions Code Sections §§ 16600 and 17200 et seq., title 8 of the California
22 Code of Regulations § 11090, and claims arising under the Fair Labor Standards
23 Act, 29 U.S.C. §§ 201 et seq.
24         H.    “Class” means all truck drivers employed by Defendant in the State of
25 California during the Class Period (defined in Paragraph L below). The Class thus
26 includes employee truck drivers of every kind who worked for Defendant in the
27 State of California during the Class Period, including, but not limited to, drivers,
28 truck drivers, truck workers, industrial truck workers, industrial truck drivers,

                                               5                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 27 of 144



 1 Phase I drivers, Phase II drivers, driver trainees, student drivers, and/or any other
 2 similar job designation or description that involved driving a truck for Defendant.
 3           I.       “Class Counsel” means the law firms of Blumenthal Nordrehaug
 4 Bhowmik De Blouw LLP and The Van Vleck Law Firm.
 5           J.       “Class Member” means a member of the Class, including Plaintiffs
 6 and all absent class members.
 7           K.       “Class Notice” means the notice of the settlement contemplated by
 8 this Stipulation of the Fairness Hearing that is to be sent to Class Members after
 9 the Court grants preliminary approval of the Settlement, substantially in the form
10 attached to this Stipulation as Exhibit A.
11           L.       “Class Period” means the period of time beginning on and including
12 March 12, 2014 and continuing up through sixty (60) days after this Stipulation is
13 signed by all Parties or the Preliminary Approval Date, whichever date is earlier.2
14           M.       “Class Representatives” means William H. Gradie, Milton Harper,
15 Ronnie Stevenson, and Jonathan Mitchell, who are the named Plaintiffs and
16 proposed Class Representatives in this Action.
17           N.       “Complaints” shall collectively mean all of complaints filed in the
18 three Lawsuits, which includes the following: (1) the original Complaint filed in
19 the Action on April 20, 2016, (2) the operative First Amended Complaint filed in
20 the Action on November 25, 2019, (3) the original complaint filed in the Harper
21 Lawsuit on February 1, 2016, (4) the first amended complaint filed in the Harper
22 Lawsuit on April 12, 2016, (5) the second amended complaint filed in the Harper
23 Lawsuit on July 11, 2016, and (6) the original complaint filed in the Declaratory
24 Relief Action on September 29, 2016.
25           O.       “Counsel for Defendant” means the law firms of Nossaman LLP and
26
     2
         The Class Period only goes back to March 12, 2014 because the claims of Class
27 Members prior to that date are barred by a previous class action settlement that
     Defendant entered into with its California truck driver employees in a case entitled
28 Jasper et al. v. C.R. England, Inc. et al., Central District of California Case
     No. 2:08-CV-05266 GW-CW.
                                                   6                        Case No. 2:16-cv-00786
                  JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 28 of 144



 1 Ray, Quinney & Nebeker PC.
 2         P.       “Court” means the United States District Court for the District of
 3 Utah.
 4         Q.       “Day” or “days” means calendar days unless specifically stated
 5 otherwise in this Stipulation.
 6         R.       “Defendant” shall mean C.R. England, Inc.
 7         S.       “Effective Date of the Settlement” shall be when the Settlement is
 8 considered Final. For purposes of the Settlement, “Final” means (i) in the event
 9 there are no objectors to the Settlement, sixty-five (65) days after the Court issues
10 an order finally approving the Settlement; or, (ii) in the event that one or more
11 timely objections has/have been filed and not withdrawn, then upon the passage of
12 the applicable date for an objector to seek appellate review of the District Court’s
13 order of final approval of the Settlement, without a timely appeal having been
14 filed; or, (iii) in the event that a timely appeal of the Court’s order of final approval
15 has been filed, then the Settlement shall be final when the applicable court has
16 rendered a final decision or opinion affirming the Court’s final approval without
17 material modification, and the applicable date for seeking further appellate review
18 has passed, or the date that any such appeal has been either dismissed or withdrawn
19 by the appellant. Defendant will fund the settlement within thirty (30) days of the
20 Final date.
21         T.       “Election Not to Participate in Settlement” means the written and
22 signed request by a Class Member through which a Class Member may elect to
23 exclude himself or herself from the Settlement.
24         U.       “Fairness Hearing” means the hearing to be scheduled by the Court in
25 the Action to consider the Parties’ joint motion for entry of the Final Approval
26 Order, Plaintiffs’ motion for the Plaintiffs’ Service Payment, Class Counsel’s
27 motion for attorneys’ fees and costs, and any timely-filed objections by Class
28 Members to any of the foregoing.

                                                 7                        Case No. 2:16-cv-00786
                JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 29 of 144



 1         V.    “Final Approval Order” means the Court’s order granting final
 2 approval of the Settlement in the Action, which will constitute a “judgment” within
 3 the meaning of Federal Rule of Civil Procedure 58(a), substantially in the form
 4 attached to this Stipulation as Exhibit C.
 5         W.    “Notice Materials” means the Class Notice substantially in the form
 6 attached to this Stipulation as Exhibit A.
 7         X.    “Participating Class Member” means a Class Member who does not
 8 timely submit a valid Election Not to Participate in Settlement.
 9         Y.    “Parties” shall mean Plaintiffs and Defendant.
10         Z.    “Plaintiffs” mean William H. Gradie, Milton Harper, Ronnie
11 Stevenson, and Jonathan Mitchell, who are the named Plaintiffs in the Action and
12 the Class Representatives.
13         AA. “Plaintiffs’ Service Payment” means the service payment to be
14 requested from the Court in the Action and, if awarded, paid to the Plaintiffs out of
15 the QSF as compensation for their service to the Class, the risks incurred and their
16 execution of a general release.
17         BB. “Preliminary Approval Date” means the date on which the Court
18 enters the Preliminary Approval Order in the Action.
19         CC. “Preliminary Approval Order” means the Court’s order granting
20 preliminary approval of the Settlement, ordering the mailing of the Notice
21 Materials and scheduling the Fairness Hearing, substantially in the form attached to
22 this Stipulation as Exhibit B.
23         DD. “Qualified Settlement Fund” or “QSF” means the qualified settlement
24 fund set up by the Settlement Administrator for the Cash Settlement Payment.
25         EE.   “Claims Released By Participating Class Members” shall mean the
26 Claims and all rights under the California Civil Code section 1542 (“Section
27 1542”) related to those Claims from the beginning date of the Class Period up
28 through the end date of the Class Period, as discussed in more detail in Section

                                                8                      Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 30 of 144



 1 XXII.B below. The Claims Released By Participating Class Members covers the
 2 period of time during the Class Period, including the first date and last date thereof
 3 and every date in between.
 4         FF.    “Released Parties” shall mean C.R. England, Inc. and its parent
 5 companies, subsidiaries, divisions and other affiliated or related entities, past and
 6 present, as well as all of the aforementioned entities’ (including, but not limited to
 7 Defendant’s) employees, officers, directors, agents, attorneys, insurers, partners,
 8 shareholders, owners, representatives, joint venturers, and successors and assigns
 9 of each.
10         GG. “Settlement” shall mean the Settlement between the Parties, which is
11 memorialized in this Stipulation.
12         HH. “Cash Settlement Payment” means the all in non-reversionary
13 payment by Defendant of Three Million Six Hundred Thousand Dollars and No
14 Cents ($3,600,000.00) to fund the QSF pursuant to this Stipulation. Aside from the
15 Debt Forgiveness described in Section II.LL below, the Cash Settlement Payment
16 will be the sole source and total payment by Defendant, under this Stipulation, to
17 resolve all Claims asserted in this Action and other Lawsuits, as well as any claims
18 arising out of the same facts, allegations, transactions or occurrence occurring
19 during the Class Period, including employee tax withholdings and the employer’s
20 share of payroll taxes on that portion of the Cash Settlement Payment designated as
21 wages. This is not a “claims made” or “reversionary” Settlement, meaning no
22 amount of the QSF shall revert to Defendant for any reason so long as the
23 Settlement is approved and it becomes completely Final. In addition, Participating
24 Class Members will not need to submit a claim form to recover under this
25 Settlement. The QSF shall include all payments involved in effectuating the
26 Settlement, including but not limited to: all Service Payments to the four named
27 Plaintiffs, all attorneys’ fees, costs and expenses of Class Counsel awarded by the
28 Court, including all such fees and costs incurred in documenting the Settlement,

                                                9                        Case No. 2:16-cv-00786
              JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 31 of 144



 1 and obtaining a dismissal of both the Action and Declaratory Relief Action with
 2 prejudice (and a dismissal of the Harper Lawsuit without prejudice); all employee
 3 and employer tax withholdings; all payments allocated to the Labor and Workforce
 4 Development Agency (“LWDA”) in connection with PAGA; and all costs of
 5 settlement administration, in the amounts approved by the Court. The remaining
 6 amount, which is all payments to Participating Class Members, is the “Net QSF.”
 7        II.    “Cash Settlement Share” means each Participating Class Member’s
 8 allocated share of the Net QSF as described in Section XIX below.
 9        JJ.    “Settling Parties” means the Released Parties (as defined above in
10 Section II.FF) and the Class Representatives on behalf of themselves and all other
11 Participating Class Members.
12        KK. “Stipulation” shall mean this Joint Stipulation of Class Action
13 Settlement and Release of Claims, including Exhibits A, B, and C.
14        LL.    “Forgiven Debt” or “Debt Forgiveness” means the amounts claimed to
15 be owed to Defendant by Participating Class Members on account of liquidated
16 damages (set at exactly $2,500) and interest under a Driver Education and
17 Employment Contract, related tuition agreement, or related promissory note. The
18 value of the Debt Forgiveness equals at least Fifteen Million Dollars and No Cents
19 ($15,000,000.00) as set forth in Section XX below.
20        MM. “Total Settlement Value” means the combined value of the Cash
21 Settlement Payment and the Forgiven Debt. The Total Settlement Value equals in
22 excess of Eighteen Million Six Hundred Thousand Dollars and No Cents
23 ($18,600,000.00) in cash and non-cash consideration.
24 III.          RECITALS
25        A.     Plaintiff William H. Gradie attended Defendant’s Premier Truck
26 Driving School (“Premier”) in August 2015. He financed his Premier tuition
27 through a loan from Defendant and entered into a Driver Education and
28 Employment Contract with Defendant in which he agreed, among other things, to

                                              10                       Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 32 of 144



 1 work as a truck driver exclusively for Defendant for nine months after obtaining
 2 his commercial driver’s license (“CDL”) and Defendant agreed, among other
 3 things, to pay any amounts owing on his tuition loan when he completed the nine-
 4 month term of the Driver Education and Employment Contract. After Plaintiff
 5 Gradie graduated from Premier and obtained his CDL in August 2015, he was
 6 employed as a truck driver by Defendant for less than one month (i.e., from August
 7 20, 2015 through September 2, 2015).
 8        B.     On April 20, 2016, Plaintiff Gradie filed the original complaint in this
 9 Action in the Superior Court of the State of California for the County of Los
10 Angeles, on behalf of himself and a putative class. On May 20, 2016, Defendant
11 removed the Action to the United States District Court for the Central District of
12 California. On July 7, 2016, the Action was transferred to the District of Utah
13 pursuant to a stipulation approved by the court that was entered into between
14 Plaintiff Gradie and Defendant.
15        C.     Plaintiff Milton Harper attended Premier in November 2012. He
16 financed his Premier tuition through a loan from a lender and entered into a loan
17 addendum providing that the lender would undertake no efforts to collect the
18 amounts he owed to the lender during the first six months after he obtained his
19 CDL provided that he was employed by Defendant during that period and that
20 Defendant would pay the lender the full amount of what he owed to the lender
21 upon his completion of six months of employment with Defendant. After Mr.
22 Harper graduated from Premier and obtained his CDL in December 2012, he was
23 employed as a truck driver by Defendant from December 6, 2012 through February
24 20, 2017.
25        D.     Plaintiff Ronnie Stevenson attended Premier in September 2013. He
26 financed his Premier tuition through a loan from a lender and entered into a loan
27 addendum providing that the lender would undertake no efforts to collect the
28 amounts he owed to the lender during the first nine months after he obtained his

                                              11                        Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 33 of 144



 1 CDL provided that he was employed by Defendant during that period and that
 2 Defendant would pay the lender the full amount of what he owed to the lender
 3 upon his completion of nine months of employment with Defendant. After
 4 Plaintiff Stevenson graduated from Premier and obtained his CDL in October 2013,
 5 he was employed as a truck driver by Defendant from October 2, 2013 through
 6 November 2014. He resigned his employment with Defendant in November 2014,
 7 but was rehired in March 2015 and was employed as a truck driver by Defendant
 8 from March 26, 2015 through June 13, 2016.
 9        E.       Plaintiff Jonathan Mitchell attended Premier in June 2013. He
10 financed his Premier tuition through a loan from a lender and entered into a loan
11 addendum providing that the lender would undertake no efforts to collect the
12 amounts he owed to the lender during the first nine months after he obtained his
13 CDL provided that he was employed by Defendant during that period and that
14 Defendant would pay the lender the full amount of what he owed to the lender
15 upon his completion of nine months of employment with Defendant. After
16 Plaintiff Mitchell graduated from Premier and obtained his CDL in July 2013, he
17 was employed as a truck driver by Defendant from July 11, 2013 through
18 September 1, 2017.
19        F.       On February 1, 2016, Plaintiff Harper filed a lawsuit against
20 Defendant in the Superior Court of the State of California for the County of San
21 Bernardino on behalf of himself and a putative class (i.e., the Harper Lawsuit). On
22 April 12, 2016, Harper filed an amended complaint in the Harper Lawsuit, adding
23 Plaintiffs Stevenson and Mitchell as named plaintiffs. On July 11, 2016, Plaintiffs
24 Harper, Stevenson and Mitchell filed a second amended complaint in the Harper
25 Lawsuit. On August 24, 2016, Defendant removed the Harper Lawsuit to the
26 United States District Court for the Central District of California. On August 26,
27 2016, the Harper Lawsuit was transferred to the District of Utah pursuant to a
28 stipulation approved by the court that was entered into between the three named

                                                12                       Case No. 2:16-cv-00786
               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 34 of 144



 1 plaintiffs and Defendant. On December 20, 2019, as a material condition of this
 2 Settlement, Plaintiffs Harper, Stevenson and Mitchell dismissed the Harper
 3 Lawsuit without prejudice.
 4         G.    On September 29, 2016, Plaintiff Gradie filed the Declaratory Relief
 5 Action against Defendant. The Declaratory Relief Action was subsequently
 6 deemed related to this Action.
 7         H.    On November 25, 2019, Plaintiffs filed a First Amended Complaint in
 8 this Action, adding Plaintiffs Harper, Stevenson and Mitchell as named Plaintiffs
 9 and all claims asserted in the Harper Lawsuit. In their First Amended Complaint in
10 this Action, Plaintiffs assert, among other things, the following claims against
11 Defendant: (1) unfair competition in violation of Cal. Bus. & Prof. Code §§ 17200
12 et seq.; (2) failure to pay minimum wages under the California Labor Code,
13 applicable Wage Orders, and corresponding regulations; (3) failure to pay regular
14 wages, straight time wages, and overtime wages under the California Labor Code,
15 applicable Wage Orders, and corresponding regulations; (4) failure to provide
16 accurate itemized wage statements; (5) failure to maintain copies of accurate
17 itemized wage statements; (6) failure to reimburse for all business-related expenses
18 under the California Labor Code; (7) unlawful deductions in violation of the
19 California Labor Code; (8) failure to provide meal periods as required under the
20 California Labor Code, applicable Wage Orders, and corresponding regulations;
21 (9) failure to provide rest periods as required under the California Labor Code,
22 applicable Wage Orders, and corresponding regulations; (10) failure to timely pay
23 wages due in violation of California Labor Code §§ 201-203 et seq.; (11) failure to
24 pay all wages owed on regularly scheduled paydays in violation of California
25 Labor Code §§ 204 et seq.; (12) misrepresentation in violation of California Labor
26 Code §§ 970 through 972 et seq.; (13) usury, and; (14) failure to comply with the
27 Private Attorneys’ General Act of 2004 (i.e., California Labor Code § 2698 et
28 seq.). Plaintiffs’ First Amended Complaint seeks, inter alia, unpaid wages of all

                                              13                       Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 35 of 144



 1 types, damages, penalties, civil penalties, liquidated damages, statutory damages,
 2 punitive damages, restitution, reimbursement, interest, attorney fees, litigation
 3 costs, injunctive relief, declaratory relief, and any other equitable or legal relief
 4 allegedly due and owing to Plaintiffs and the other Class Members by virtue of the
 5 foregoing claims.
 6         I.       Plaintiffs purport to assert the claims alleged in the First Amended
 7 Complaint in this Action on behalf of a class consisting of all current and former
 8 truck drivers employed by Defendant in the State of California from March 12,
 9 2014 up through and including sixty (60) days after the effective date of this
10 Stipulation or the Preliminary Approval Date, whichever date is earlier (“Class
11 Period”).
12         J.       On June 13, 2019, the Parties participated in a good-faith, arms-length
13 mediation presided over by Mediator Steve Pearl. Mediator Pearl continued to
14 negotiate with the parties over the entire day and was ultimately able to reach a
15 settlement between the Parties, the principal terms of which were memorialized by
16 the Parties in a binding Memorandum of Understanding agreed to in principle on
17 June 13, 2019 and fully executed by all Parties on July 15, 2019. Based on those
18 negotiations and arms-length settlement discussions between the Parties, the
19 Parties agreed to settle the Action and other Lawsuits on the terms and conditions
20 set forth in this Stipulation.
21         K.       In the course of litigating the Action and other Lawsuits, Defendant
22 provided payroll and employment data and other information regarding the Class
23 Members to Plaintiffs and Class Counsel. The information provided to Class
24 Counsel by Defendant consisted of gigabytes of data and many thousands of pages
25 of materials. Defendant also provided Plaintiffs with their entire personnel files,
26 various employee policies, procedures, and manuals, exemplar wage statements,
27 earnings and other compensation materials, information about the Premier Truck
28 Driving School and third party schools, the settlement agreements in two prior

                                                 14                        Case No. 2:16-cv-00786
                JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 36 of 144



 1 wage and hour class actions, multiple arbitration agreements containing class
 2 action waivers, various employment contracts, and numerous other documents and
 3 information.
 4         L.     Based on that data, and their own independent investigation and
 5 evaluation, Class Counsel has thoroughly analyzed the value of the Class
 6 Members’ claims during the prosecution of this Action and the other Lawsuits.
 7 This discovery, investigation, and prosecution has included, among other things:
 8 (a) multiple conferences with Plaintiffs’ counsel; (b) inspection and analysis of the
 9 documents and materials produced by Defendant; (c) analysis of the various legal
10 positions taken and defenses raised by Defendant; (d) investigation into the
11 viability of class treatment of the claims asserted in the Action, including, but not
12 limited to, recent federal court case law denying class certification in a case
13 involving a trucking company; (e) analysis of potential class-wide damages;
14 (f) research of the applicable law with respect to the claims asserted in the
15 Complaints (and in the complaints filed in the Harper Lawsuit and Declaratory
16 Relief Action) and the potential defenses thereto (including, but not limited to, the
17 existence of arbitration agreements prohibiting class actions, preemption defenses,
18 merit-based defenses, etc.); (g) the exchange of information through informal
19 discovery; and (h) assembling data for calculating damages.
20         M.     The discovery conducted in this matter, as well as discussions between
21 counsel, have been adequate to give the Class Representatives and Class Counsel a
22 sound understanding of the merits of their positions and to evaluate the worth of
23 the claims of the Class Members in light of Defendant’s many defenses to them.
24 The discovery conducted in this Action and the Harper Lawsuit and the
25 information exchanged by the Parties through discovery and mediation are
26 sufficient to reliably assess the merits of the respective Parties’ positions and to
27 compromise the issues on a fair and equitable basis. As a result, the Parties hereto
28 agree and represent to the Court that the Settlement is fair and reasonable.

                                               15                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 37 of 144



 1         N.       Throughout the course of this Action and the Harper Lawsuit, the
 2 Parties have engaged in formal and informal settlement discussions. Specifically,
 3 the Parties engaged in mediation before Steve Pearl. After a full day of
 4 negotiations and extensive arms-length bargaining, the Parties reached an
 5 agreement in principle to settle the Action and other Lawsuits.
 6         O.       The Class Representatives and Class Counsel believe that the claims,
 7 causes of action, allegations and contentions asserted in the Action have merit.
 8 However, the Class Representatives and Class Counsel recognize and acknowledge
 9 the many risks, expense and delay of continued lengthy proceedings necessary to
10 prosecute the Action against Defendant through trial and through appeals. Class
11 Counsel has taken into account the uncertain outcome and the risk of any litigation,
12 the risk of continued litigation in complex actions such as this, as well as the
13 difficulties and delays inherent in such litigation, and the potential difficulty of
14 maintaining the Action as a class action. Class Counsel is mindful of the inherent
15 problems of proof under, and possible defenses to, the claims alleged in the Action.
16 Class Counsel believes that the Settlement set forth in this Stipulation confers
17 substantial benefits upon Plaintiffs and the Participating Class Members and that
18 an independent review of this Stipulation by the Court in the approval process will
19 confirm this conclusion. Based on their own independent investigation and
20 evaluation, Class Counsel have determined that the Settlement set forth in the
21 Stipulation is in the best interests of the Class Representatives and the Class
22 Members.
23         P.       Defendant has denied and continues to deny each and all of the claims
24 and contentions alleged by Plaintiffs and all putative class members in the Action
25 and other Lawsuits. Defendant has expressly denied and continues to deny all
26 charges of wrongdoing or liability against it arising out of any of the conduct,
27 statements, acts or omissions alleged, or that could have been alleged, in the Action
28 or other Lawsuits. Defendant contends that it complied in good faith with

                                                16                        Case No. 2:16-cv-00786
                JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 38 of 144



 1 California wage and hour employment laws, did not misrepresent anything, and
 2 never charged anyone a usurious interest rate. Defendant further denies that, for
 3 any purpose other than settling this Action and other Lawsuits, these claims are
 4 appropriate for class, collective, or representative treatment of any kind.
 5 Nonetheless, Defendant has concluded that further conduct of the Action or other
 6 Lawsuits would be protracted and expensive and that it is desirable for economic
 7 reasons that the Action and other Lawsuits be fully and finally settled in the
 8 manner and upon the terms and conditions set forth in this Stipulation in order to
 9 limit further expense, inconvenience and distraction, to dispose of burdensome and
10 protracted litigation, and to permit the operation of Defendant’s business without
11 further expensive litigation and the distraction and diversion of its personnel with
12 respect to matters at issue in the Action and other Lawsuits. Defendant has also
13 taken into account the uncertainty and risks inherent in any litigation, especially in
14 complex cases such as the Action. Defendant has, therefore, determined that it is
15 desirable and beneficial to it that the Action and other Lawsuits be settled in the
16 manner and upon the terms and conditions set forth in this Stipulation. The Parties
17 have agreed to the terms set forth herein without in any way acknowledging fault
18 or liability. Therefore, nothing in this Settlement Agreement shall be deemed or
19 used as an admission of liability, fault or wrongdoing by Defendant or as an
20 admission that a class, representative, or collective action should be certified or
21 allowed to go forward, and shall not be used for any purpose other than for
22 settlement purposes and to enforce its terms.
23         Q.    The Settlement set forth herein intends to achieve the following:
24 (a) entry of an order approving the Settlement and granting the monetary and other
25 relief set forth in this Stipulation to the Plaintiffs and Participating Class Members;
26 (b) entry of judgment and dismissal with prejudice of the Action; (c) entry of
27 judgment and dismissal with prejudice of the Declaratory Relief Action captioned
28 William Gradie v. C.R. England, Inc., Case No. 2:16-cv-001015-DN (D. Utah),

                                               17                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 39 of 144



 1 which was consolidated with the Action on or about January 23, 2017; and (d) the
 2 release and discharge of Defendant and all other Released Parties, and each of
 3 them, from liability for any and all of the released Claims as set forth in more detail
 4 in Section XXII below.3
 5         R.       Class Counsel and Plaintiffs are of the opinion that the Stipulation is
 6 fair, reasonable, and adequate and is in the best interest of the Class in light of,
 7 among other things, all known facts and circumstances, including the risk of
 8 significant delay, the size of the class, the substantial monetary benefits provided
 9 by the Settlement to Plaintiffs and the Participating Class Members, the defenses
10 asserted by Defendant as to both class action certification and the merits of the
11 claims, and potential appellate issues.
12         S.       It is therefore the mutual desire of the Parties to fully, finally, and
13 forever settle, compromise, and discharge all disputes and claims raised in the
14 Lawsuits or that could have been asserted in the Lawsuits as more fully set forth
15 herein. In order to achieve a full and complete release of the Released Parties, the
16 Participating Class Members, by and through the Class Representatives,
17 acknowledge that this Stipulation is intended to include and resolve all Claims that
18 were pled in the Lawsuits as well as those Claims that could have been pled in the
19 Lawsuits based upon the factual allegations of any of the Complaints in the
20 Lawsuits (including, but not limited to, the operative First Amended Complaint in
21 the Action), and as more fully set forth in Section XXII below.
22         T.       This Stipulation represents a compromise of highly disputed claims.
23 Nothing in this Stipulation is intended to, or may be construed as, an admission by
24 Defendant or any of the other Released Parties that the claims in the Action or
25 other Lawsuits have merit or that any of them has any liability to Plaintiffs or any
26
     3
27   In the event it has not been dismissed prior to the execution of this Stipulation,
   this Settlement also requires the immediate dismissal of the Harper Lawsuit
28 without prejudice.

                                                   18                         Case No. 2:16-cv-00786
                JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 40 of 144



 1 Class Member on those claims or any other claim, which Defendant and the
 2 Released Parties deny. By entering into this Settlement, Defendant and the
 3 Released Parties make no admission that they have engaged, or are now engaging,
 4 in any unlawful conduct. The Parties understand and acknowledge that this
 5 Stipulation is not an admission of liability and shall not be used or construed as
 6 such in any legal or administrative proceeding of any kind. This Stipulation shall
 7 further never be treated as an admission of liability by Defendant or any Released
 8 Party for any purpose whatsoever.
 9 IV.           CONDITIONAL CLASS CERTIFICATION AND
10               APPOINTMENT OF CLASS COUNSEL AND CLASS
11               REPRESENTATIVES
12         A.    For purposes of this Stipulation and subject to the Court’s approval,
13 the Parties hereby stipulate that a Class defined as all truck drivers employed by
14 Defendant in the State of California at any point from March 12, 2014 up through
15 sixty (60) days after this Stipulation is signed by all Parties or the Preliminary
16 Approval Date, whichever date is earlier, may be conditionally certified for
17 settlement purposes only. If the Court grants preliminary approval of this
18 Settlement, Defendant will prepare a list identifying all Class Members and provide
19 the names and contact information of the individuals to the Settlement
20 Administrator within forty-five (45) days from the Preliminary Approval Date.
21         B.    For purposes of this Stipulation and subject to the Court’s approval,
22 the Parties hereby stipulate to the appointment of Class Counsel as counsel for the
23 Class and the effectuation of the Settlement pursuant to this Stipulation.
24         C.    For purposes of this Stipulation and subject to the Court’s approval,
25 the Parties hereby stipulate to the appointment of Plaintiffs as the Class
26 Representatives for the Class.
27 V.            SETTLEMENT CONSIDERATION
28         A.    The Cash Settlement Payment and the Forgiven Debt shall constitute

                                               19                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 41 of 144



 1 adequate consideration for the Settlement and will be made in full and final
 2 settlement of: (a) all claims released by Plaintiffs and the Participating Class
 3 Members as described herein; (b) Class Counsel’s claims for attorney fees and
 4 expenses; (c) the Settlement Administrator’s expenses; (d) the LWDA payment;
 5 and, (e) any other obligation of Defendant under this Stipulation.
 6         B.    Each Participating Class Member, including Plaintiffs, shall receive a
 7 payment based on a formula calculated in accordance with Section XIX below.
 8         C.    For the purpose of calculating applicable taxes for the payment of the
 9 individual Cash Settlement Shares to each Participating Class Member (including
10 any payment made to Plaintiffs but excluding Plaintiffs’ Service Payment), the
11 Parties agree for settlement purposes only that the Cash Settlement Shares will be
12 characterized as 20% alleged wages and 80% alleged non-wages (e.g., interest,
13 penalties, and reimbursements). Defendant shall not be separately responsible for
14 payroll tax payments on any portion of the 1099 aspects of the Cash Settlement
15 Payment relating to penalties and interest.
16         D.    Neither the Settlement nor any amounts paid under it will modify any
17 previously credited hours, days, or weeks of service under any employee benefit
18 plan, policy or bonus program sponsored by Defendant. Such amounts will not
19 form the basis for additional contributions to, benefits under, or any other monetary
20 entitlement under Defendant’s sponsored benefit plans, policies or bonus
21 programs. The payments made under the terms of this Stipulation shall not be
22 applied retroactively, currently, or on a going forward basis, as salary, earnings,
23 wages, or any other form of compensation for the purposes of any of Defendant’s
24 benefit plan, policy or bonus program. Defendant retains the right to modify the
25 language of its benefits plans, policies and bonus programs to effect this intent and
26 to make clear that any amounts paid pursuant to this Stipulation are not for “weeks
27 worked,” “weeks paid,” “weeks of service,” or any similar measuring term as
28 defined by applicable plans, policies and bonus programs for purpose of eligibility,

                                               20                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 42 of 144



 1 vesting, benefit accrual, or any other purpose, and that additional contributions or
 2 benefits are not required by this Stipulation. Defendant does not consider the Cash
 3 Settlement Payment or Debt Forgiveness to be “compensation” for purposes of
 4 determining eligibility for, or benefit accrual within, any benefit plans, policies, or
 5 bonus programs, or any other plan sponsored by Defendant.
 6 VI.           ATTORNEY FEES, COSTS, AND EXPENSES OF CLASS
 7               COUNSEL; PLAINTIFFS’ SERVICE PAYMENT
 8         As part of the motion for final approval of the Settlement, Class Counsel
 9 may submit an application for an award of attorney fees in an amount not to exceed
10 One Million Four Hundred Forty Thousand Dollars ($1,440,000.00), which will be
11 at most approximately 40% of the Cash Settlement Payment and 7.75% of the Total
12 Settlement Value. Class Counsel may also submit an application for an award of
13 litigation costs and expenses not to exceed Ninety Thousand Dollars ($90,000.00)
14 as per Class Counsel’s billing statement, and Class Representatives’ enhancements
15 not to exceed Twelve Thousand Dollars ($12,000.00) for each Class
16 Representative, which shall all be paid out of the Cash Settlement Payment. As a
17 condition of this Settlement, Class Counsel have agreed to pursue their fees, costs,
18 and expenses only in the manner reflected by this Stipulation, and Defendant
19 agrees that the requested amounts for attorney fees, costs, expenses, and Plaintiffs’
20 Service Payments are reasonable and that it will not oppose such requests in
21 connection with the Settlement. Any fees, costs, and expenses awarded by the
22 Court to Class Counsel shall be paid to Class Counsel from the QSF and shall not
23 constitute payment to any Participating Class Member, and any amount awarded by
24 the Court to Plaintiffs as a service award shall be paid to the Class Representatives
25 from the QSF. For purposes of this Settlement, Defendant and its counsel will not
26 oppose an award of attorneys’ fees in the amount of no more than One Million
27 Four Hundred Forty Thousand Dollars ($1,440,000.00), and actual costs of up to
28 Ninety Thousand Dollars ($90,000.00) according to proof, in amounts approved by

                                               21                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 43 of 144



 1 the Court. The Settlement Administrator will issue to Class Counsel an IRS Form
 2 1099 for their award of attorneys’ fees and costs. The awarded attorneys’ fees shall
 3 be allocated 50% to The Van Vleck Law Firm, LLP and 50% to Blumenthal
 4 Nordrehaug Bhowmik De Blouw LLP. The awarded attorney’s costs shall be
 5 allocated based on the amount incurred by each firm. Any court order awarding
 6 less than the amounts set forth in this paragraph to Class Counsel shall not be
 7 grounds to cancel the Settlement. Unapproved amounts shall be reallocated among
 8 the Class Members who did not timely and validly opt out of this Settlement.
 9 Subject to Court approval, the Class Representatives will each receive up to
10 $12,000 in addition to any payment they are otherwise entitled to as Participating
11 Class Members. This Service Payment recognizes the role the Class
12 Representatives have served in creating the QSF and is in exchange for a general
13 release of their individual claims against Defendant, excepting claims for workers
14 compensation benefits, unemployment, insurance, and accrued benefit such as
15 vacation, paid time off, 401k, ERISA, and SDI. Any court order awarding the
16 Class Representatives less than the full amount of the Service Payment shall not be
17 grounds to cancel the Settlement Agreement. Unapproved amounts shall be
18 reallocated among the Class Members who did not timely and validly opt out of
19 this Settlement.
20 VII.             SETTLEMENT ADMINISTRATION COSTS AND EXPENSES
21         All costs and expenses due the Settlement Administrator in connection with
22 its administration of the Settlement, including, but not limited to, providing the
23 Class Notice and other Notice Materials, locating Class Members, processing
24 Elections Not to Participate in Settlement, and administering and distributing cash
25 settlement payments to the Participating Class Members shall be paid from the
26 QSF.
27 VIII.            DUTIES OF THE PARTIES TO SEEK COURT APPROVAL
28         A.       As soon as possible after the execution of this Stipulation, and after

                                                  22                       Case No. 2:16-cv-00786
                JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 44 of 144



1 first providing a draft to Counsel for Defendant at least seven (7) days before filing,
2 Plaintiffs will file a stipulated or unopposed motion with the Court requesting entry
3 of the Preliminary Approval Order, including the following terms:
4               1.     For settlement purposes only, and without reaching any
5                      determination as to the manageability at trial of the Action,
6                      conditionally certifying the Class as an opt-out class.
7               2.     Preliminarily approving the settlement as set forth in the
8                      Stipulation.
9               3.     Scheduling the Fairness Hearing to consider: (1) whether the
10                     settlement as set forth in the Stipulation should be finally
11                     approved as fair, reasonable, and adequate as to the
12                     Participating Class Members; (2) whether the Court should
13                     grant Plaintiffs’ unopposed request for the Plaintiffs’ Service
14                     Payments; (3) whether the Court should grant Class Counsel’s
15                     unopposed request for attorneys’ fees and costs; (4) whether the
16                     Court should grant the unopposed request to pay the LWDA
17                     $54,000.00 for its 75% portion of the PAGA payment; and
18                     (5) whether the Court should grant the request to pay the
19                     Settlement Administrator the amount requested.
20              4.     Approving as to form and content the Notice Materials and
21                     setting deadlines for submission of Election Not to Participate
22                     in Settlement and for the service and filing of objections to the
23                     Settlement, and/or the motions for the Plaintiffs’ Service
24                     Payments as well as attorneys’ fees and costs.
25              5.     Appointing a Settlement Administrator to exercise the duties
26                     allocated to the Settlement Administrator below.
27              6.     Directing the Settlement Administrator to mail the Notice
28                     Materials to the Class Members by first-class mail by the

                                              23                        Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 45 of 144



 1                      deadline set forth below.
 2         B.     Any disagreement among the Parties concerning the final forms of the
 3 Notice Materials, or other documents necessary to implement the Stipulation, as
 4 well as all other disputes regarding the Stipulation and its implementation, will first
 5 be referred to the mediator, Steve Pearl, for resolution if the Parties’ good faith
 6 efforts to resolve the disagreement have failed. In the event, the Parties are unable
 7 to resolve any disagreements regarding the implementation of the Stipulation with
 8 Mr. Pearl, the dispute will be submitted to the Court for resolution.
 9 IX.            CERTIFICATION OF THE CLASS FOR PURPOSES OF
10                SETTLEMENT ONLY
11         A.     The Parties stipulate that the First Amended Complaint that Plaintiffs
12 filed in the Action on November 25, 2019, shall be considered the operative
13 complaint for purposes of this Settlement. The Parties further stipulate, for
14 settlement purposes only, that the Court may conditionally certify the Class, as
15 defined in this Stipulation, as an opt-out class (the “Class Stipulation”). More
16 specifically, the Parties agree as part of the Class Stipulation that, for settlement
17 purposes only, the requirements of Federal Rule of Civil Procedure 23(b)(3) are
18 satisfied, with the exception of the manageability requirement of Federal Rule of
19 Civil Procedure 23(b)(3), which the Court need not address for purposes of the
20 Settlement.
21         B.     The Class Stipulation is made solely for purposes of the Settlement.
22 The Class Stipulation is in no way an admission that class action certification is
23 proper under the more stringent litigation certification standard that requires a
24 showing of, inter alia, manageability or that certification requirements would be
25 established by further discovery, and neither this Stipulation nor the Class
26 Stipulation will be admissible in this or any other action or proceeding as evidence
27 that (i) the claims advanced in the Action or other Lawsuits, or any other class,
28 collective, or representative action claims, should be certified or not decertified, or

                                                24                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 46 of 144



 1 (ii) Defendant or any of the Released Parties are liable to Plaintiffs, the Class
 2 Members, or any other putative class, representative, or collective action members.
 3 X.              APPOINTMENT AND DUTIES OF SETTLEMENT
 4                 ADMINISTRATOR
 5         A.      Subject to the approval of the Court, the Parties have agreed to the
 6 appointment of a Settlement Administrator to perform the following duties in
 7 connection with administration of their settlement: (i) using data provided by
 8 Defendant to prepare the Notice Materials; (ii) obtaining forwarding addresses for
 9 Class Members using appropriate methods, as described in Section XI.A.3 below;
10 (iii) mailing the Notice Materials to Class Members; (iv) tracking non-delivered
11 Notice Materials and taking reasonable steps to re-send them to Class Members’
12 current addresses; (v) tracking and timely reporting to Class Counsel and Counsel
13 for Defendant returned Election Not to Participate in Settlement forms;
14 (vi) establishing the QSF; (vii) disbursing all amounts payable from the QSF to all
15 Participating Class Members without the need for them to file a claim form and
16 handling all tax reporting; (viii) calculating the Cash Settlement Shares;
17 (ix) notifying Class Counsel and Counsel for Defendant of any Participating Class
18 Members who have not cashed their Cash Settlement Share checks by the deadline
19 set forth below; and (x) handling the disbursement and tax reporting, if any, of
20 amounts associated with uncashed checks.
21         B.      All disputes relating to the Settlement Administrator’s performance of
22 its duties, after good faith efforts by the Parties to first resolve such disputes, will
23 be referred to the Court, if necessary, which will have continuing jurisdiction over
24 this Stipulation until all payments and obligations contemplated by this Stipulation
25 have been fully carried out.
26 XI.             NOTICE OF THE SETTLEMENT
27        A.       Mailing the Notice Materials to the Class
28                 1.    Within forty-five (45) days after the Court enters the

                                                 25                        Case No. 2:16-cv-00786
               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 47 of 144



1                     Preliminary Approval Order, Defendant will provide to the
2                     Settlement Administrator a list of each Class Member’s first
3                     name, last name, and middle initial, Social Security number, last
4                     known address, and the dates they were employed by Defendant
5                     in California during the Class Period (the “Class Data”). This
6                     list will be drawn from Defendant’s payroll and human
7                     resources records and in a format acceptable to the Settlement
8                     Administrator. The Class Data provided to the Settlement
9                     Administrator will remain confidential and will not be used or
10                    disclosed to anyone, except as required to applicable tax
11                    authorities, pursuant to Defendant’s express written consent, or
12                    by order of the Court.
13              2.    Within thirty (30) days after Defendant provides the Class Data
14                    to the Settlement Administrator, the Settlement Administrator
15                    will mail, by first-class mail, the Notice Materials to all Class
16                    Members at their last known addresses, unless modified by any
17                    updated address information that the Settlement Administrator
18                    obtains.
19              3.    The Settlement Administrator will use standard devices,
20                    including the National Change of Address database or
21                    equivalent, to obtain forwarding addresses prior to mailing and
22                    will use appropriate skip tracing for undeliverable Notice
23                    Materials to take appropriate steps to maximize the probability
24                    that the Notice Materials will be received by Class Members.
25              4.    If an individual not included in the Class Data provided to the
26                    Settlement Administrator later claims to be a Class Member, the
27                    Settlement Administrator shall obtain from said individual
28                    evidence of his or her claimed eligibility, which information

                                               26                       Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 48 of 144



1                       will be provided to the Parties. Defendant will verify the
2                       information provided by said individual, and make a good faith
3                       effort to resolve the issue with Class Counsel. If the parties
4                       cannot agree, the Settlement Administrator shall decide whether
5                       the claimant shall be included in the Settlement, which decision
6                       shall be final but subject to review by the Court if requested by
7                       any Party.
8        B.       Election Not to Participate in Settlement
9                 1.    Each Class Member will have sixty (60) days after the date on
10                      which the Settlement Administrator mails the Notice Materials
11                      to submit to the Settlement Administrator an Election Not to
12                      Participate in Settlement if they wish to be excluded from the
13                      Settlement. An Election Not to Participate in Settlement will be
14                      deemed timely submitted to the Settlement Administrator if it is
15                      (i) mailed to the Settlement Administrator by first-class mail
16                      and postmarked by not later than the deadline for submission
17                      stated above; or (ii) delivered to and received by the Settlement
18                      Administrator by the deadline for submission stated above,
19                      whether by mail, facsimile transmission, professional delivery,
20                      or personal delivery. To be valid, the Election Not to
21                      Participate in Settlement must comply with the procedure set
22                      forth in the Notice and must (1) be in writing and signed by the
23                      Class Member, (2) include the name and address of the Class
24                      Member, and (3) indicate the Class Member’s request to be
25                      excluded from the Settlement Class in Gradie et al. v. C.R.
26                      England, Inc.
27                2.    A Class Member who does not properly complete and timely
28                      submit a written Election Not to Participate in Settlement in the

                                               27                        Case No. 2:16-cv-00786
              JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 49 of 144



1                       manner and by the deadline specified above will automatically
2                       become a Participating Class Member and be bound by all terms
3                       and conditions of the Settlement, including the release of all
4                       Participating Class Members’ Released Claims (defined below),
5                       if the Settlement is approved by the Court, and be bound by the
6                       Final Approval Order, regardless of whether he or she has
7                       objected to the Settlement, and shall receive a Cash Settlement
8                       Share payout. Any Settlement Class Member who accepts any
9                       payments pursuant to the Settlement will be deemed to have
10                      opted in for purposes of the FLSA.
11                3.    A Class Member who properly and timely submits an Election
12                      Not to Participate in Settlement will not be bound by the
13                      Settlement, will not receive a Cash Settlement Share, and will
14                      not have standing to object to: (i) the Settlement; (ii) the Class
15                      Representatives’ motion for Plaintiffs’ Service Payment; or
16                      (iii) Class Counsel’s motion for attorneys’ fees and costs; and
17                      Defendant will retain all of their defenses to such Class
18                      Member’s claims.
19                4.    No Election Not to Participate in Settlement will be honored if
20                      submitted late under the deadlines set forth above, unless
21                      Defendant consents to accepting the late submission.
22       C.       Objection to Settlement
23                1.    Each Class Member who does not timely submit an Election
24                      Not to Participate in Settlement will have sixty (60) days after
25                      the date on which the Settlement Administrator mails the Notice
26                      Materials to object to the Settlement by serving on the
27                      Settlement Administrator, Class Counsel, and Counsel for
28                      Defendant, and filing with the Court, a written objection to the

                                               28                         Case No. 2:16-cv-00786
              JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 50 of 144



 1                       Settlement, Plaintiffs’ Service Payment, and/or Class Counsel’s
 2                       attorneys’ fees and costs. A Class Member who does not serve
 3                       a written objection in the manner and by the deadline specified
 4                       above will be deemed to have waived any objection and will be
 5                       precluded from making any objection to the Settlement, the
 6                       Plaintiffs’ motion for the Plaintiffs’ Service Payment, or Class
 7                       Counsel’s motion for attorneys’ fees and costs (whether by
 8                       appeal or otherwise).
 9        D.       Reports and Declaration by Settlement Administrator
10                 1.    By no later than ten (10) days after expiration of the 60-day
11                       deadline for submission of Election Not to Participate in
12                       Settlement and objections to the Settlement, the Settlement
13                       Administrator will prepare and submit for filing in support of
14                       the Parties’ motion for entry of the Final Approval Order a
15                       declaration attesting to its mailing of the Notice Materials, its
16                       receipt of valid Election Not to Participate in Settlement and its
17                       inability to deliver the Notice Materials to Class Members due
18                       to invalid addresses, both of which shall be indicated by number
19                       of Class Members only. Prior to the Fairness Hearing, the
20                       Settlement Administrator will prepare and submit for filing in
21                       support of the motion a supplemental declaration to provide
22                       updated and final figures.
23 XII.            RIGHT TO RESCIND
24         If 10% or more of the Class Members opt out of the Settlement, Defendant
25 may, at its election, rescind the Settlement. All actions taken in furtherance of the
26 Settlement will be therefore null and void. Defendant must exercise the right of
27 rescission within fourteen (14) calendar days after the Settlement Administrator
28 notifies the Parties of the total number of opt outs following the end of the notice

                                                 29                        Case No. 2:16-cv-00786
               JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 51 of 144



 1 period.
 2 XIII.         NOTICE OF SETTLEMENT TO STATE AND FEDERAL
 3               OFFICIALS (CAFA AND PAGA NOTICES).
 4         Within ten (10) days of receiving notice of filing of a motion for preliminary
 5 approval of this Stipulation, Defendant shall serve the CAFA Notice of this
 6 Stipulation on the appropriate federal and state officials, as required by 28 U.S.C.
 7 § 1715(b). In addition, Class Counsel shall timely and promptly serve any and all
 8 documents required to be provided in connection with a PAGA claim (see, e.g.,
 9 California Labor Code § 2699(l)) on the appropriate agent, division, or department
10 of the State of California.
11 XIV.          FINAL APPROVAL OF THE SETTLEMENT
12         A.    Plaintiffs will file a motion with the Court requesting final approval of
13 the Settlement and entry of the Final Approval Order by the deadline set by the
14 Court, which, unless otherwise ordered by the Court, will be filed at least twenty-
15 eight (28) days prior to the Fairness Hearing. Class Counsel will provide a draft of
16 that motion to Counsel for Defendant for their review at least seven (7) days before
17 the filing deadline.
18         B.    No later than the date set by the Court or in the alternative other
19 timeframe required by the Federal Rules of Civil Procedure, the Class
20 Representatives, acting through Class Counsel, will file a motion requesting the
21 Plaintiffs’ Service Payments in an amount not to exceed Twelve Thousand Dollars
22 ($12,000.00) to each Plaintiff for their service as a named plaintiff and provision of
23 a general release. Defendant will not oppose the motion, which shall be set for
24 hearing on the same date and time as the Fairness Hearing. Any Plaintiffs’ Service
25 Payments awarded by the Court will be paid out of the QSF; provided, however,
26 that no sums shall be due to any Plaintiff unless and until the Settlement has
27 become completely Final and the Effective Date of the Settlement has been
28 realized. The Settlement Administrator will issue to the Class Representatives an

                                               30                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 52 of 144



 1 IRS Form 1099 for any service payment awarded by the Court. A denial by the
 2 Court of the Class Representatives’ motion for service payments, in whole or in
 3 part, or an award of a lesser amount than requested will not constitute a material
 4 modification of this Stipulation or the Settlement. Unapproved amounts shall be
 5 reallocated among the Class Members who did not timely and validly opt out of
 6 this Settlement.
 7         C.    No later than the date set by the Court or in the alternative other
 8 timeframe required by the Federal Rules of Civil Procedure, Class Counsel will file
 9 a motion for attorneys’ fees in an amount not to exceed One Million Four Hundred
10 Forty Thousand Dollars ($1,440,000.00) and costs in an amount not to exceed
11 Ninety Thousand Dollars ($90,000.00). Unless otherwise ordered by the Court,
12 Class Counsel’s motion for attorneys’ fees and costs shall be set for hearing on the
13 same date and time as the Fairness Hearing. Defendant will not oppose the motion.
14 Any award of fees and costs by the Court will be paid out of the QSF; provided,
15 however, that no sums shall be due to Class Counsel unless and until the
16 Settlement has become completely Final and the Effective Date of the Settlement
17 has been realized. A denial by the Court of Class Counsel’s motion, in whole or in
18 part, or an award of a lesser amount will not constitute a material modification of
19 this Stipulation or the Settlement. For purposes of the Settlement, Defendant and
20 its counsel will not oppose an award of attorneys’ fees in the amount of no more
21 than One Million Four Hundred Forty Thousand Dollars ($1,440,000.00) and costs
22 in an amount not to exceed Ninety Thousand Dollars ($90,000.00), according to
23 proof, in amounts approved by the Court. The Settlement Administrator will issue
24 to Class Counsel an IRS Form 1099 for their award of attorneys’ fees and costs.
25 Any court order awarding less than the amounts set forth in this paragraph to Class
26 Counsel shall not be grounds to cancel the Settlement. Unapproved amounts shall
27 be reallocated among the Class Members who did not timely and validly opt out of
28 this Settlement.

                                               31                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 53 of 144



 1         D.     The Parties will submit for entry by the Court, with their motion for
 2 final approval of the Settlement, a proposed Final Approval Order that includes the
 3 provisions set forth in Exhibit C hereto. Any modifications to the attached
 4 proposed Final Approval Order may be made only by mutual agreement of the
 5 Parties.
 6 XV.            NULLIFICATION OF THIS STIPULATION
 7         A.     If (a) Defendant rescinds the Settlement pursuant to Section XII of this
 8 Stipulation, (b) the Court should for any reason decline to approve this Stipulation
 9 in the form agreed to by the Parties, or (c) the Court should for any reason fail to
10 enter a judgment and dismissal with prejudice of the Action and Declaratory Relief
11 Action, then the Stipulation, Settlement, and conditional class certification will
12 automatically become null and void (other than Sections XXIII and XXIV below
13 relating to confidentiality and the return of documents/data) without any act or
14 deed by any Party and the terms and fact of this Stipulation (and of any act
15 performed or document executed pursuant to or in furtherance of the Stipulation),
16 the fact that the Parties stipulated to a Class for settlement purposes, and the fact
17 that the Court granted certification of the Class for settlement purposes, will be
18 inadmissible evidence in any subsequent proceeding in the Action, other Lawsuits,
19 or elsewhere. Put another way, neither the Settlement, class certification, nor any
20 of the related negotiations or proceedings, shall be of any force or effect, and all
21 parties to the Settlement shall stand in the same position, without prejudice, as if
22 the Settlement had been neither entered into nor filed with the Court.
23 Notwithstanding the foregoing, the Parties may attempt in good faith to cure any
24 perceived defects in the Stipulation to facilitate approval.
25         B.     A modification by the Court of Plaintiffs’ Service Payments or of any
26 award of attorneys’ fees or costs to Class Counsel shall not constitute a
27 nullification or invalidation of any material portion of the Settlement.
28         C.     In the event the Court declines to approve this Stipulation in the form

                                               32                        Case No. 2:16-cv-00786
              JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 54 of 144



 1 agreed to by the Parties, the Parties will be equally responsible for all charges
 2 incurred by the Settlement Administrator as of the time the Settlement is
 3 disapproved or invalidated. This paragraph shall not apply to the circumstance
 4 where the Settlement does not become effective because Defendant exercised its
 5 right to rescind.
 6         D.     In the event Defendant exercises its right to rescind pursuant to
 7 Section XII, Defendant will be responsible for all charges incurred by the
 8 Settlement Administrator up to $10,000.00 as of the time the right to rescind is
 9 exercised.
10 XVI.           WAIVER OF RIGHT TO APPEAL
11         Provided that the Final Approval Order is consistent with the terms and
12 conditions of this Settlement in all material respects (i.e. without modifications
13 other than those declared above to not be “material”), Plaintiffs and all other
14 Participating Class Members who did not timely submit an objection to the
15 Settlement, Plaintiffs’ Service Payment, and/or Class Counsel’s attorneys’ fees and
16 costs, hereby waive any and all rights to appeal from the Final Approval Order,
17 including all rights to any post-judgment proceeding and/or appellate proceeding,
18 such as a motion to vacate or set-aside judgment, a motion for new trial, or any
19 extraordinary writ, and the Final Approval Order therefore will become final and
20 non-appealable at the time it is entered. This waiver does not include any waiver
21 of the right to oppose any appeal, appellate proceedings or post-judgment
22 proceedings.
23 XVII.          REVERSAL OR MATERIAL MODIFICATION OF
24                JUDGMENT ON APPEAL
25         A.     In the event of a timely appeal from the judgment and dismissal, the
26 judgment shall be stayed, and the QSF shall not be distributed to Participating
27 Class Members, Plaintiffs, or Class Counsel, and the actions required by this
28 Stipulation shall not take place until all appeal rights have been exhausted by

                                               33                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 55 of 144



 1 operation of law.
 2         B.    If, after a notice of appeal or a petition for writ of certiorari, or any
 3 other motion, petition, or application, the reviewing court vacates, reverses, or
 4 modifies the Final Approval Order such that there is a material modification to the
 5 Settlement as set forth in this Stipulation, and that court’s decision is not
 6 completely reversed and the Final Approval Order is not fully affirmed on review
 7 by a higher court, then the Parties will each have the right to void the Stipulation,
 8 which a Party must do by giving written notice to the other Parties, the reviewing
 9 court, and the Court no later than twenty-one (21) days after the reviewing court’s
10 decision vacating, reversing, or materially modifying the Final Approval Order
11 becomes Final. A vacation, reversal, or modification of any Plaintiffs’ Service
12 Payment or of any award of attorneys’ fees or costs to Class Counsel will not
13 constitute a vacation, reversal, or material modification of the Final Approval
14 Order.
15 XVIII.        CREATION OF THE QUALIFIED SETTLEMENT FUND
16         Within thirty (30) days of the Effective Date of the Settlement, Defendant
17 will cause the Cash Settlement Payment to be wired to the QSF. The combination
18 of this payment thirty (30) days after the Effective Date of the Settlement shall
19 constitute the full amount of the Cash Settlement Payment (i.e., Three Million Six
20 Hundred Thousand Dollars ($3,600,000.00) and nothing more). Put another way,
21 the Cash Settlement Payment is the maximum amount Defendant is obligated to
22 pay under this Stipulation (or otherwise in connection with this Action or the other
23 Lawsuits) and is inclusive of any Plaintiffs’ Service Payments, Class Counsel’s
24 attorneys’ fees and costs, the Cash Settlement Shares, all employee and employer
25 tax withholdings, the payment to the LWDA in the amount of $54,000.00 for the
26 LWDA’s 75% share of Participating Class Members’ PAGA penalty claims (the
27 remaining 25% share shall be distributed as part of the Net QSF), and the
28 Settlement Administrator’s reasonable fees and expenses in administering the

                                                34                         Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 56 of 144



1 Settlement.
2 XIX.          DISTRIBUTION OF THE QUALIFIED SETTLEMENT FUND
3         A.    After the Final Approval Order becomes Final (i.e., on the Effective
4 Date of the Settlement), the Settlement Administrator will distribute the proceeds
5 of the QSF as follows:
6               1.    Within thirty (30) days after it receives the amount of the Cash
7                     Settlement Payment, the Settlement Administrator will make the
8                     following payments from the QSF:
9                     a.    The Settlement Administrator may pay to itself its portion
10                          of the QSF for all services through the closing of the
11                          administration.
12                    b.    To every Participating Class Member (which includes,
13                          but is not limited to, Plaintiffs) their Cash Settlement
14                          Share, as calculated based on the formula in this Section
15                          XIX, that remains unpaid.
16                    c.    To the appropriate state and federal tax agencies, all
17                          employee and employer taxes.
18                    d.    To Class Counsel, any attorneys’ fees and costs awarded
19                          by the Court, for which the Settlement Administrator will
20                          issue a Form 1099. Class Counsel is responsible for all
21                          federal, state, and local tax filings and liabilities that may
22                          result from such payment and the Defendant shall bear no
23                          responsibility for such filings or liabilities.
24                    e.    To the Plaintiffs, any Plaintiffs’ Service Payments
25                          awarded by the Court, for which the Settlement
26                          Administrator will issue a Form 1099. The Plaintiffs will
27                          be responsible for all federal, state, and local tax filings
28                          and liabilities that may result from such payment and the

                                              35                         Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 57 of 144



1                           Defendant shall bear no responsibility for such filings or
2                           liabilities.
3                     f.    To the LWDA, a payment of $54,000.00 for the LWDA’s
4                           75% of the Participating Class Members’ PAGA penalty
5                           claims from a PAGA allocation of $72,000.00 of which
6                           the remaining $18,000.00 shall be paid proportionally to
7                           Participating Class Members out of the Net QSF.
8               2.    Each Participating Class Member’s Cash Settlement Share will
9                     be calculated as follows:
10                    a.    The “Net QSF” will equal the balance of the QSF after
11                          deducting for the amount of all amounts necessary to
12                          effectuate the Settlement, including, but not necessarily
13                          limited to, attorneys’ fees, costs and expenses, the
14                          incentive/bonus or service award payments to the Class
15                          Representatives, all employee and employer tax
16                          withholdings, the payment allocated to the LWDA, and
17                          the estimated costs of settlement administration, in the
18                          amounts approved by the Court. The Net QSF will be
19                          available for distribution to Participating Class Members.
20                    b.    A Participating Class Member’s Cash Settlement Share
21                          will be calculated as follows: (1) calculating the total
22                          weeks worked by all Participating Class Members based
23                          on the Class Data (the “Total Work Weeks”); (2) dividing
24                          each Participating Class Member’s work weeks based on
25                          the Class Data by the Total Work Weeks to determine his
26                          or her proportionate share of the Net QSF (for each
27                          Participating Class Member, the “Cash Settlement Share
28                          Proportion”); and (3) multiplying each Participating Class

                                            36                         Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 58 of 144



1                            Member’s Cash Settlement Share Proportion by the Net
2                            QSF.
3               3.    The Settlement Administrator will issue both a Form W-2 and
4                     Form 1099 to each Participating Class Member, with 20% of
5                     each Cash Settlement Share reported on the Form W-2 as
6                     claimed wages and the remaining 80% reported on the Form
7                     1099 as claimed non-wages (e.g., penalties, reimbursements,
8                     and interest, etc.). The Participating Class Members are
9                     responsible for all federal, state, and local tax filings and
10                    liabilities that may result from such Cash Settlement Share
11                    payments subject to reporting on a Form 1099, and the
12                    Defendant shall bear no responsibility for such filings or
13                    liabilities.
14              4.    Defendant makes no representations with respect to the
15                    taxability of any payments pursuant to this Settlement, and the
16                    Class Notice will advise Class Members to seek their own tax
17                    advice as necessary.
18              5.    Participating Class Members shall have 180 days to cash their
19                    settlement checks. In the event that any checks mailed to
20                    Participating Class Members remain uncashed after the
21                    expiration of 180 days, or an envelope mailed to a Participating
22                    Class Members is returned and no forwarding address can be
23                    located for the Participating Class Member after reasonable
24                    efforts have been made, then any such unclaimed funds shall be
25                    paid to the California Controller’s Unclaimed Property Fund in
26                    the name of the Participating Class Member. The receipt of
27                    funds under this Settlement will not entitle any Participating
28                    Class Member to additional compensation or benefits of any

                                              37                         Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 59 of 144



 1                     kind under any of Defendant’s compensation or benefits plans,
 2                     nor will it entitle any class member to any increased retirement
 3                     or 401k plan benefits of any kind. Class Members will
 4                     participate in the Settlement and will be bound by its terms and
 5                     release if they do not opt-out as described more fully herein
 6                     within sixty (60) days of the Settlement Administrator’s mailing
 7                     out of notices. As a no-claims-made settlement, Class Members
 8                     will not need to submit a claim form to participate in the
 9                     Settlement.
10               6.    Should the Settlement Administrator need more time than is
11                     provided under this Stipulation to complete any of its
12                     obligations, the Settlement Administrator may request, in
13                     writing, such additional time (including an explanation of the
14                     need for additional time) from Counsel for Defendant and Class
15                     Counsel. If Counsel for Defendant and/or Class Counsel do not
16                     agree, in writing, to the Settlement Administrator's request for
17                     additional time, the Settlement Administrator, Class Counsel or
18                     Counsel for Defendant may seek such additional time from the
19                     Court.
20 XX.           FORGIVENESS OF CERTAIN DEBT
21        A.     When the Final Approval Order becomes Final (i.e., on the Effective
22 Date of the Settlement), Defendant shall release and discharge any and all
23 outstanding amounts claimed to be owed by Participating Class Members to
24 Defendant pursuant to a Driver Education and Employment Contract, related
25 tuition agreement, or related promissory note for: (a) Liquidated damages (set at
26 exactly $2,500 under the Driver Education and Employment Contract); and (b)
27 interest allegedly owed to Defendant.    Defendant has confirmed and verified that
28 the total amount of Debt Forgiveness is in excess of $15,000,000, representing in

                                              38                        Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 60 of 144



 1 excess of at least Four Million Dollars and No Cents ($4,000,000.00) in liquidated
 2 damages and at least Eleven Million Dollars and No Cents ($11,000,000.00) in
 3 accrued interest.
 4         B.    It is agreed and understood that the principal amounts of tuition
 5 claimed to be owed by Defendant in connection with its Driver Education and
 6 Employment Contracts, related tuition agreements, or related promissory notes are
 7 not being forgiven by virtue of this Settlement. Put another way, by releasing the
 8 aforementioned interest and liquidated damages, Defendant is not releasing any
 9 principal amounts of tuition owed to it by any Participating Class Member.         By
10 releasing the claims set forth in Section XXII, below, Participating Class Members
11 are not releasing or waiving any applicable defense to the enforcement or
12 collection of the principal amount of tuition claimed by Defendant to be owed.
13         C.    It is further agreed and understood that the amounts of any debt not
14 owned by Defendant are excluded from the Stipulation. By releasing the
15 aforementioned interest and liquidated damages, Defendant is not purporting to
16 release any amounts claimed to be owed by third party owner of debt allegedly
17 owed by Participating Class Members. By releasing the claims set forth in Section
18 XXII below, Participating Class Members are not releasing or waiving any claims
19 against third party owners of any debt.
20 XXI.          DISMISSAL WITH PREJUDICE OF THE ACTION
21         As part of the consideration for this Settlement, this Action and the
22 Declaratory Relief Action (captioned William Gradie v. C.R. England, Inc., Case
23 No. 2:16-cv-001015-DN (D. Utah), which was consolidated with the Action on or
24 about January 23, 2017) shall be dismissed with prejudice as of the Effective Date
25 of the Settlement. Notwithstanding the dismissal of the Action with prejudice, the
26 Court shall retain jurisdiction to interpret and enforce this Stipulation.
27
28

                                               39                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 61 of 144



 1 XXII.          RELEASE OF CLAIMS BY PLAINTIFFS, ALL OTHER
 2                PARTICIPATING CLASS MEMBERS, AND CLASS COUNSEL.
 3         A.     Plaintiffs’ General Release of All Claims Against Defendant and
 4 all other Released Parties: In consideration of the unopposed motion for the
 5 Plaintiffs’ Service Payment, payment of each Plaintiffs’ Cash Settlement Share,
 6 Plaintiffs’ agreement not to opt out, and any other benefits provided to each
 7 Plaintiff as part of the Settlement, Plaintiffs, on behalf of themselves and their
 8 estates, executors, administrators, heirs and assigns, hereby release, discharge, and
 9 agree to hold harmless Defendant and any of its parent companies, subsidiaries,
10 divisions and other affiliated or related entities, past and present, as well as all of
11 the aforementioned entities’ (including, but not limited to, Defendant’s) employees,
12 officers, directors, agents, attorneys, insurers, partners, shareholders, owners,
13 representatives, joint venturers and successors and assigns of each (i.e., the
14 Released Parties), from any and all claims, damages, costs, obligations, causes of
15 action, actions, demands, rights, and liabilities of every kind, nature and
16 description whatsoever, whether known or unknown, whether anticipated or
17 unanticipated, arising on or before the end of the Class Period (“Plaintiffs’
18 Released Claims”). Without limiting the generality of the foregoing in any way,
19 Plaintiffs’ Released Claims include, but are not limited to, any and all claims,
20 charges, complaints, claims, liabilities, obligations, promises, agreements,
21 controversies, damages, penalties, actions, causes of action, suits, rights, demands,
22 costs, losses, debts, and expenses (including attorney fees and costs), known or
23 unknown, at law or in equity, which they may now have against Defendant or any
24 of the other Released Parties, and each of them, as well as those claims that were or
25 could have been asserted in the Action or other Lawsuits, including, but not limited
26 to, any and all claims arising under the California Labor Code, Wage Order No. 9-
27 2001, the Fair Labor Standards Act, the California Private Attorneys’ General Act,
28 the California Business & Professions Code, the claims alleged in any of the

                                                40                         Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 62 of 144



 1 Complaints in the Lawsuits, and any and all other transactions, occurrences or
 2 matters between any of the Plaintiffs and Defendant (or between any of the
 3 Plaintiffs and the other Released Parties) occurring up through and including the
 4 end date of the Class Period.
 5         Plaintiffs’ Released Claims shall also include any and all claims against
 6 Defendant or any of the other Released Parties, and each of them, that occurred up
 7 through and including the end date of the Class Period under the (a) Americans
 8 With Disabilities Act, as amended; (b) Title VII of the Civil Rights Act of 1964, as
 9 amended; (c) the Civil Rights Act of 1991; (d) 42 U.S.C. § 1981, as amended;
10 (e) the Age Discrimination in Employment Act, as amended; (f) the Fair Labor
11 Standards Act, as amended; (g) the Equal Pay Act; (h) the Employee Retirement
12 Income Security Act, as amended; (i) the Consolidated Omnibus Budget
13 Reconciliation Act; (j) the Rehabilitation Act of 1973; (k) the Family and Medical
14 Leave Act; (l) the Civil Rights Act of 1966; (m) the California Fair Employment
15 and Housing Act; (n) the California Constitution; (o) the California Labor Code;
16 (p) the California Government Code; (q) the California Civil Code; (r) the Utah
17 Anti-discrimination Act; (s) the Sherman Act, (t) the Cartwright Act, and (u) any
18 and all other federal, state and local statutes, ordinances, regulations, rules and
19 other laws, and any and all claims based on constitutional, statutory, common law
20 or regulatory grounds as well as any other claims based on theories of wrongful or
21 constructive discharge, breach of contract or implied contract, fraud,
22 misrepresentation, promissory estoppel or intentional and/or negligent infliction of
23 emotional distress, or damages under any other federal, state or local statutes,
24 ordinances, regulations, rules, or laws. This release is for any and all relief, no
25 matter how denominated, including, but not limited to, back pay, front pay,
26 bonuses, compensatory damages, overtime pay, minimum wages, straight time
27 wages, regular wages, hourly pay, piece-rate pay, all miles driven, compensation
28 for rest period and other non-productive time, premium pay, penalties, civil

                                               41                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 63 of 144



 1 penalties, waiting time penalties, restitution, disgorgement, damages, tortious
 2 damages, liquidated damages, statutory damages, punitive damages, damages for
 3 pain and suffering, and attorney fees and costs, and the Plaintiffs hereby forever
 4 release, discharge and agree to hold harmless Defendant and the other Released
 5 Parties from any and all claims for attorney fees and costs arising out of the matters
 6 released in this Stipulation.
 7         Plaintiffs’ Released Claims include all claims described above, whether
 8 known or unknown, by the releasing party. Thus, even if Plaintiffs discover facts
 9 in addition to or different from those that they now know or believe to be true with
10 respect to the subject matter of Plaintiffs’ Released Claims, those claims will
11 remain released and forever barred. Therefore, Plaintiffs expressly waive and
12 relinquish the provisions, rights and benefits of Section 1542 of the California
13 Civil Code and any analogous law, statute, or rule. Section 1542 states:
14               A general release does not extend to claims that the
15               creditor or releasing party does not know or suspect
16               to exist in his or her favor at the time of executing the
17               release and that, if known by him or her, must have
18               materially affected his or her settlement with the
19               debtor or released party.
20         Plaintiffs specifically acknowledge that they are aware of and familiar with
21 the provisions of Section 1542 of the California Civil Code, and being aware of
22 Section 1542, hereby expressly waive and relinquish all rights and benefits they
23 may have under Section 1542 as well as any other statute or common law principle
24 of a similar effect. Upon entry of final judgment, Defendant shall be entitled to a
25 general release of all claims from the four named Plaintiffs up through and
26 including the end date of the Class Period.
27         Plaintiffs further agree that, to the extent permitted by law, if a claim is
28 prosecuted in their name against any of the Released Parties, including Defendant,

                                                42                         Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 64 of 144



 1 before any court, arbitrator, or administrative agency, they waive, and agree not to
 2 take, any award of money or other damages from such proceeding. Plaintiffs agree
 3 that, unless otherwise compelled by law, if a claim is prosecuted in their name
 4 against Defendant or any of the other Released Parties that, upon a written request
 5 by Defendant’s counsel, they will immediately request in writing that the claim on
 6 their behalf be withdrawn.
 7        B.     Participating Class Members’ Release of Claims: Upon the
 8 Effective Date of the Settlement, each and every Participating Class Member
 9 hereby releases, discharges, and agrees to hold harmless Defendant and all of the
10 other Released Parties, and each of them, from any and all Claims (as that term is
11 defined in Section II.G above) that have been asserted, or could have been asserted,
12 up through and including the last day of the Class Period based upon the facts or
13 allegations pled in any of the Complaints filed in the Lawsuits (“Claims Released
14 By Participating Class Members”).
15        It is the desire of the Parties to fully, finally, and forever settle, compromise,
16 and discharge all Claims Released By Participating Class Members as described in
17 the preceding paragraph and Section II.EE above. Each Participating Class
18 Member waives, as to the released Claims only, all rights and benefits afforded by
19 Section 1542 and does so understanding the significance of that waiver. Section
20 1542 provides as follows:
21               A general release does not extend to claims that the
22               creditor or releasing party does not know or suspect to
23               exist in his or her favor at the time of executing the
24               release and that, if known by him or her, must have
25               materially affected his or her settlement with the debtor
26               or released party.
27        As such, the Participating Class Members understand and agree that they are
28 providing Defendant and all of the other Released Parties, and each of them, with a

                                                43                        Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 65 of 144



 1 full and complete release with respect to the Claims Released By Participating
 2 Class Members.
 3         Without limiting any of the foregoing, it is hereby stipulated that the Claims
 4 Released By Participating Class Members is intended to include, and does include,
 5 any and all claims and remedies asserted or sought or that could have been asserted
 6 or sought based on the facts or allegations pled in any of the Complaints in the
 7 Lawsuits that occurred or arose during the Class Period, including the first date and
 8 last date thereof and every date in between. Subject to the terms and conditions of
 9 this Stipulation and upon Final Approval of this Stipulation, all such claims and
10 causes of action, damages, and other remedies (including but not limited to any
11 wages of any kind, premium compensation, bonuses, penalties, civil penalties,
12 waiting time penalties, damages, liquidated damages, statutory damages,
13 restitution, disgorgement, reimbursement, interest, attorney fees, litigation costs,
14 injunctive relief, declaratory relief, or any other equitable or legal relief of any kind
15 or nature whatsoever) allegedly due and owing Participating Class Members by
16 virtue of or related to any of the facts or allegations pled in any of the Complaints
17 in the Lawsuits are deemed to be fully and finally resolved and are to be dismissed,
18 with prejudice, as to each and every Participating Class Member.
19         C.     Class Counsel’s Released Claims. In consideration of the unopposed
20 motion for an award of attorneys’ fees and costs to Class Counsel, Class Counsel
21 hereby releases all claims, causes of action, demands, damages, costs, rights, and
22 liabilities of every nature and description for reasonable attorneys’ fees, costs, and
23 expenses against Defendant and all of the other Released Parties arising from or
24 related to the Lawsuits, the Plaintiffs’ Released Claims, or the Claims Released By
25 Participating Class Members except as awarded pursuant to this stipulation (the
26 “Class Counsel’s Released Claims”).
27 XXIII.         CONFIDENTIALITY
28         Other than necessary disclosures made to the Court, Plaintiffs and Class

                                                44                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 66 of 144



 1 Counsel shall not directly or indirectly disclose the fact, terms, or amount of the
 2 Settlement to, or discuss the allegations of the Lawsuits with, the media, the press,
 3 and/or on any website. If Plaintiffs or Class Counsel are legally required to
 4 communicate about the Settlement with governmental authorities, they shall give
 5 Counsel for Defendant notice before any such communication occurs as early as is
 6 reasonably possible.
 7 XXIV.          USE AND RETURN OF DOCUMENTS
 8          All originals, copies, and summaries of documents, presentations, and data
 9 provided to Plaintiffs and Class Counsel by Defendant in connection with the
10 mediation or other settlement negotiations in this matter, including e-mail
11 attachments containing such materials, may be used only with respect to this
12 Stipulation, or any dispute between Class Members and Class Counsel regarding
13 the Stipulation, and for no other purpose, and may not be used in any way that
14 violates any existing agreement, statute, or rule. Within twenty (20) days after the
15 Final Approval Order becomes Final, Class Counsel will return or destroy all such
16 materials and the return and destruction, as applicable, of all such materials shall
17 include those that have been shared with experts and any other counsel
18 representing Plaintiffs and any other Class Members.
19 XXV.           FULL COOPERATION
20          The Parties will fully cooperate and use reasonable efforts, including all
21 efforts contemplated by this Stipulation and any other efforts that may become
22 necessary or be ordered by the Court, or otherwise, to accomplish the terms of this
23 Stipulation, including, but not limited to, executing such documents and taking
24 such other action as may reasonably be necessary to obtain preliminary and final
25 approval of this Stipulation without material modifications and to implement its
26 terms.
27          The Parties hereto agree to abide by all of the terms of the Settlement in
28 good faith and to support the Settlement fully and to use their best efforts to defend

                                                45                        Case No. 2:16-cv-00786
              JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 67 of 144



 1 this Settlement from any legal challenge, whether by appeal or collateral attack.
 2 XXVI.         DIFFERENT FACTS
 3         The Parties hereto, and each of them, acknowledge that, except for matters
 4 expressly represented herein, the facts in relation to the dispute and all claims
 5 released by the terms of this Stipulation may turn out to be other than or different
 6 from the facts now known by each party and/or its counsel, or believed by such
 7 party or counsel to be true, and each party therefore expressly assumes the risk of
 8 the existence of different or presently unknown facts, and agrees that this
 9 Stipulation shall be in all respects effective and binding despite such difference.
10 XXVII.        NON-ADMISSION
11         Nothing in this Stipulation shall be construed to be or deemed an admission
12 by Defendant or of any of the other Released Parties of any liability, culpability,
13 negligence, or wrongdoing toward the Class Representatives, the Class Members,
14 or any other person, and Defendant specifically disclaims any liability, culpability,
15 negligence, or wrongdoing toward the Class Representatives, the Class Members,
16 or any other person. Each of the Parties has entered into this Stipulation with the
17 intention to avoid further disputes and litigation with the attendant inconvenience,
18 expenses, and contingencies. Nothing herein shall constitute any admission by
19 Defendant or any of the other Released Parties of wrongdoing or liability, or of the
20 truth of any factual allegations in the Action or other Lawsuits. Nothing herein
21 shall constitute an admission by Defendant that the Action or other Lawsuits were
22 properly brought as a class, collective or representative action other than for
23 settlement purposes. To the contrary, Defendant has denied and continues to deny
24 each and every material factual allegation and alleged claim asserted in the Action
25 and other Lawsuits. To this end, the Settlement of the Action and other Lawsuits,
26 the negotiation and execution of this Stipulation, and all acts performed or
27 documents executed pursuant to or in furtherance of this Stipulation or the
28 Settlement are not, shall not be deemed to be, and may not be used as, an admission

                                               46                       Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 68 of 144



 1 or evidence of any wrongdoing or liability on the part of Defendant or of the truth
 2 of any of the factual allegations in the Complaints in the Lawsuits, and are not,
 3 shall not be deemed to be, and may not be used as, an admission or evidence of any
 4 fault or omission on the part of Defendant in any civil, criminal or administrative
 5 proceeding in any court, administrative agency, arbitration proceeding, or other
 6 tribunal of any kind.
 7 XXVIII.        NO PRIOR ASSIGNMENTS
 8         The Parties represent, covenant, and warrant that they have not directly or
 9 indirectly, assigned, transferred, encumbered, or purported to assign, transfer, or
10 encumber to any person or entity any portion of any claims, causes of action,
11 demands, rights, and liabilities of every nature and description released under this
12 Stipulation.
13 XXIX.          NON-RETALIATION
14         Defendant understands and acknowledges that it has a legal obligation not to
15 retaliate against any member of the Class who elects to participate in the
16 Settlement or elects to opt-out of the Settlement. Defendant will refer any inquiries
17 regarding this Settlement to the Settlement Administrator or Class Counsel and will
18 not discourage Class Members who are current employees, directly or indirectly,
19 from opting out or objecting to the Settlement.
20 XXX.           ATTORNEY FEES, COSTS, AND EXPENSES.
21         Except as otherwise specifically provided for herein, each Party shall bear
22 his or its own attorney fees, costs and expenses, taxable or otherwise, incurred by
23 them in, or arising out of, the Lawsuits and shall not seek reimbursement thereof
24 from any other party to this Stipulation.
25 XXXI.          NOTICES
26         Unless otherwise specifically provided by this Stipulation, all notices,
27 demands or other communications given under this Stipulation will be in writing
28 and be deemed to have been duly given as of the fifth business day after mailing by

                                               47                        Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 69 of 144



1 United States registered or certified mail, return-receipt requested, or as of the first
2 business day after deposit with an overnight delivery service, addressed as follows:
3                      To the Class Representatives and the Class:
4
                                     Kyle Nordrehaug
                      Blumenthal Nordrehaug Bhowmik De Blouw LLP
5                                    2255 Calle Clara
6                                   La Jolla, CA 92037

7                                      Brian Van Vleck
8                               The Van Vleck Law Firm, LLP
                               5757 Wilshire Boulevard, Ste. 535
9                                   Los Angeles, CA 90036
10                                     To Defendant:
11                                 Drew R. Hansen, Esq.
                                       Nossaman LLP
12                          18101 Von Karman Avenue, Suite 1800
13                                   Irvine, CA 92612
14
     XXXII.       CONSTRUCTION
15
           This Stipulation is the result of lengthy, arms-length negotiations between
16
     the Parties. This Stipulation will not be construed in favor of or against any Party
17
     by reason of the extent to which any Party or his, her or its counsel participated in
18
     the drafting of this Stipulation.
19
     XXXIII.      CAPTIONS AND INTERPRETATIONS
20
           Paragraph and section titles, headings or captions contained in this
21
     Stipulation are inserted as a matter of convenience and for reference, and in no way
22
     define, limit, extend, or describe the scope of this Stipulation or any of its
23
     provisions. Each term of this Stipulation is contractual and not merely a recital,
24
     except for those denominated as Recitals in Section III above.
25
     XXXIV.       MODIFICATION
26
           This Stipulation may not be changed, altered or modified, except in writing
27
     and signed by the Parties or their representatives and approved by the Court. This
28
     Stipulation may not be discharged except by performance in accordance with its
                                                 48                        Case No. 2:16-cv-00786
              JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 70 of 144



 1 terms as approved by the Court or by a writing signed by the Parties.
 2 XXXV.          APPLICABLE LAW
 3         All terms and conditions of this Stipulation and its Exhibits will be governed
 4 by and interpreted according to the laws of the State of California, without giving
 5 effect to any conflict of law or choice of law principles.
 6 XXXVI.         INTEGRATION CLAUSE
 7         This Stipulation and its Exhibits constitute the entire agreement between the
 8 Parties and their respective counsel relating to the Settlement, this Stipulation and
 9 the transactions contemplated thereby. All prior or contemporaneous agreements,
10 understandings, representations, and statements, whether oral or written and
11 whether by a Party or a Party’s counsel, are merged into and superseded by this
12 Stipulation. No rights under this Stipulation may be waived except in writing.
13 XXXVII.        BINDING ON ASSIGNS
14         This Stipulation will be binding upon and will inure to the benefit of the
15 Parties and their respective heirs, trustees, executors, administrators, successors
16 and assigns.
17 XXXVIII. COUNTERPARTS
18         This Stipulation may be executed in counterparts, by facsimile or electronic
19 signature, and when each Party has signed and delivered at least one such
20 counterpart, each counterpart will be deemed an original, and, when taken together
21 with other signed counterparts, will constitute one Stipulation, which will be
22 binding upon and effective as to all Parties, subject to Court approval.
23 XXXIX.         PARTICIPATING CLASS MEMBERS BOUND BY
24                SETTLEMENT
25         Because there are a sizeable number of Class Members, it is impossible or
26 impractical to have each Participating Class Member execute this Stipulation. The
27 Notice Materials will inform all Class Members of the binding nature of the Claims
28 Released By Participating Class Members and it will have the same force and

                                               49                       Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 71 of 144
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 72 of 144
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 73 of 144
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 74 of 144



 1 effect as if this Stipulation were executed by each Participating Class Member.
 2 XL.           PARTIES’ AUTHORITY TO SIGN
 3         Each of the undersigned represents that he or she has the advice of counsel,
 4 has authority to sign on behalf of his or her client, and understands that this
 5 Settlement Agreement is final and binding, and subject only to the settlement
 6 process and other terms set forth above. In addition, the Parties agree that any
 7 disputes regarding the terms of the Settlement shall be referred to Mediator Steve
 8 Pearl for resolution.
 9                    EXECUTION BY PARTIES AND COUNSEL
10         The Parties and their counsel hereby execute this document to evidence their
11 acceptance of an agreement to the Stipulation.
12
     Dated: ________________          By:
13                                          MILTON HARPER
                                            Plaintiff
14
15
     Dated: ________________          By:
16                                          RONNIE STEVENSON
                                            Plaintiff
17
     Dated: ________________          By:
18
                                            Jonathan Mitchell
19                                          Plaintiff

20
             February 4, 2020
     Dated: ________________          By:
21                                          WILLIAM H. GRADIE
                                            Plaintiff
22
23
     Dated: ________________          C.R. ENGLAND, INC.
24
25
                                      By:
26                                          T.J. ENGLAND
27
28

                                                50                       Case No. 2:16-cv-00786
             JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 75 of 144
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 76 of 144



1            February 4, 2020
     Dated: ________________        THE VAN VLECK LAW FIRM
2
3                                   By:
4                                         BRIAN VAN VLECK
                                          Attorneys for Plaintiffs and the Class
5
6    Dated: ________________        BLUMENTHAL NORDREHAUG BHOWMIK
                                    DE BLOUW LLP
7
8
                                    By:
9                                         KYLE R. NORDREHAUG
                                          Attorneys for Plaintiffs and the Class
10
11   Dated: ________________        NOSSAMAN LLP
12
13                                  By:
14                                        DREW R. HANSEN
                                          Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             51                        Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 77 of 144
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 78 of 144



 1   Dated: ________________            THE VAN VLECK LAW FIRM
 2
 3                                      By:
 4                                            BRIAN VAN VLECK
                                              Attorneys for Plaintiffs and the Class
 5
 6   Dated: ________________            BLUMENTHAL NORDREHAUG BHOWMIK
                                        DE BLOUW LLP
 7
 8
                                        By:
 9                                            KYLE R. NORDREHAUG
                                              Attorneys for Plaintiffs and the Class
10
11   Dated: ________________
            February 4, 2020            NOSSAMAN LLP
12
13            Date:         2/27/2019   By:       _____________________________________________
                                              DREWDrewR.R.HANSEN
                                                           Hansen, Esq.
14                                            Attorneys  forforDefendant
                                                  Attorney      Defendants Hal Hays Construction, Inc.,
15                                                Heritage Transportation, Inc., and Hal Hays

16
17
18
19
20
21
22
23
24            56855697.v2                                 - 10 -
25
26
27
28

                                                  51                         Case No. 2:16-cv-00786
            JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE OF CLAIMS
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 79 of 144




                       EXHIBIT “A”
              Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 80 of 144



                                      UNITED STATES DISTRICT COURT
                                            DISTRICT OF UTAH

    NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT AND HEARING
                          DATE FOR COURT APPROVAL

WILLIAM H. GRADIE, MILTON HARPER,
RONNIE STEVENSON, AND JONATHAN
MITCHELL, individuals, on behalf of themselves, and
on behalf of all persons similarly situated,
                Plaintiffs,
        vs.
C.R. ENGLAND, INC., a Corporation; and DOES 1-                          Case No. 2:16-cv-00768-DN
50, inclusive,
                Defendants.



TO:      ALL CURRENT AND FORMER TRUCK DRIVERS EMPLOYED BY C.R. ENGLAND,
         INC. IN CALIFORNIA AT ANY TIME DURING THE PERIOD FROM MARCH 12,
         2014 THROUGH [______________, 2020]

PLEASE READ THIS NOTICE CAREFULLY. THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH AUTHORIZED THIS NOTICE.      THIS IS NOT A
SOLICITATION FROM A LAWYER.

                                                   INTRODUCTION
This Notice describes a proposed settlement (the “Settlement”) of the class action lawsuit William H.
Gradie et al. vs. C.R. England, Inc., Case No. 2:16-cv-00768-DN (“Action”), now pending in the United
States District Court for the District of Utah (the “Court”), and is being sent to you by Order of the
Court, which has preliminarily approved the Settlement. The Settlement will provide money to pay
claims of truck drivers who were employed by C.R. England, Inc. (“Defendant”) in California during the
class period. The Settlement will resolve all claims that were, or which could have been, asserted in the
Action by William H. Gradie, Milton Harper, Ronnie Stevenson, and Jonathan Mitchell (the
“Plaintiffs”) on an individual, class, collective, or representative basis, including, but not limited to,
claims under the California Labor Code, Wage Order No. 9-2001, the California Business & Professions
Code, the California Code of Regulations, the California Civil Code, and the California Private
Attorneys General Act.1


1
 The settlement of the Action also disposes of the related declaratory relief action captioned William H. Gradie et al. vs. C.R.
England, Inc., Case No. 2:16-cv-01015-DN (“Declaratory Relief Action”). The Settlement likewise required that Plaintiffs
Harper, Stevenson and Mitchell dismiss without prejudice the putative class action captioned Milton Harper, Ronnie
Stevenson, and Jonathan Mitchell v. C.R. England, Inc., Case No. 2:16-cv-906-RJS-CMR (D. Utah) (“Harper Lawsuit”).
The Harper Lawsuit was dismissed without prejudice in accordance with the Settlement on December 20, 2019. The Action,
Declaratory Relief Action, and Harper Lawsuit are referred to collectively as the “Lawsuits”.

                                             Page 1 of 8
      Any Questions? Please call the Settlement Administrator toll-free at [CLAIMS NUMBER]
57150425.v4
              Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 81 of 144



You have received this notice because records indicate that you worked as a truck driver for Defendant
in California at some point during the period of March 12, 2014 through ____________, 2020. This
Notice informs you of your rights under the Settlement.

The following table summarizes your options in responding to this Notice and the result of you
exercising each option. These options are described in more detail below.

                            SUMMARY OF LEGAL RIGHTS AND OPTIONS
OPTION                         RESULT
Do nothing                     Accept the terms of the Settlement. Receive a monetary payment.
Submit a written               Request to be excluded from the Settlement and retain your rights to act
request for exclusion          individually, which could mean doing nothing, bringing your own claim, etc.
from the Settlement            If you exclude yourself, you will not receive your portion of the Settlement
                               Payment and will not be allowed to comment on the Settlement in any way.
Object                         Write to the Court and explain any concerns you have regarding the
                               Settlement.
Attend hearing                 Request to speak to the Court about the fairness of the Settlement.

                                                 CRITICAL DATES
[EXCLUSION DATE]:                  The last date to submit a written request to opt out of the Settlement and
                                   retain your rights to bring your own claim.

[DATE TO OBJECT]:                  The last date to mail any written objections to the Settlement.

[HEARING DATE]:                    The date of the fairness hearing to determine whether the proposed
                                   Settlement is fair, reasonable and adequate and should be approved by the
                                   Court.

                                         BACKGROUND OF THE CASE
Plaintiff William H. Gradie filed a putative class action complaint against Defendant on behalf of
himself and all other members of the class alleged to be similarly situated on April 20, 2016.2 On or
about May 20, 2016, Defendant timely removed the Action to the United States District Court for the
Central District of California pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d).
On or about July 7, 2016, the Action was transferred to the District of Utah and assigned Case No. 2:16-
cv-00768-DN.


2
 Plaintiff Harper filed a separate proposed class action lawsuit (i.e., the Harper Lawsuit) against Defendant on February 1,
2016. The original complaint in the Harper Lawsuit was then amended on April 12, 2016 to add Plaintiffs Stevenson and
Mitchell as named plaintiffs. The complaint in the Harper Lawsuit was then amended for a second time on July 11, 2016.
On or about August 24, 2016, Defendant timely removed the Harper Lawsuit to the United States District Court for the
Central District of California pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). On or about August
26, 2016, the Harper Lawsuit was transferred to the District of Utah and assigned Case No. 2:16-cv-00906.

                                            Page 2 of 8
     Any Questions? Please call the Settlement Administrator toll-free at [CLAIMS NUMBER]
57150425.v4
              Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 82 of 144



On September 29, 2016, Plaintiff Gradie filed the Declaratory Relief Action against Defendant. The
Declaratory Relief Action was subsequently deemed related to and consolidated with the Action.

On November 25, 2019, a First Amended Complaint was filed in the Action, which added Plaintiffs
Harper, Stevenson, and Mitchell as named plaintiffs and incorporated all of the claims they had alleged
in the Harper Lawsuit into the Action.

In the operative First Amended Complaint filed in the Action, Plaintiffs have alleged, among other
things, the following claims and alleged violations against Defendant: (1) Unfair competition in
violation of Cal. Bus. & Prof. Code §§ 17200 et seq.; (2) failure to pay minimum wages under the
California Labor Code, applicable Wage Order, and corresponding regulations; (3) failure to pay regular
wages, straight time wages, and overtime wages under the California Labor Code, applicable Wage
Order, and corresponding regulations; (4) failure to provide accurate itemized wage statements;
(5) failure to maintain copies of accurate itemized wage statements; (6) failure to reimburse for all
business-related expenses under the California Labor Code; (7) unlawful deductions in violation of the
California Labor Code; (8) failure to provide meal periods as required under the California Labor Code,
applicable Wage Order, and corresponding regulations; (9) failure to provide rest periods as required
under the California Labor Code, applicable Wage Order, and corresponding regulations; (10) failure to
timely pay wages due in violation of California Labor Code §§ 201-203 et seq.; (11) failure to pay all
wages owed on regularly scheduled paydays in violation of California Labor Code §§ 204 et seq.;
(12) misrepresentation in violation of California Labor Code §§ 970 through 972 et seq.; (13) usury,
and; (14) violation of the Private Attorneys’ General Act of 2004 (i.e., California Labor Code §§ 2698 et
seq.).

Defendant contends that the Action lacks merit and that they properly paid truck drivers for all hours
worked, including all minimum wages and all other wages of every kind. Defendant also contends that
any meal and rest break claims are preempted by federal law (but even if that were not the case it
satisfied its meal and rest break obligations to truck drivers), that it provided accurate itemized wage
statements and any other required employment records, and that it paid employees whose employment
terminated all wages due at the time of termination. Defendant denies that Plaintiffs or the other Class
Members are entitled to any relief whatsoever under the California Labor Code, Wage Order No. 9-
2001, the California Business & Professions Code, the California Code of Regulations, the California
Civil Code, PAGA, or any other law, regulation, or statute of any kind.

The Action has been actively litigated by Plaintiffs’ counsel since it was filed in 2016, including
obtaining vast amounts of informal discovery and other investigation by Plaintiffs’ counsel. The Parties
also engaged in intensive fact review and voluntary document exchange prior to mediating this case
before Mediator Steve Pearl, who is an experienced and respected mediator for wage and hour disputes.
With the assistance of Mediator Pearl and related settlement discussions, the Parties ultimately agreed to
the Settlement. The Settlement has been preliminarily approved by the Court.

                         SUMMARY OF THE PROPOSED SETTLEMENT

Who is included in the Settlement?

As long as you do not timely opt out of the Settlement and it becomes completely final and no longer
capable of being appealed, you are eligible to receive a payment under the Settlement if you were
                                           Page 3 of 8
    Any Questions? Please call the Settlement Administrator toll-free at [CLAIMS NUMBER]
57150425.v4
              Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 83 of 144



employed by Defendant as a truck driver in California between March 12, 2014 and ____________,
2020 (the “Class”). The Class thus includes employee truck drivers of any kind who worked for
Defendant in the State of California during the Class Period, including, but not limited to, drivers, truck
drivers, truck workers, industrial truck workers, industrial truck drivers, Phase I drivers, Phase II drivers,
driver trainees, student drivers, and/or any other similar job designation or description that involved
driving a truck for Defendant.

Participating Class Member means a Class Member who does not submit a valid Election Not to
Participate in Settlement (i.e., an opt out form). The Settlement Administrator will provide a monetary
payment to each Participating Class Member who is eligible for payment, based on the formula set forth
below.

What will I receive from the Settlement?
       A.        All Participating Class Members will receive their portion of the Settlement
                 Payment

The Settlement calls for a total Settlement Payment by Defendant of Three Million Six Hundred
Thousand Dollars ($3,600,000.00). After deducting Court approved amounts for attorneys’ fees, costs
and expenses, the incentive/bonus or service award payments to the Class Representatives, all employee
and employer tax withholdings, the payment allocated to the LWDA for its portion of the PAGA
payment, and the estimated costs of settlement administration, the remaining amount is the Net QSF
which will be paid to Participating Class Members, calculated as follows:

       1. The Net QSF will be available for distribution to Participating Class Members.

       2. A Participating Class Member’s Settlement Share will be calculated as follows:
          (1) calculating the total weeks worked by all Participating Class Members based on the Class
          Data (the “Total Work Weeks”); (2) dividing each Participating Class Member’s work weeks
          based on the Class Data by the Total Work Weeks to determine his or her proportionate share
          of the Net QSF (for each Participating Class Member, the “Settlement Share Proportion”);
          and (3) multiplying each Participating Class Member’s Settlement Share Proportion by the
          Net QSF.

       B.        When will I receive my potion of the Settlement Payment?
The portion of the Settlement Payment to be paid to Participating Class Members will be paid
approximately 30 days after final court approval of the Settlement and after all rights to appeal or review
are exhausted or any appeal or review has been resolved in favor of the Settlement. Please be patient.

       C.        Certain Participating Class Members May Also Receive Debt Forgiveness

In addition to the Settlement Payment, Defendant will release and discharge any liquidated damages
(which are set at exactly $2,500 under the Driver Education and Employment Contract) and interest for
those Participating Class Members that Defendant contends are owed to Defendant by any Participating
Class Member under a Driver Education and Employment Contract or related tuition agreement owned
by Defendant as of [insert date]. By releasing the aforementioned interest and liquidated damages, it is
understood that Defendant is not releasing any principal amounts of tuition owed to it by any
                                           Page 4 of 8
    Any Questions? Please call the Settlement Administrator toll-free at [CLAIMS NUMBER]
57150425.v4
              Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 84 of 144



Participating Class Member.

Service Award to Class Representatives: Subject to approval and order by the Court, and pursuant to
applicable legal standards, there will be a payment to Plaintiffs of up to $12,000.00 each (but no more).
This payment is to reimburse Plaintiffs for assisting in the investigation, participating in the case,
providing a general release, and otherwise assisting Class Counsel. Defendant will not oppose this
request.

Attorneys’ Fees and Costs: Subject to approval and order by the Court, and pursuant to applicable
legal standards, Class Counsel will seek an award of attorneys’ fees in an amount up to One Million
Four Hundred Forty Thousand Dollars ($1,440,000.00), which is 40% of the Settlement Payment. In
addition, Class Counsel may ask to be reimbursed for costs in an amount up to Ninety Thousand Dollars
($90,000.00) incurred in prosecuting this action. The awarded attorneys’ fees shall be allocated 50% to
The Van Vleck Law Firm, LLP and 50% to Blumenthal Nordrehaug Bhowmik De Blouw LLP. The
awarded attorney’s costs shall be allocated based on the amount incurred by Class Counsel. Class
Counsel believes that the amounts for costs and attorneys’ fees requested is fair and reasonable and
Defendant will not oppose Class Counsel’s request for these amounts.

Labor & Workforce Development Agency Payment of PAGA Penalties: Subject to approval and
order by the Court, and pursuant to applicable legal standards, there will be a payment to the California
Labor & Workforce Development Agency (“LWDA”) of Fifty Four Thousand Dollars ($54,000.00) for
the LWDA’s portion (75%) of the purported penalties attributable to the PAGA claims asserted in the
Action.

Settlement Administrator: The Court has appointed _______________ to act as an independent
Settlement Administrator to process this Settlement, to resolve any dispute concerning a Class
Member’s eligibility to participate in the Settlement and his or her share of the Settlement proceeds and
to make payments to the Participating Class Members. Subject to approval and order by the Court, the
independent Settlement Administrator will be reimbursed for administering this Settlement from the
Settlement Payment.

                                YOUR LEGAL REPRESENTATION
The Court has decided that the following attorneys are qualified to represent you and all other
Settlement Class Members:
   Kyle R. Nordrehaug                                       Brian Van Vleck
   Blumenthal Nordrehaug Bhowmik De Blouw LLP               The Van Vleck Law Firm, LLP
   2255 Calle Clara                                         5757 Wilshire Blvd., Suite 535
   La Jolla, California 92037                               Los Angeles, CA 90036
   Tel: (858) 551-1223                                      Telephone: (323) 920-0250
   Email: Kyle@bamlawca.com                                 Email: bvanvleck@vvlawgroup.com

These attorneys are called “Class Counsel.” You do not need to hire your own attorney because Class
Counsel is working on your behalf. You do, however, have the right to have your own attorney, but you
will be required to pay his or her fees. If you have questions or desire additional details, you may call,
email or correspond with Class Counsel. You may also view any of the documents on file with the

                                           Page 5 of 8
    Any Questions? Please call the Settlement Administrator toll-free at [CLAIMS NUMBER]
57150425.v4
              Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 85 of 144



Court in the Action at the United States District Court for the District of Utah, 351 South West Temple,
Salt Lake City, Utah 84101, or through PACER at https://ecf.utd.uscourts.gov/.
                      WHAT ARE YOUR RIGHTS AS A CLASS MEMBER?
Receive a Settlement Share: To receive a monetary payment from the settlement administrator, you do
not have to do anything. A check for your Settlement Share will be automatically mailed to you at the
same address as this Notice so long as the Settlement is approved. If your address is incorrect or
changes, you must notify the Settlement Administrator.
The Settlement Administrator is ___________________________________________.
Excluding Yourself from the Settlement: If you do not wish to be bound by the Settlement, you must
submit a request for exclusion in writing to Class Counsel and Defendant’s Counsel (an “Election Not to
Participate in Settlement”). To be valid, the Election Not to Participate in Settlement document must
(1) be in writing and signed by the Class Member, (2) include the name and address of the Class
Member, and (3) indicate the Class Member’s request to be excluded from the Settlement Class in
Gradie et al. v. C.R. England, Inc. The Election Not to Participate in Settlement document must be
postmarked no later than [EXCLUSION DEADLINE] to the Settlement Administrator at the address
listed on this Notice. Any person who submits a complete and timely Election Not to Participate in
Settlement document shall, upon receipt by the Settlement Administrator, no longer be a Participating
Class Member, shall be barred from participating in any portion of the Settlement, and shall receive no
benefits from the Settlement. Any such person, at their own expense, may pursue any claims he or she
may have against Defendant but is not required to do anything. An incomplete, untimely or unsigned
Election Not to Participate in Settlement document will be deemed invalid.
Objection to Settlement: If you opt out of the Settlement, you do not have any right to object to it. So
long as you do not opt out and are a Participating Class Member, you can object to the terms of the
Settlement before final approval. However, if the Court rejects your objection, you will still be bound
by the terms of the Settlement. To object, you must file a written objection with the Clerk of the United
States District Court for the District of Utah, 351 South West Temple, Salt Lake City, Utah 84101, and
send copies to the Settlement Administrator and the following counsel:

        CLASS COUNSEL                            DEFENDANT’S COUNSEL
        Kyle Nordrehaug                          Drew R. Hansen, Esq.
        Blumenthal Nordrehaug Bhowmik            Nossaman LLP
        De Blouw LLP                             18101 Von Karman Ave., Suite 1800
        2255 Calle Clara                         Irvine, California 92612
        La Jolla, California 92037
        Tel: (858) 551-1223
        kyle@bamlawca.com

        Brian Van Vleck
        The Van Vleck Law Firm, LLP
        5757 Wilshire Blvd., Suite 535
        Los Angeles, CA 90036
        Telephone: (323) 920-0250
        Email: bvanvleck@vvlawgroup.com

                                           Page 6 of 8
    Any Questions? Please call the Settlement Administrator toll-free at [CLAIMS NUMBER]
57150425.v4
              Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 86 of 144



Any written objection shall state each specific reason in support of your objection and any legal support
for the objection. Your objection must also state your full name, address, and the dates of your
employment with Defendant. To be valid and effective, any objection to approval of the Settlement
must be filed with the Clerk of the Court and served upon each of the above-listed attorneys no later
than [OBJECTION DEADLINE]. DO NOT TELEPHONE THE COURT.

If you choose to file an objection to the terms of this settlement, you will be solely responsible for the
fees and costs of your own attorney.

                                  EFFECT OF THE SETTLEMENT
The Settlement is intended to settle and resolve claims against Defendant as follows: Upon the Effective
Date of the Settlement, each and every Participating Class Member hereby releases, discharges, and
agrees to hold harmless Defendant and all of the other Released Parties, and each of them, from any and
all Claims that have been asserted, or could have been asserted, up through and including the last day of
the Class Period based upon the facts or allegations pled in any of the Complaints filed in the Lawsuits
(“Claims Released By Participating Class Members”).

As used above, “Claims” means all state and federal claims, causes of action, and forms of relief that
have been asserted, or that could have been asserted, based on or arising from the facts or allegations
alleged in any of the Complaints in the Lawsuits, whether in an individual, class, collective, or
representative capacity, including, but not necessarily limited to, all claims, causes of action, and relief
alleged or that could have been alleged based on or arising out of the facts or allegations set forth in the
operative First Amended Complaint in the Action. The Claims thus include, but are not limited to, all
claims, causes of action, and associated relief regarding minimum wages, regular and straight time
wages, overtime wages, hourly wages, piece-rate wages, wages for all time worked, wages for all miles
driven, wages for both driving and non-driving time, wages for rest and recovery periods and all other
non-productive time, and all other forms of wages of any kind whatsoever, off-the-clock work, payment
of all wages owed each pay period, payment of all wages owed upon termination or cessation of
employment, meal periods, rest periods, wage statements, pay records, employment and personnel
records, business expenses of every kind (e.g., cell phones), deductions of every kind (e.g., charges
associated with any Class Members’ attendance at the Premier Truck Driving School or third party
school), waiting time penalties, civil penalties, any other penalties, premium compensation,
misrepresentation, misclassification (i.e., exempt v. non-exempt), fraud, usury, interest, damages,
liquidated damages, statutory damages, punitive damages, restitution, disgorgement, injunctive and
declaratory relief, and attorneys’ fees and costs, as well as claims under the California Private Attorneys
General Act of 2004 (“PAGA”) and under the California Business & Professions Code §§ 16600 and
17200 et seq., and any other claims, causes of action, relief or remedies that were asserted or that could
have been asserted, based upon or arising out of the facts and allegations actually pleaded in the First
Amended Complaint in the Action. Without in any way limiting the nature of the foregoing, the Claims
include all claims not known or suspected to exist, against Defendant under state, federal or local wage
and hour laws or regulations, including all of the statutes, regulations, rules, and wage orders expressly
referenced in the First Amended Complaint in the Action along with any additional statutes, regulations,
rules, and Industrial Welfare Commission wage orders that could have been asserted arising out of the
facts and allegations actually pleaded in any of the Complaints in the Lawsuits, including, but not
limited to, claims based, in whole or in part, on California Labor Code §§ 200 through 204, 204b, 204.2,
206, 206.5, 208, 210, 212, 216, 218, 218.5, 218.6, 221 through 224, 225.5, 226, 226.2, 226.3, 226.6,

                                           Page 7 of 8
    Any Questions? Please call the Settlement Administrator toll-free at [CLAIMS NUMBER]
57150425.v4
              Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 87 of 144



226.7, 229, 256, 432, 432.5, 450, 451, 510, 512, 551, 552, 558, 970, 971, 972, 1174, 1174.5, 1175,
1182.11, 1182.12, 1194, 1194.2, 1197, 1197.1, 1198, 1198.5, 1199, 2800, 2802 through 2804, 2810.5,
2698 et seq., and 2699, Wage Order No. 9-2001 as well as any prior iteration or version of that wage
order, California Civil Code §§ 1912 et. seq., 3287, and 3289, California Code of Civil Procedure §
1021.5, California Business & Professions Code Sections §§ 16600 and 17200 et seq., title 8 of the
California Code of Regulations § 11090, and claims arising under the Fair Labor Standards Act, 29
U.S.C. §§ 201 et seq.

Each Participating Class Member waives all rights and benefits afforded by Section 1542 of the Civil
Code of the State of California as to the Claims Released By Participating Class Members enumerated
above only, and does so understanding the significance of that waiver. Section 1542 provides the
following:

      A general release does not extend to claims that the creditor or releasing party does not know or
      suspect to exist in his or her favor at the time of executing the release and that, if known by him or
      her, must have materially affected his or her settlement with the debtor or released party.

If you are a Class Member and do not elect to exclude yourself from the Settlement as provided for in
this Notice, you will be deemed to have entered into this release and to have released the above-
described claims. If the Settlement is approved by the Court and becomes final, the Settlement will be
consummated. If the Settlement is not approved by the Court or does not become final for some other
reason, the Action will continue.

                          FINAL SETTLEMENT APPROVAL HEARING
The Court will hold a hearing in the United States District Court for the District of Utah, 351 South
West Temple, Salt Lake City, Utah 84101, on [FINAL APPROVAL HEARING DATE AND TIME],
to determine whether the Settlement should be finally approved as fair, reasonable and adequate. The
Court also will be asked to approve Class Counsel’s request for attorneys’ fees and reimbursement of
costs and expenses, Plaintiffs’ service awards, the payment to the LWDA, and the payment to the
Settlement Administrator. The hearing may be continued without further notice to the Class. It is not
necessary for you to appear at this hearing unless you wish to be heard.
                                   ADDITIONAL INFORMATION
The above is a summary of the basic terms of the Settlement. For the precise terms and conditions of
the Settlement, you should consult the detailed “Joint Stipulation of Class Action Settlement and
Release of Claims,” which is on file with the Clerk of the Court. The pleadings and other records in the
Action, including the aforementioned Stipulation, may be examined at any time during regular business
hours at the Office of the Clerk of the United States District Court for the District of Utah, 351 South
West Temple, Salt Lake City, Utah 84101, or through PACER at https://ecf.utd.uscourts.gov/. You may
also contact Class Counsel listed above to obtain settlement documents.

PLEASE DO NOT TELEPHONE THE COURT OR THE OFFICE OF THE CLERK FOR
INFORMATION REGARDING THIS SETTLEMENT. ANY QUESTIONS SHOULD BE
DIRECTED TO CLASS COUNSEL OR THE SETTLEMENT ADMINISTRATOR, AND NOT
DEFENDANT’S COUNSEL.


                                           Page 8 of 8
    Any Questions? Please call the Settlement Administrator toll-free at [CLAIMS NUMBER]
57150425.v4
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 88 of 144




                       EXHIBIT “B”
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 89 of 144



 1                                            Exhibit “B”
 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT
11                   FOR THE DISTRICT OF UTAH – CENTRAL DIVISION

12

13   WILLIAM H. GRADIE, MILTON                       Lead Case No. 2:16-cv-00768-DN
     HARPER, RONNIE STEVENSON, and                   Member Case No. 2:16-cv-001015-DN
14   JONATHAN MITCHELL, individuals, on
     behalf of themselves, and on behalf of all
15   persons similarly situated,                     [PROPOSED] ORDER GRANTING
                                                     PRELIMINARY APPROVAL OF
16                    Plaintiffs,                    CLASS ACTION SETTLEMENT

17           vs.                                     Judge:

18   C.R. ENGLAND, INC., a Corporation;
     and Does 1 through 100, Inclusive,
19
                          Defendant.
20

21

22

23

24

25

26

27

28
     CASE NO. 2:16-CV-00768-DN                                [PROPOSED] ORDER GRANTING PRELIMINARY
                                                               APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 90 of 144



 1            On _________, 2019, the Court received an unopposed motion by Plaintiffs
 2   William H. Gradie, Milton Harper, Ronnie Stevenson, and Jonathan Mitchell
 3   (“Plaintiffs”) requesting preliminary approval of a proposed class-wide settlement
 4   of the above-captioned action. Having considered the Joint Stipulation of Class
 5   Action Settlement and Release of Claims (the “Stipulation” or “Settlement”) and all
 6   Exhibits thereto, including the proposed Class Notice (which is Exhibit A to the
 7   Stipulation), it is hereby ORDERED as follows:
 8            1.       This Order incorporates by reference the definitions in the Joint
 9   Stipulation of Class Action Settlement and Release of Claims (“Settlement,”
10   “Agreement,” or “Settlement Agreement”), which, together with the exhibits
11   thereto, sets forth the terms and conditions for a proposed settlement, and unless
12   otherwise provided herein, capitalized terms shall have the meanings set forth in the
13   Stipulation.
14            2.       The Court finds on a preliminary basis that the settlement
15   memorialized in the Stipulation falls within the range of reasonableness and,
16   therefore, meets the requirements for preliminary approval. It appears to the Court
17   that counsel for the Parties have conducted extensive and costly investigation and
18   research such that they are able to reasonably evaluate their respective positions. It
19   further appears to the Court that the Settlement will avoid substantial additional
20   costs by all Parties and the delay and risks that would be presented by further
21   prosecution of the Action. It further appears that the Parties have reached this
22   Settlement as the result of intensive, serious and non-collusive, arms-length
23   negotiations before a neutral mediator, and entered into the Settlement in good
24   faith.
25            3.       The Court has reviewed the monetary recovery granted as part of the
26   Settlement and preliminarily finds that the monetary settlement awards and
27   forgiveness of debt made available to all Class Members are fair, adequate and
28
     CASE NO. 2:16-cv-00768-DN                                 [PROPOSED] ORDER GRANTING PRELIMINARY
                                                    2
                                                                 APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 91 of 144



 1   reasonable when balanced against the probable outcome of further litigation
 2   relating to liability and damages issues.
 3            4.       The Court conditionally certifies, for settlement purposes only, the
 4   following settlement class described in more detail in the Stipulation:
 5                     All current and former truck drivers employed by
 6                     Defendant in the State of California during the Class
                       Period. The Class Period is the period of time beginning
 7
                       on, and including, March 12, 2014, and continuing up
 8                     through sixty (60) days after the Stipulation was signed
                       by all Parties or the date of this Order, whichever date is
 9
                       earlier.
10            5.       The Court finds, for settlement purposes only, that the requirements of
11   Federal Rules of Civil Procedure 23(a) and 23(b)(3) are satisfied, with the
12   exception of the manageability requirement of Rule 23(b)(3), which the Court need
13   not address for purposes of settlement.
14            6.       The Court finds that the members of the Settlement Class are so
15   numerous as to make it impracticable to join all Class Members; the Class is
16   ascertainable; there are common questions of law and fact involving the claims
17   being settled by this Agreement; Plaintiffs’ claims are typical of the claims of the
18   Class Members; Plaintiffs and Class Counsel are adequate representatives of the
19   Class; and the prosecution of separate actions by individual Class Members would
20   create the risk of inconsistent or varying adjudications which would establish
21   incompatible standards of conduct.
22            7.       The common questions of law and fact involving the claims being
23   settled by this Settlement Agreement, include, but are not limited to, the following:
24                     a. Whether Defendant failed to pay Class Members minimum wage
25                         under California law.
26                     b. Whether Defendant failed to pay Class Members any overtime
27                         wages under California law.
28
     CASE NO. 2:16-cv-00768-DN                                  [PROPOSED] ORDER GRANTING PRELIMINARY
                                                    3
                                                                  APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 92 of 144



 1                     c. Whether Defendant failed to provide accurate, itemized wage
 2                         statements to the Class Members under California law.
 3                     d. Whether Defendant failed to maintain accurate, itemized wage
 4                         statements for the Class Members under California law.
 5                     e. Whether Defendant failed to reimburse Class Members for required
 6                         business expenses under California law.
 7                     f. Whether Defendant took any unlawful deductions from Class
 8                         Members in violation of California law.
 9                     g. Whether Defendant failed to provide off-duty meal and rest periods
10                         under California law.
11                     h. Whether Defendant failed to timely pay all wages owed to Class
12                         Members upon termination of their employment.
13                     i. Whether Defendant failed to timely pay all wages owed to Class
14                         Members each pay period.
15                     j. Whether Defendant followed a consistent policy and practice of
16                         allegedly imposing unlawful wage deductions and payment of
17                         expenses by, inter alia: requiring Class Members to pay out of their
18                         own pockets for the Premier Truck Driving School; requiring Class
19                         Members to purportedly patronize Defendant’s own for-profit
20                         training and finance program; and deducting from wages for
21                         training costs, alleged “liquidated damages,” usurious interest rates,
22                         and other sums supposedly owed to Defendant.
23                     k. Whether Defendant made false representations to Class Members
24                         that: (a) the actual out-of-pocket cost to Defendant for its training
25                         was in excess of $5,000; (b) full-time work would be “guaranteed”
26                         by Defendant for at least the mandated nine-month term of
27                         employment; (c) that during this “guaranteed” employment period
28
     CASE NO. 2:16-cv-00768-DN                                   [PROPOSED] ORDER GRANTING PRELIMINARY
                                                     4
                                                                   APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 93 of 144



 1                         their employment would not be terminable “at will” on the same
 2                         basis as other Defendant employees, but rather would be terminable
 3                         only for demonstrated “good cause”; and (d) that Defendant would
 4                         fully pay the cost of training on their behalf and thereby cause the
 5                         Promissory Note to be satisfied and discharged upon completion of
 6                         their nine-month term of employment.
 7                     l. Whether Defendant violated California’s unfair competition law;
 8                     m. Whether Defendant charged usury interest rates in excess of 18% to
 9                         Class Members pursuant to the terms of Promissory Notes which
10                         were allegedly required to obtain employment with Defendant.
11            8.       This Order, which conditionally certifies a class action for settlement
12   purposes only, shall not be cited in this or any matter for the purpose of seeking
13   class certification, opposing decertification, or for any other purpose other than
14   enforcing the terms of the Stipulation.
15            9.       The Court appoints Plaintiffs as the Class Representatives for purposes
16   of the Settlement.
17            10.      The Court appoints the law firms of Blumenthal Nordrehaug
18   Bhowmik De Blouw LLP and The Van Vleck Law Firm as Class Counsel for
19   purposes of the Settlement and the releases and other obligations therein.
20            11.      The Court appoints _____________________ as the Settlement
21   Administrator.
22            12.      The Class Notice, attached as Exhibit A to the Stipulation, is approved.
23   The Settlement Administrator is ordered to mail the Class Notice to the Class
24   Members as provided in the Stipulation.
25            13.      Each Class Member will have sixty (60) days after the date on which
26   the Settlement Administrator mails the Class Notice to submit a properly completed
27   and executed Election Not to Participate in Settlement document in order to exclude
28
     CASE NO. 2:16-cv-00768-DN                                  [PROPOSED] ORDER GRANTING PRELIMINARY
                                                     5
                                                                  APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 94 of 144



 1   themselves from the Settlement. A completed and executed Election Not to
 2   Participate in Settlement document will be deemed timely submitted to the
 3   Settlement Administrator if it is (i) mailed to the Settlement Administrator by first-
 4   class mail and postmarked by not later than the deadline for submission stated
 5   above; or (ii) delivered to and received by the Settlement Administrator by the
 6   deadline for submission stated above, whether by mail, facsimile transmission,
 7   professional delivery, or personal delivery. To be valid, the Election Not to
 8   Participate in Settlement document must comply with the procedure set forth in the
 9   Notice and must (1) be in writing and signed by the Class Member, (2) include the
10   name and address of the Class Member, and (3) indicate the Class Member’s
11   request to be excluded from the Settlement Class in Gradie et al. v. C.R. England,
12   Inc.
13            14.      Each Class Member who does not timely submit an Election Not to
14   Participate in the Settlement document will have sixty (60) days after the date on
15   which the Settlement Administrator mails the Class Notice to object to the
16   Settlement by serving on the Settlement Administrator, Class Counsel, and Counsel
17   for Defendant, and filing with the Court, a written objection to the Settlement,
18   Plaintiffs’ Service Payments, and/or Class Counsel’s attorneys’ fees and costs. A
19   Class Member who does not serve a written objection in the manner and by the
20   deadline specified above will be deemed to have waived any objection and will be
21   precluded from making any objection to the Settlement.
22            15.      The Court will conduct a Fairness Hearing on __________________,
23   2020 at _________ to determine whether the Settlement as set forth in the
24   Stipulation should be finally approved as fair, reasonable, and adequate as to all
25   Participating Class Members, whether the Court should grant Plaintiffs’ request for
26   the Plaintiffs’ Service Payments, and whether the Court should grant Plaintiffs’
27

28
     CASE NO. 2:16-cv-00768-DN                              [PROPOSED] ORDER GRANTING PRELIMINARY
                                                 6
                                                             APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 95 of 144



 1   request for attorneys’ fees and costs for Class Counsel. The Fairness Hearing may
 2   be continued without further notice to the Class Members.
 3            16.      Class Counsel shall file a motion with the Court requesting final
 4   approval of the Settlement at least twenty-eight (28) days prior to the Fairness
 5   Hearing.
 6            17.      The Class Representatives and Class Counsel may file a motion
 7   requesting the Plaintiffs’ Service Payment and attorneys’ fees and costs no later
 8   than fourteen (14) days prior to the deadline for objections, which motion shall be
 9   accessible to the Class as directed in the Class Notice.
10            18.      As of the date this Order is signed, all dates and deadlines associated
11   with the Action shall be vacated, other than those contemplated herein and in the
12   Settlement Agreement, and pertaining to the administration of the Settlement of the
13   Action.
14            IT IS SO ORDERED.
15

16   Dated: _______________, 20__
17
                                                        Hon. David Nuffer
18                                                      United States District Judge
19                                                      District of Utah

20

21

22

23

24

25

26

27

28
     CASE NO. 2:16-cv-00768-DN                                  [PROPOSED] ORDER GRANTING PRELIMINARY
                                                    7
                                                                 APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 96 of 144




                       EXHIBIT “C”
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 97 of 144



 1                                             Exhibit “C”
 2

 3

 4

 5

 6

 7

 8

 9

10                                   UNITED STATES DISTRICT COURT
11                    FOR THE DISTRICT OF UTAH – CENTRAL DIVISION

12

13   WILLIAM H. GRADIE, MILTON                    Lead Case No. 2:16-cv-00768-DN
     HARPER, RONNIE STEVENSON, and                Member Case No. 2:16-cv-001015-DN
14   JONATHAN MITCHELL, individuals, on
     behalf of themselves, and on behalf of all
15   persons similarly situated,                [PROPOSED] ORDER
                                                    (1) CONFIRMING CERTIFICATION
16                     Plaintiffs,                  OF CLASS ACTION FOR
                                                    SETTLEMENT PURPOSES;
17            vs.                                   (2) GRANTING FINAL APPROVAL
                                                    OF CLASS ACTION SETTLEMENT;
18   C.R. ENGLAND, INC., a Corporation;             AND (3) ENTERING FINAL
     and Does 1 through 100, Inclusive,             JUDGMENT
19
                           Defendant.
20

21

22

23

24

25

26

27
     CASE NO. 2:16-cv-00768-DN                                         [PROPOSED] ORDER (1) CONFIRMING
28                                                                   CERTIFICATION OF CLASS ACTION FOR
                                                               SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                             APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                           (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 98 of 144



 1            This matter came on for hearing upon the Court’s Order of ______________,
 2   2019 (the “Preliminary Approval Order”) and following Plaintiffs’ unopposed
 3   motion for final approval of the settlement in this action. Due and adequate notice
 4   having been given to the Class (as defined in footnote 1 below), and the Court
 5   having considered all papers filed and proceedings had herein and all oral and
 6   written comments received regarding the proposed Settlement, and having reviewed
 7   the record in the above captioned matter, and good cause appearing,
 8            IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS
 9   FOLLOWS:
10            1.       The Court has jurisdiction over the subject matter of the above-
11   captioned action (the “Action”), the Plaintiffs William H. Gradie, Milton Harper,
12   Ronnie Stevenson, and Jonathan Mitchell (“Plaintiffs”), Defendant C.R. England,
13   Inc. (“Defendant”) and all truck drivers employed in California by Defendant at any
14   time during the Class Period (collectively the Class1 or “Class Members”). The
15   Class Period is March 12, 2014 through __________________, 2020.
16            2.       All terms herein shall have the same meaning as terms defined in the
17   Joint Stipulation of Class Action Settlement and Release of Claims (the
18   “Stipulation” or “Settlement”), unless specifically provided otherwise herein.
19            3.       The Court grants final approval of the parties’ Settlement on the terms
20   set forth in the Stipulation.
21
     1
22     As set forth in the Stipulation, “Class” means all current and former truck drivers
     employed by Defendant in the State of California during the Class Period. The
23   Class thus includes employee truck drivers of any kind who worked for Defendant
24   in the State of California during the Class Period, including, but not limited to,
     drivers, truck drivers, truck workers, industrial truck workers, industrial truck
25   drivers, Phase I drivers, Phase II drivers, driver trainees, student drivers, and/or any
26   other similar job designation or description that involved driving a truck for
     Defendant.
27
     CASE NO. 2:16-cv-00768-DN                                         [PROPOSED] ORDER (1) CONFIRMING
28                                                                   CERTIFICATION OF CLASS ACTION FOR
                                                    2          SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                             APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                           (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 99 of 144



 1            4.       The Court finds that the distribution by first-class mail of the Class
 2   Notice constituted the best notice practicable under the circumstances to all persons
 3   within the definition of the Class and fully met the requirements of due process
 4   under the United States Constitution and applicable state law. Based on evidence
 5   and other material submitted in conjunction with the Fairness Hearing, the actual
 6   notice to the Class was adequate. These papers informed Class Members of the
 7   terms of the Settlement, their right to a share of the Settlement Payment and to
 8   forgiveness of certain debts, their right to object to the Settlement, their right to
 9   elect not to participate in the Settlement and pursue their own remedies, and their
10   right to appear in person or by counsel at the Fairness Hearing and to be heard
11   regarding approval of the Settlement. Adequate periods of time were provided by
12   each of these procedures, as set forth in the Court’s preliminary approval order and
13   the Stipulation. [No Class Members objected to the Settlement, and only ___
14   individuals opted out of the Settlement.]
15            5.       The Court finds, for settlement purposes only, that the requirements of
16   Federal Rules of Civil Procedure 23(a) and 23(b)(3) are satisfied, with the
17   exception of the manageability requirement of Rule 23(b)(3), which the Court need
18   not address for purposes of settlement.
19            6.       The Court finds that the members of the Settlement Class are so
20   numerous as to make it impracticable to join all Class Members; the Class is
21   ascertainable; there are questions of law and fact common to the Class with respect
22   to the claims being settled by this Agreement; Plaintiffs’ claims are typical of the
23   claims of the Class Members; Plaintiffs and Class Counsel are adequate
24   representatives of the Class; and the prosecution of separate actions by individual
25   Class Members would create the risk of inconsistent or varying adjudications which
26   would establish incompatible standards of conduct.
27
     CASE NO. 2:16-cv-00768-DN                                          [PROPOSED] ORDER (1) CONFIRMING
28                                                                    CERTIFICATION OF CLASS ACTION FOR
                                                     3          SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                              APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                            (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 100 of 144



 1            7.       The questions of law and fact common to the Class, include, but are
 2   not limited to, the following:
 3                     a. Whether Defendant failed to pay Class Members minimum wage
 4                         under California law.
 5                     b. Whether Defendant failed to pay Class Members any overtime
 6                         wages under California law.
 7                     c. Whether Defendant failed to provide accurate, itemized wage
 8                         statements to the Class Members under California law.
 9                     d. Whether Defendant failed to maintain accurate, itemized wage
10                         statements for the Class Members under California law.
11                     e. Whether Defendant failed to reimburse Class Members for required
12                         business expenses under California law.
13                     f. Whether Defendant took any unlawful deductions from Class
14                         Members in violation of California law.
15                     g. Whether Defendant failed to provide off-duty meal and rest periods
16                         under California law.
17                     h. Whether Defendant failed to timely pay all wages owed to Class
18                         Members upon termination of their employment.
19                     i. Whether Defendant failed to timely pay all wages owed to Class
20                         Members each pay period.
21                     j. Whether Defendant followed a consistent policy and practice of
22                         allegedly imposing unlawful wage deductions and payment of
23                         expenses by, inter alia: requiring Class Members to pay out of their
24                         own pockets for the Premier Truck Driving School; requiring Class
25                         Members to purportedly patronize Defendant’s own for-profit
26                         training and finance program; and deducting from wages for
27
     CASE NO. 2:16-cv-00768-DN                                         [PROPOSED] ORDER (1) CONFIRMING
28                                                                   CERTIFICATION OF CLASS ACTION FOR
                                                    4          SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                             APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                           (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 101 of 144



 1                         training costs, alleged “liquidated damages,” usurious interest rates,
 2                         and other sums supposedly owed to Defendant.
 3                     k. Whether Defendant made false representations to Class Members
 4                         that: (a) the actual out-of-pocket cost to Defendant for its training
 5                         was in excess of $5,000; (b) full-time work would be “guaranteed”
 6                         by Defendant for at least the mandated nine-month term of
 7                         employment; (c) that during this “guaranteed” employment period
 8                         their employment would not be terminable “at will” on the same
 9                         basis as other Defendant employees, but rather would be terminable
10                         only for demonstrated “good cause”; and (d) that Defendant would
11                         fully pay the cost of training on their behalf and thereby cause the
12                         Promissory Note to be satisfied and discharged upon completion of
13                         their nine-month term of employment.
14                     l. Whether Defendant violated California’s unfair competition law;
15                     m. Whether Defendant charged usury interest rates in excess of 18% to
16                         Class Members pursuant to the terms of Promissory Notes which
17                         were allegedly required to obtain employment with Defendant.
18            8.       The Court further finds Plaintiffs’ claims are typical of the claims of
19   the Class Members and that Plaintiffs are adequate representative of the Class.
20   Plaintiffs all underwent training at Defendant’s training program in reliance on the
21   representations of Defendant. Plaintiffs were all subject to an employment
22   agreement together with terms for liquidated damages, and the allegedly usurious
23   interest rates. At least Plaintiff Gradie was terminated prior to the expiration of that
24   agreement and was obligated to pay the allegedly improper liquidated damages and
25   allegedly usurious interest rates. Plaintiffs were all employed by Defendant and
26   were all allegedly not paid for all time worked and missed meal and rest breaks
27
     CASE NO. 2:16-cv-00768-DN                                           [PROPOSED] ORDER (1) CONFIRMING
28                                                                     CERTIFICATION OF CLASS ACTION FOR
                                                     5           SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                               APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                             (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 102 of 144



 1   allegedly resulting in untimely wages and inaccurate wage statements. The
 2   prosecution of separate actions by individual Class Members against Defendant
 3   would create the risk of inconsistent or varying adjudications which would establish
 4   incompatible standards of conduct.
 5            9.       Accordingly, solely for purposes of effectuating this Settlement, this
 6   Court has certified a class of all Class Members. Because the Rule 23 class is being
 7   certified here for settlement purposes only, the Court need not (and does not)
 8   address the manageability requirement of Rule 23(b)(3). See Amchem Products,
 9   Inc. v. Windsor, 521 U.S. 591 (1997).
10            10.      The Court approves the Settlement of the Lawsuits, and each of the
11   releases and other terms set forth in the Stipulation, as fair, just, reasonable and
12   adequate as to the Class, the Plaintiffs, and Defendant. A court “may approve a
13   settlement…that would bind class members only after a hearing and on finding that
14   the settlement…is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(1)(c). “In
15   assessing whether the settlement is fair, reasonable and adequate the trial court
16   should consider: (1) whether the proposed Settlement was fairly and honestly
17   negotiated; (2) whether serious questions of law and fact exist, placing the ultimate
18   outcome of the litigation in doubt; (3) whether the value of an immediate recovery
19   outweighs the mere possibility of future relief after protracted and expensive
20   litigation; and (4) the judgment of the parties that the Settlement is fair and
21   reasonable. Jones v. Nuclear Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir. 1984).
22   Each of these factors is met here.
23            11.      First, Plaintiffs and Defendant participated in arms-length negotiations,
24   using an experienced mediator of class actions. (Dkt. No. XX at XX.) Although the
25   parties did not engage in formal discovery, Plaintiffs had access to more than
26   sufficient information to determine the potential value and associated risks of their
27
     CASE NO. 2:16-cv-00768-DN                                         [PROPOSED] ORDER (1) CONFIRMING
28                                                                   CERTIFICATION OF CLASS ACTION FOR
                                                    6          SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                             APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                           (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 103 of 144



 1   claims, including obtaining assistance from a valuation expert. (Dkt. No. XX at
 2   XX.)
 3            12.      Second, the Court was presented, both in briefing and oral argument,
 4   with serious questions of law and fact regarding the outcome of this matter,
 5   including but not limited to, individual arbitration agreements which on their face
 6   bar class litigation, a 2018 decision from the Federal Motor Carrier Safety
 7   Administration that if upheld would eradicate Plaintiffs’ meal and rest break claims,
 8   numerous other substantive defenses to Plaintiffs’ claims (including, but not limited
 9   to, federal preemption as well as the fact that certain claims may be barred as a
10   matter of law) that could substantially impact the outcome of the litigation and
11   result in no recovery at all for the Class Members, class certification and other
12   representative action difficulties. (Dkt. No. XX at XX.), etc. The outcome of
13   protracted litigation is thus far from certain, and Plaintiffs face substantial risks of
14   not prevailing on their claims and/or being able to proceed with a group-wide
15   claims.
16            13.      Third, the value of immediate recovery here is substantial, and the
17   possibility of future recovery for the class is tenuous. As discussed above, Plaintiffs
18   face serious hurdles in prosecuting their claims against Defendant. The proposed
19   Settlement provides for a non-reversionary net payment of approximately
20   $X,XXX,XXX to a class of XX,XXX truck drivers, or approximately $XXX per
21   individual. In addition, Class Members will receive debt forgiveness worth
22   millions of dollars. This Settlement is thus at the very least substantially similar to,
23   and from the Court’s perspective far superior to, two other previously approved
24   class action settlements against Defendant, which asserted (and released) similar
25   claims. One of those actions was Jasper et al. v. CR England, Inc., Case No. 2:08-
26   cv-05266 (C.D. Cal). The other action, Milton Harper et al. v. C.R. England, Inc.,
27
     CASE NO. 2:16-cv-00768-DN                                         [PROPOSED] ORDER (1) CONFIRMING
28                                                                   CERTIFICATION OF CLASS ACTION FOR
                                                    7          SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                             APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                           (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 104 of 144



 1   Case No. 2:16-cv-906-RJS-CMR (D. Utah) (“Harper Action”), involved all of the
 2   same claims alleged in this case as well as three of the four named plaintiffs from
 3   this action. Specifically, in late 2016/early 2017, United States District Court Judge
 4   Dee Benson approved a class action settlement in the Harper Action that provided
 5   $2,350,000 of monetary compensation and no debt forgiveness. While the
 6   settlement of the Harper Action was ultimately reversed on a technical standing
 7   ground that had nothing to do with the reasonableness of the settlement or monetary
 8   recovery provided in that case, the parties from that action and Plaintiff Gradie
 9   subsequently negotiated the present settlement that provides for $3,600,000 of
10   monetary compensation for the Class and in excess of fifteen million dollars in debt
11   forgiveness. The Court acknowledges that the Jasper and Harper cases and
12   settlements are not identical to this case or the proposed Settlement, but finds that
13   the risks for Plaintiffs here are substantial, and the comparison of this Settlement to
14   the Jasper and Harper settlements are indications of the reasonableness of the
15   proposed Settlement.
16            14.      Finally, the parties have indicated, and the Court agrees, that the
17   Settlement is fair, adequate, and reasonable under the circumstances. Experienced
18   counsel for Plaintiffs (which include multiple law firms and numerous lawyers) and
19   Defendant have affirmed that, given the substantial risk and uncertainty of the
20   outcome of the case on liability, class-wide litigation, and certification issues, the
21   proposed Settlement is fair and reasonable. Given the complexity of the litigation,
22   and uncertain state of the law on a number of issues, the Court finds that the
23   proposed Settlement should be finally approved. More specifically, the Court finds
24   that the parties reached this Settlement following meaningful discovery and
25   investigation conducted by Class Counsel; that the Settlement is the result of
26   serious, informed, adversarial, and arms-length negotiations between the parties;
27
     CASE NO. 2:16-cv-00768-DN                                          [PROPOSED] ORDER (1) CONFIRMING
28                                                                    CERTIFICATION OF CLASS ACTION FOR
                                                    8           SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                              APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                            (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 105 of 144



 1   and that the terms of the Settlement are in all respects fair, adequate, and
 2   reasonable. The Court has considered all of the evidence presented, including
 3   evidence regarding the strength of the Plaintiffs’ case; the risk, expense, and
 4   complexity of the claims presented; the likely duration of further litigation; the
 5   amount offered in the Settlement; and the extent of investigation and discovery
 6   completed. [The Court has further considered that only ___ Class Members
 7   submitted objections to the Settlement and only ___ Class Members submitted
 8   valid and timely requests to be excluded from the Class and the Settlement to the
 9   Settlement Administrator.] Accordingly, the Parties and the Settlement
10   Administrator are directed to perform their respective obligations in accordance
11   with the terms set forth in the Stipulation and this Order.
12            15.      The Court has afforded full opportunity to the Class Members to
13   participate in the Final Approval Hearing, and all Class Members and other persons
14   wishing to be heard have been heard. The Class Members also have had a full and
15   fair opportunity to exclude themselves from the Settlement and the Class.
16   Accordingly, the Court determines that all Class Members who did not submit valid
17   and timely requests to be excluded from the Class and the Settlement to the
18   Settlement Administrator are bound by this Final Approval Order and Judgment.
19            16.      Except as to any individual claim of those persons who have validly
20   and timely requested exclusion from the Class and the Settlement, all of the Claims
21   asserted in the above-captioned Action are dismissed with prejudice as to the
22   Plaintiffs and the Participating Class Members. The Parties are to bear their own
23   attorneys’ fees and costs, except as otherwise provided in the Stipulation.
24            17.      By this Judgment, the Plaintiffs are hereby bound by and subject to the
25   general release described in Section XXI.A of the Stipulation. Among other things,
26   this means that Plaintiffs, on behalf of themselves and their estates, executors,
27
     CASE NO. 2:16-cv-00768-DN                                         [PROPOSED] ORDER (1) CONFIRMING
28                                                                  CERTIFICATION OF CLASS ACTION FOR
                                                   9           SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                            APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                          (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 106 of 144



 1   administrators, heirs and assigns, hereby release, discharge, and agree to hold
 2   harmless Defendant and any of its parent companies, subsidiaries, divisions and
 3   other affiliated or related entities, past and present, as well as all of the
 4   aforementioned entities’ (including, but not limited to, Defendant’s) employees,
 5   officers, directors, agents, attorneys, insurers, partners, shareholders, owners,
 6   representatives, joint venturers and successors and assigns of each (i.e., the
 7   Released Parties), from any and all claims, damages, costs, obligations, causes of
 8   action, actions, demands, rights, and liabilities of every kind, nature and description
 9   whatsoever, whether known or unknown, whether anticipated or unanticipated,
10   arising on or before the end of the Class Period (“Plaintiffs’ Released Claims”).
11            18.      By this Judgment, Participating Class Members are hereby bound and
12   subject to the release described in Section XXI.B of the Stipulation. Among other
13   things, this means that upon the Effective Date of the Settlement, each and every
14   Participating Class Member hereby releases, discharges, and agrees to hold
15   harmless Defendant and all of the other Released Parties, and each of them, from
16   any and all Claims (as that term is defined in Section II.G of the Stipulation) that
17   have been asserted, or could have been asserted, up through and including the last
18   day of the Class Period based upon the facts or allegations pled in any of the
19   Complaints filed in the Lawsuits (“Claims Released By Participating Class
20   Members”).
21            19.      Neither the Stipulation nor the Settlement contained therein, nor any
22   act performed or document executed pursuant to or in furtherance of the Stipulation
23   or the Settlement: (i) is or may be deemed to be or may be cited or used as an
24   admission of, or evidence of, the validity of any of the released claims described
25   above, any wrongdoing or liability of Defendant or any of the Released Parties, or
26   whether class action certification or any other group-wide status of any kind is
27
     CASE NO. 2:16-cv-00768-DN                                         [PROPOSED] ORDER (1) CONFIRMING
28                                                                  CERTIFICATION OF CLASS ACTION FOR
                                                   10          SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                            APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                          (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 107 of 144



 1   warranted in this Action or any other proceeding or that decertification is not
 2   warranted in this Action or any other proceeding; or (ii) is or may be deemed to be
 3   or may be used as an admission of, or evidence of, any fault or omission of
 4   Defendant or any of the Released Parties in any civil, criminal or administrative
 5   proceeding in any court, administrative agency, arbitration, or other tribunal of any
 6   kind, nature, or description whatsoever. Defendant may file the Judgment from the
 7   above-captioned matter in any other action that may be brought against it in order
 8   to support a defense or counterclaim based on principles of res judicata, collateral
 9   estoppel, release, good faith settlement, judgment bar or reduction or any theory of
10   claim preclusion or issue preclusion or similar defense or counterclaim.
11            20.      The Action is dismissed on the merits and with prejudice, permanently
12   barring the Plaintiffs and Participating Class Members from prosecuting any of
13   Claims Released By Participating Class Members against Defendant or any of the
14   other Released Parties. Plaintiffs are further barred from prosecuting any of
15   Plaintiffs’ Released Claims.
16            21.      The Court hereby confirms the appointment of Plaintiffs as Class
17   Representatives for the Class for purposes of the Settlement. The Court hereby
18   confirms the appointment of the law firms of Blumenthal, Nordrehaug, & Bhowmik
19   and The Van Vleck Law Firm as Class Counsel for the Class for purposes of
20   Settlement and the releases and other obligations therein.
21            22.      Pursuant to the Stipulation, Defendant shall pay the Settlement
22   Payment in the amount of Three Million Six Hundred Thousand Dollars and No
23   Cents ($3,600,000.00) and shall forgive the Class Members’ debts as specified in
24   Section XX of the Stipulation. Defendant shall not be required to make any other
25   payments of any kind in connection with the Settlement.
26

27
     CASE NO. 2:16-cv-00768-DN                                         [PROPOSED] ORDER (1) CONFIRMING
28                                                                  CERTIFICATION OF CLASS ACTION FOR
                                                   11          SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                            APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                          (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 108 of 144



 1            23.      The Court finds that the plan of allocation for the Settlement Payment
 2   set forth in the Stipulation is fair and reasonable and that distribution of the
 3   Settlement Payment shall be made in accordance with the terms outlined in the
 4   Stipulation, subject to the following:
 5                         a. The Court hereby awards to Class Counsel attorney’s fees of
 6                               $1,440,000.00 and costs of $                    .
 7                         b. The Court hereby approves the payment of settlement
 8                               administration costs in the amount of $                        to the
 9                               Settlement Administrator for services rendered in connection
10                               with the Settlement.
11                         c. The Court hereby awards to Plaintiffs the Service Payments in
12                               the amount of $12,000.00 each for their contributions to the
13                               Action, the risks they undertook to represent the Class, and for
14                               their execution of a general release.
15                         d. The Court hereby approves the payment in the amount of
16                               $54,000.00 to the California Labor and Workforce Development
17                               Agency (“LWDA”) for its 75% portion of the Private Attorney
18                               General Act claims, with the remaining 25% portion (or
19                               $18,000.00) being paid to the Participating Class Members on a
20                               pro rata basis based on the number of workweeks worked by
21                               each individual.
22                         e. The Settlement Administrator is directed to make the foregoing
23                               payments to Class Counsel, the Settlement Administrator, the
24                               Plaintiff, and the LWDA in accordance with the terms of the
25                               Stipulation. These payments shall come out of the Qualified
26                               Settlement Fund. After deducting the foregoing, the remaining
27
     CASE NO. 2:16-cv-00768-DN                                             [PROPOSED] ORDER (1) CONFIRMING
28                                                                       CERTIFICATION OF CLASS ACTION FOR
                                                        12         SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                                 APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                               (3) ENTERING FINAL JUDGMENT
     Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 109 of 144



 1                               funds shall constitute the Net Qualified Settlement Fund (“Net
 2                               QSF”), and the Settlement Administrator shall distribute the Net
 3                               QSF to the Participating Class Members pursuant to the terms of
 4                               the Stipulation.
 5            24.      All checks sent to Participating Class Members that remain uncashed
 6   after one hundred and eighty (180) days, will be paid forthwith to the California
 7   Controller’s Unclaimed Property Fund in the name of the Participating Class
 8   Member.
 9            25.      This Action is hereby dismissed with prejudice. The Court reserves
10   and retains exclusive and continuing jurisdiction over the above-captioned Action,
11   the Class Representatives, the Class, Class Counsel, and Defendant for the purposes
12   of supervising the implementation, effectuation, enforcement, construction,
13   administration and interpretation of the Settlement and this Judgment. This
14   document shall constitute a judgment for purposes of Rule 58 of the Federal Rules
15   of Civil Procedure.
16            26.      Pursuant to the Stipulation, the Court dismisses with prejudice the
17   Declaratory Relief Action captioned William Gradie v. C.R. England, Inc., Case
18   No. 2:16-cv-001015-DN (D. Utah), which was consolidated with the Action. This
19   document shall constitute a judgment for purposes of Rule 58 of the Federal Rules
20   of Civil Procedure with respect to the Declaratory Relief Action as well.
21            IT IS SO ORDERED.
22

23   Dated: _______________, 2020
24
                                                           Hon. David Nuffer
25                                                         United States District Judge
26                                                         District of Utah

27
     CASE NO. 2:16-cv-00768-DN                                            [PROPOSED] ORDER (1) CONFIRMING
28                                                                      CERTIFICATION OF CLASS ACTION FOR
                                                      13          SETTLEMENT PURPOSES; (2) GRANTING FINAL
                                                                APPROVAL OF CLASS ACTION SETTLEMENT; AND
                                                                              (3) ENTERING FINAL JUDGMENT
Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 110 of 144




                        EXHIBIT #2
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 111 of 144
                     Blumenthal Nordrehaug Bhowmik De Blouw LLP
                         2255 Calle Clara, La Jolla, California 92037
                                    Tel: (858) 551-1223
                                    Fax: (885) 551-1232

                                       FIRM RESUME

Areas of Practice: Employee, Consumer and Securities Class Actions, Wage and Hour Class
Actions, Civil Litigation, Business Litigation.


                                 ATTORNEY BIOGRAPHIES

Norman B. Blumenthal
Partner
Practice Areas: Consumer and Securities Class Action, Civil Litigation, Wage and Hour Class
Actions, Transactional Law
Admitted: 1973, Illinois; 1976, California
Biography: Law Clerk to Justice Thomas J. Moran, Illinois Supreme Court, 1973-1975, while on
Illinois Court of Appeals. Instructor, Oil and Gas Law: California Western School of Law, 1981;
University of San Diego School of Law, 1983. President and Chairman of the Board, San Diego
Petroleum Club Inc., 1985-1986. Chief Operating Officer and General Counsel, Brumark
Corporation, 1980-1987. Partner, Blumenthal & Ostroff, 1988-1995. Partner, Blumenthal, Ostroff
& Markham, 1995-2001. Partner, Blumenthal & Markham, 2001-2007. Partner, Blumenthal &
Nordrehaug, 2007. Partner, Blumenthal, Nordrehaug & Bhowmik, 2008-present
Member: San Diego County, Illinois State and American Bar Associations; State Bar of California.
Educated: University of Wisconsin (B.A., 1970); Loyola University of Chicago (J.D., 1973)

Kyle R. Nordrehaug
Partner
Practice Areas: Consumer and Securities Class Actions, Wage and Hour Class Actions, Civil
Litigation
Admitted: 1999, California
Biography: Associate, Blumenthal, Ostroff & Markham, 1999-2001. Associate, Blumenthal &
Markham, 2001-2007. Partner, Blumenthal & Nordrehaug, 2007. Partner, Blumenthal,
Nordrehaug & Bhowmik, 2008-present
Member: State Bar of California, Ninth Circuit Court of Appeals, Third Circuit Court of Appeals
Educated: University of California at Berkeley (B.A., 1994); University of San Diego School of
Law (J.D. 1999)
Awards: Top Labor & Employment Attorney 2016; Top Appellate Reversal - Daily Journal
2015; Super Lawyer 2015-2018

Aparajit Bhowmik
Partner
Practice Areas: Civil Litigation; Consumer Class Actions, Wage and Hour Class Actions
Admitted: 2006, California
Educated: University of California at San Diego (B.A., 2002); University of San Diego School of
Law (J.D. 2006)
Awards: Rising Star 2015
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 112 of 144
Nicholas J. De Blouw
Partner
Practice Areas: Civil Litigation; Consumer Class Actions, Wage and Hour Class Actions
Admitted: 2011, California
Educated: Wayne State University (B.A. 2008); California Western School of Law (J.D. 2011)

Piya Mukherjee
Associate Attorney
Practice Areas: Civil Litigation; Consumer Class Actions, Wage and Hour Class Actions
Admitted: 2010, California
Educated: University of California, San Diego (B.S. 2006); University of Southern California,
Gould School of Law (J.D. 2010)

Victoria Rivapalacio
Associate Attorney
Practice Areas: Civil Litigation; Consumer Class Actions, Wage and Hour Class Actions
Admitted: 2011, California
Educated: University of California at San Diego (B.A., 2003); George Washington University
Law School (J.D. 2010)

Ricardo Ehmann
Associate Attorney
Practice Areas: Civil Litigation; Wage and Hour Class Actions
Admitted: 2018, California; 2004, Nevada
Educated: University of California, San Diego (B.A. 1998); Loyola Law School (J.D. 2001)

Jeffrey S. Herman
Associate Attorney
Practice Areas: Civil Litigation; Wage and Hour Class Actions
Admitted: 2011, California; 2016 Arizona
Educated: University of Michigan (B.A. 2008); California Western School of Law (J.D. 2011)

Charlotte James
Associate Attorney
Practice Areas: Civil Litigation; Wage and Hour Class Actions
Admitted: 2016, California
Educated: San Diego State University; California Western School of Law

                                      REPORTED CASES

Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425 (9th Cir. 2015); Securitas Security Services
USA, Inc. v. Superior Court, 234 Cal. App. 4th 1109 (Cal. Feb. 27, 2015); Sussex v. United States
Dist. Court for the Dist. of Nev., 781 F.3d 1065 (9th Cir. 2015); In re Tobacco Cases II, 41 Cal. 4th
1257 (2007); Washington Mutual Bank v. Superior Court, 24 Cal. 4th 906 (2001); Rocker v.
KPMG LLP, 148 P.3d 703; 122 Nev. 1185 (2006); PCO, Inc. v. Christensen, Miller, Fink, Jacobs,
Glaser, Weil & Shapiro, LLP, 150 Cal. App. 4th 384 (2007); Hall v. County of Los Angeles, 148
Cal. App. 4th 318 (2007); Coshow v. City of Escondido, 132 Cal. App. 4th 687 (2005); Daniels v.
Philip Morris, 18 F.Supp 2d 1110 (S.D. Cal.1998); Gibson v. World Savings & Loan Asso., 103 Cal.
App. 4th 1291 (2003); Jordan v. Department of Motor Vehicles, 75 Cal. App. 4th 445 (1999); Jordan
v. Department of Motor Vehicles, 100 Cal.App. 4th 431 (2002); Norwest Mortgage, Inc. v. Superior
Court, 72 Cal.App.4th 214 (1999); Hildago v. Diversified Transp. Sya, 1998 U.S. App. LEXIS 3207
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 113 of 144
(9th Cir. 1998); Kensington Capital Mgal. v. Oakley, Inc., 1999 U.S. Dist LEXIS 385;
Fed.Sec.L.Rep. (CCH) P90, 411 (1999 C.D. Cal.); Lister v. Oakley, Inc., 1999 U.S. Dist. LEXIS
384; Fed. Sec. L. Rep. (CCH) P90,409 (C.D Cal. 1999); Olszewski v. Scripps Health, 30 Cal. 4th
798 (2003); Steroid Hormone Product Cases, 181 Cal. App. 4th 145 (2010); Owen v. Macy's, Inc.,
175 Cal. App. 4th 462 (2009); Taiheiyo Cement Corp. v. Superior Court, 117 Cal. App. 4th 380
(2004); Taiheiyo Cement Corp. v. Superior Court, 105 Cal.App. 4th 398 (2003); McMeans v.
Scripps Health, Inc., 100 Cal. App. 4th 507 (2002); Ramos v. Countrywide Home Loans, 82
Cal.App. 4th 615 (2000); Tevssier v. City of San Diego, 81 Cal.App. 4th 685 (2000); Washington
Mutual Bank v. Superior Court, 70 Cal. App. 4th 299 (1999); Silvas v. E*Trade Mortg. Corp., 514
F.3d 1001 (9th Cir. 2008); Silvas v. E*Trade Mortg. Corp., 421 F. Supp. 2d 1315 (S.D. Cal. 2006);
McPhail v. First Command Fin. Planning, Inc., 2009 U.S. Dist. LEXIS 26544 (S.D. Cal. 2009);
McPhail v. First Command Fin. Planning, Inc., 251 F.R.D. 514 (S.D. Cal. 2008); McPhail v. First
Command Fin. Planning, Inc., 247 F.R.D. 598 (S.D. Cal. 2007); Barcia v. Contain-A-Way, Inc.,
2009 U.S. Dist. LEXIS 17118 (S.D. Cal. 2009); Barcia v. Contain-A-Way, Inc., 2008 U.S. Dist.
LEXIS 27365 (S.D. Cal. 2008); Wise v. Cubic Def. Applications, Inc., 2009 U.S. Dist. LEXIS
11225 (S.D. Cal. 2009); Gabisan v. Pelican Prods., 2009 U.S. Dist. LEXIS 1391 (S.D. Cal. 2009);
La Jolla Friends of the Seals v. Nat'l Oceanic & Atmospheric Admin. Nat'l Marine Fisheries Serv.,
630 F. Supp. 2d 1222 (S.D. Cal. 2009); La Jolla Friends of the Seals v. Nat'l Oceanic & Atmospheric
Admin. Nat'l Marine Fisheries Serv., 2008 U.S. Dist. LEXIS 102380 (S.D. Cal. 2008); Louie v.
Kaiser Found. Health Plan, Inc., 2008 U.S. Dist. LEXIS 78314 (S.D. Cal. 2008); Weltman v. Ortho
Mattress, Inc., 2010 U.S. Dist. LEXIS 20521 (S.D. Cal. 2010); Weltman v. Ortho Mattress, Inc.,
2008 U.S. Dist. LEXIS 60344 (S.D. Cal. 2008); Curry v. CTB McGraw-Hill, LLC, 2006 U.S. Dist.
LEXIS 5920; 97 A.F.T.R.2d (RIA) 1888; 37 Employee Benefits Cas. (BNA) 2390 (N.D. Cal. 2006);
Reynov v. ADP Claims Servs. Group, 2006 U.S. Dist. LEXIS 94332 (N.D. Cal. 2006); Kennedy v.
Natural Balance Pet Foods, Inc., 2010 U.S. App. LEXIS 248 (9th Cir. 2010); Kennedy v. Natural
Balance Pet Foods, Inc., 2008 U.S. Dist. LEXIS 38889 (S.D. Cal. 2008); Kennedy v. Natural
Balance Pet Foods, Inc., 2007 U.S. Dist. LEXIS 57766 (S.D. Cal. 2007); Sussex v. Turnberry/MGM
Grand Towers, LLC, 2009 U.S. Dist. LEXIS 29503 (D. Nev. 2009); Picus v. Wal-Mart Stores, Inc.,
256 F.R.D. 651 (D. Nev. 2009); Tull v. Stewart Title of Cal., Inc., 2009 U.S. Dist. LEXIS 14171
(S.D. Cal. 2009); Keshishzadeh v. Gallagher, 2010 U.S. Dist. LEXIS 46805 (S.D. Cal. 2010);
Keshishzadeh v. Arthur J. Gallagher Serv. Co., 2010 U.S. Dist. Lexis 116380 (S.D. Cal. 2010); In
re Pet Food Prods. Liab. Litig., MDL Docket No. 1850 (All Cases), 2008 U.S. Dist. LEXIS 94603
(D.N.J. 2008); In re Pet Food Prods. Liab. Litig., 629 F.3d 333 (3rd. Cir. 2010); Puentes v. Wells
Fargo Home Mortgage, Inc., 160 Cal. App. 4th 638 (2008); Rezec v. Sony Pictures Entertainment,
Inc., 116 Cal. App. 4th 135 (2004); Badillo v. Am. Tobacco Co., 202 F.R.D. 261 (D. Nev. 2001);
La Jolla Friends of the Seals v. Nat’l Oceanic & Atmospheric Admin., 2010 U.S. App. Lexis 23025
(9th Cir. 2010); Dirienzo v. Dunbar Armored, Inc., 2011 U.S. Dist. Lexis 36650 (S.D. Cal. 2011);
Rix v. Lockheed Martin Corp., 2011 U.S. Dist Lexis 25422 (S.D. Cal. 2011); Weitzke v. Costar
Realty Info., Inc., 2011 U.S. Dist Lexis 20605 (S.D. Cal. 2011); Goodman v. Platinum Condo. Dev.,
LLC, 2011 U.S. Dist. LEXIS 36044 (D. Nev. 2011); Sussex v. Turnberry/MGM Grand Towers,
LLC, 2011 U.S. Dist. LEXIS 14502 (D. Nev 2011); Smith v. Kaiser Foundation Hospitals, Inc.,
2010 U.S. Dist. Lexis 117869 (S.D. Cal. 2010).


LEAD COUNSEL - CLASS ACTION & REPRESENTATIVE CASES

Sakkab v. Luxxotica Retail North America – In Litigation, On Appeal
United states District Court, Southern District of California; U.S. Court of Appeals 9th Circuit
The panel reversed the district court’s order granting Luxottica Retail North America,
Inc.’s motion to compel arbitration of claims and dismissing plaintiff’s first amended
complaint, in a putative class action raising class employment-related claims and a non-
class representative claim for civil penalties under the Private Attorney General Act.
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 114 of 144
Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, (9th Cir. 2015).
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations, Filed January 2012
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Securitas Wage and Hour Cases - In Litigation, Court of Appeal Fourth Appellate District
California
Court of Appeals concluded the trial court correctly ruled that Iskanian rendered the
PAGA waiver within the parties' dispute resolution agreement unenforceable. However,
the court then ruled the trial court erred by invalidating and severing the waiver provision,
including an enforceable class action waiver, from the agreement and sending Edwards's
entire complaint, including her class action and PAGA claims, to arbitration.
Securitas Security Services USA, Inc. v. Superior Court, 234 Cal. App. 4th 1109,(Cal. Feb. 27,
2015).
Los Angeles County Superior Court, JCC Proceeding No. 4837
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations, Filed
December 2013
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Sussex v. Turnberry / MGM Grand Towers - In Litigation, U.S. Court of Appeals 9th Circuit
The panel determined that the district court clearly erred in holding that its decision to
intervene mid-arbitration was justified under Aerojet-General. Specifically, the panel held that
the district court erred in predicting that an award issued by the arbitrator would likely be
vacated because of his “evident partiality” under 9 U.S.C. § 10(a)(2).

Sussex v. United States Dist. Court for the Dist. of Nev., 781 F.3d 1065 (9th Cir. 2015).
U.S. District Court, District of Nevada, Case No. 08-cv-00773
Nature of Case: Securities Violations, Fraud in the sale of Condo/Hotel Units, Filed in 2008
Plaintiffs’ Counsel: Blumenthal, Nordrehaug & Bhowmik; Gerard & Associates

4G Wireless Wage Cases - Settled
Orange County Superior Court, JCCP No. 4736
Nature of Case: Employee Wage and Hour Class Action; Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Classic Party Rentals Wage & Hour Cases - Settled
Los Angeles Superior Court, Case No. JCCP No. 4672
Nature of Case: Off the Clock; Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Lavi & Ebrahimian

Abu-Arafeh v. Norco Delivery Service, Inc. – Settled
San Francisco County Superior Court, Case No. CGC-14-540601
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Aburto v. Verizon - Settled
U.S. District Court, Southern District California, Case No. 11-cv-0088
Nature of Case: Employee Misclassification; Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Adkins v. Washington Mutual Bank - Class Certification Granted, Settled
San Diego County Superior Court, Case No. GIC819546
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 115 of 144
Nature of Case: Unfair Competition - Bank Interest Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Agah v. CompUSA - Settled
U.S. District Court, Central District of California, Case No. SA CV05-1087 DOC (Anx)
Nature of Case: Unfair Competition - Unfair Rebate Program
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Akers v. The San Diego Union Tribune - Settled
San Diego County Superior Court, Case No 37-2010-00088571
Nature of Case: Unfair Competition - Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Allec v. Cross Country Bank - Settled
Orange County Superior Court
Nature of Case: Unfair Business Practices-Deceptive Advertising
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Altman v. SolarCity Corporation - In Litigation, On Appeal
San Diego County Superior Court, Case No. 37-2014-00023450-CU-OE-CTL
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Aquino v. Macy’s West Stores - Settled
Orange County Superior Court, Case No. 30-2010-00395420
Nature of Case: Unfair Competition - Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Baker v. Advanced Disability Management, Inc. – In Litigation
Sacramento County Superior Court, Case No. 34-2014-00160711
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Barcia v. Contain-A-Way - Settled
U.S. District Court, Southern District California, Case No. 07 cv 0938
Nature of Case: ERISA and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; United Employees Law Group

Bates v. Verengo, Inc. – Settled
Orange County Superior Court, Case No. 30-2012-00619985-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Battle v. Charming Charlie Inc. – In Litigation
San Diego County Superior Court, Case No. 37-2014-00005608
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Workman Law Firm P.C.

Behar v. Union Bank - Settled
Orange County Superior Court, Case No. 30-2009-00317275
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 116 of 144
Nature of Case: Misclassification, Overtime and Labor Code Violations for Priority Banking
Officers
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Bell v. John Stweart Company - In Litigation
Alameda County Superior Court, Case No. RG14728792
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Bennett v. Custom Built Personal Training – In Litigation
Monterey County Superior Court, Case No. M127596
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Bermant v. Bank of America, Investment Services, Inc. - Settled
Los Angeles Superior Court, Civil Action No. BC342505
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Arias, Ozzello & Gignac;
United Employees Law Group

Bethley v. Raytheon Company - Settled
United States District Court, Central District of California, Case No. SACV10-01741
Nature of Case: Employee Misclassification; Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Betorina v. Randstad US, L.P. - Settled
U.S. District Court Northern District of California, Case No. 3:15-cv-03646-MEJ
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Beverage v. Edcoa Inc. – In Litigation
Sacramento County Superior Court, Case No. 2013-00138279
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Bolger v. Dr. Martens - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Deceptive Advertising
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Bova v. Washington Mutual Bank / JP Morgan Chase - Settled
U.S. District Court, Southern District California, Case No. 07-cv-2410
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Bowden v. Sunset Parking Services, LLC & LAZ Parking California, LLC - Settled
San Diego County Superior Court, Case No. 37-2012-00101751-CU-OE-CTL
Nature of Case: Unfair Business Practices; Overtime and Labor Code Violations
Plaintiffs’ Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Briseno v. American Savings Bank - Class Certification Granted, Settled
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 117 of 144
Orange County Superior Court, Case No. 774773
Nature of Case: Unfair Competition - Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Chavez & Gertler

Brueske v. Welk Resorts - Settled
San Diego Superior Court, Case No 37-2010-00086460
Nature of Case: Unfair Competition - Wage Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Bueche v. Fidelity National Management Services - Settled
U.S. District Court, Eastern District of California, Case No. 13-cv-01114
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Bunch v. Pinnacle Travel Services, LLC - In Litigation
Los Angeles County Superior Court, Case No. BC552048
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Buonomo v. ValueVision - Settled
Minnesota District Court
Nature of Case: False Advertising, Breach of Warranty
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Mansfield, Tanick & Cohen, P.A.

Butler v. Stericycle, Inc & Appletree Answering Services of California, Inc. - Settled
Sacramento County Superior Court, Case No. 34-2015-00180282
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Cabral v. Creative Communication Tech. - Class Certification Granted, Settled
Los Angeles Superior Court, Case No. BC402239
Nature of Case: Labor Code Violations and Expense Reimbursement under Labor Code 2802
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Cardoza v. Wal-Mart Associates, Inc. - In Litigation
U.S. District Court Northern District of California, Case No. 4:15-cv-01634-DMR
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Castro v. Vivint Solar, Inc. - Settled
San Diego County Superior Court, Case No. 37-2014-00031385-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Cavazos v. Heartland Automotive Services, Inc. - Settled
Riverside County Superior Court, Case No. PSC 1401759
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Law Offices of Mauro Fiore, Jr.,
A.P.C.
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 118 of 144
Citizens for Fair Treatment v. Quest Communications - Settled
San Diego Superior Court
Nature of Case: Failure to Pay for Vacation Time
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Cohen v. Bosch Tool - Settled
San Diego Superior Court, Case No. GIC 853562
Nature of Case: Unfair Business Practices - Deceptive Advertising - Made in the USA violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Comstock v. Washington Mutual Bank - Class Certification Granted, Settled
San Diego County Superior Court, Case No. GIC820803
Nature of Case: Unfair Competition - Force Order Insurance
Plaintiff's Counsel: Blumenthal & Nordrehaug

Conley v. Norwest - Settled
San Diego County Superior Court, Case No. N73741
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Connell v. Sun Microsystems - Settled
Alameda Superior Court, Case No. RG06252310
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; United Employees Law Group; Chavez &
Gertler

Corrente v. Luxe Valet, Inc. - In Litigation
San Francisco County Superior Court, Case No. CGC-15-545961
Nature of Case: Independent Contractor Misclassification, Unfair Business Practices, Overtime
and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; The Law Office of Todd M.
Friedman, P.C.

Cruz v. Redfin Corporation - In Litigation
U.S. District Court Northern District of California, Case No. 3:14-cv-05234-TEH
Nature of Case: Independent Contractor Misclassification, Unfair Business Practices, Overtime
and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Culley v. Lincare Inc. & Alpha Respiratory Inc. - In Litigation
Class Certification Granted
U.S. District Court eastern District of California, Case No. 2:15-cv-00081-GEB-CMK
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Cunningham v. Leslie’s Poolmart, Inc. – In Litigation
U.S. District Court, Central District of California, Case No. 13-cv-02122-CAS
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Quintilone & Associates

Curry v. California Testing Bureau/McGraw Hill - Dismissal Affirmed on Appeal
United States Court of Appeals for the Ninth Circuit
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 119 of 144
U.S. District Court, Northern District of California, Case No. C-05-4003 JW
Nature of Case: ERISA Claim
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Chavez & Gertler

Danford v. Movo Media - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Unlawful Violation of Unruh Civil Rights Act
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Daniels, et al. v. Philip Morris,(In Re Tobacco Cases II) – Class Certification Granted, Review
before the California Supreme Court Affirmed Preemption
San Diego Superior Court, Case No. JCCP 4042
Nature of Case: Unfair Business Practices-Unlawful, Deceptive and Unfair Marketing of
Cigarettes to Children
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Thorsnes, Bartolotta & Mcguire; Chavez &
Gertler

Davis v. Genex Holdings Inc. - Settled
Santa Clara County Superior Court, Case No. 1-13-cv-240830
Nature of Case: Employee Misclassification, Unfair Competition, Overtime and Labor Code
Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Davis v. Clear Connection, LLC - In Litigation
San Diego County Superior Court, Case No. 37-2014-00035173-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; JCL Law Firm

Day v. WDC Exploration - Settled
Orange County Superior Court, Case No. 30-2010-00433770
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dedrick v. Hollandia Diary - In Litigation
San Diego County Superior Court, Case No. 37-2014-00004311-Cu-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Delmare v. Sungard Higher Education - Settled
U.S. District Court, Southern District of California, Case No. 07-cv-1801
Nature of Case: Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Del Rio v. Tumi Stores, Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2015-00022008-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dewane v. Prudential - Settled
U.S. District Court, Central District of California, Case No. SA CV 05-1031
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Wynne Law Firm; Thierman Law Firm P.C.
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 120 of 144
Diesel v. Wells Fargo Bank - Settled
Orange County Superior Court, Case No. 30-2011-00441368
Nature of Case: Misclassification, Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dirienzo v. Dunbar Armored - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-2745
Nature of Case: Expense Reimbursement under Labor Code 2802, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Dobrosky v.Arthur J. Gallagher Service Company, LLC –
Class certification Granted, Dobrosky v. Arthur J. Gallagher Serv. Co., LLC, No. EDCV
13-0646 JGB (SPx), 2014 U.S. Dist. LEXIS 106345 (C.D. Cal. July 30, 2014);
Settled;
Nature of Case: Employee Misclassification;Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dodds v. Zaven Tootikian – Settled
Lo Angeles County Superior Court, Case No. BC494402
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Dorr v. PICO Enterprises, Inc. & Charles E. Phyle - In Litigation
Alameda County Superior Court, Case No. RG15772362
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Downtown Inns v. Pac Bell - Settled
California Public Utilities Commission
Nature of Case: Illegal Charge
Plaintiff's Counsel: Blumenthal & Nordrehaug; Sullivan Hill

Drumheller v. Radioshack Corporation - Settled
United States District Court, Central District of California, Case No. SACV11-355
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Enger v. Kaiser Foundation Health Plan - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-1670
Nature of Case: Employee Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Escobar v. Silicon Valley Security & Patrol, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-14-cv272514
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Fallah v. Cingular Wireless - Settled
Orange County Superior Court / U.S. District Court, Central District of California
Nature of Case: Unfair Competition - Unfair Rebate Program
Plaintiff’s Counsel: Blumenthal & Nordrehaug
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 121 of 144
Fierro v. Chase Manhattan - Class Certification Granted, Settled
San Diego Superior Court, Case No. GIN033490
Nature of Case: Unfair Competition - Bank Interest Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Figueroa v. Circle K Stores, Inc. - Settled
San Diego County Superior Court, Case No. 37-2012-00101193-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Finch v. Lamps Plus, (Lamps Plus Credit Transaction Cases) - Settled
San Diego Superior Court, Case No. JCCP 4532
Nature of Case: Unfair Competition, Violation of Civil Code 1747.08
Plaintiff's Counsel: Blumenthal & Nordrehaug

Fletcher v. Verizon - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-1736
Nature of Case: Employee Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Francisco v. Diebold- Settled
U.S. District Court, Southern District of California, Case No. 09-cv-1889
Nature of Case: Employee Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Friend v. Wellpoint - Settled
Los Angeles Superior Court, Case No. BC345147
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; United Employees Law Group

Frudakis v. Merck Sharp & Dohme
U.S. District Court, Central District California, Case No. SACV 11-00146
Nature of Case: Pharmaceutical Sales Representative Misclassification, Overtime
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Fulcher v. Olan Mills, Inc. - Settled
U.S. District Court, Northern District of California, Case No. 11-cv-1821
Nature of Case: Employee Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gabisan v. Pelican Products - Settled
U.S. District Court, Southern District California, Case No. 08 cv 1361
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; United Employees Law Group

Galindo v. Sunrun Installation Services Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2015-00008350-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gallagher v. Legacy Partners Commercial - Settled
Santa Clara County Superior Court, Case No. 112-cv-221688
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 122 of 144
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gallardo v. AIG Domestic Claims, Inc. – In Litigation, On Appeal
United states District Court, Central District of California; U.S. Court of Appeals 9th Circuit
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gauthier v. Apple, Inc. – In Litigation
Santa Clara County Superior Court, case No. 1-13-cv-254557
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Ghattas v. Footlocker Retail, Inc. – Settled
U.S. District Court Central District of California, Case No. CV XX-XXXXXXX PA
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gibson v. World Savings - Judgment for Class after Appeal - Settled
Orange County Superior Court, Case No. 762321
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Gill v. Parabody, Inc. - Settled
San Diego Superior Court
Nature of Case: Product Defect
Plaintiff's Counsel: Blumenthal & Nordrehaug

Goerzen v. Interstate Realty Management, Co. - Settled
Stanislaus County Superior Court, Case No. 679545
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gomez v. Enterprise Rent-A-Car - Settled
U.S. District Court, Southern District of California, Case No. 3:10-cv-02373
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gordon v. Wells Fargo Bank - Settled
U.S. District Court, Southern District of California, Case No. 3:11-cv-00090
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Goodman v. Platinum - In Litigation
U.S. District Court, District of Nevada, Case No. 09-cv-00957
Nature of Case: Violation of Nevada and Federal law in the sale of Condo/Hotel units, ILSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Gerard & Associates

Grabowski v. CH Robinson - Settled
U.S. District Court, Southern District of California, Case No. 10-cv-1658
Nature of Case: Employee Misclassification; Overtime, Labor Code Violations
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 123 of 144
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Greer v. Fleet Mortgage - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Bank Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Gross v. ACS Compiq Corporation - Settled
Orange County Superior Court, Case No. 30-2012-00587846-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gripenstraw v. Buffalo Wild Wings - Settled
U.S. District Court, Eastern District of California, Case No. 12-CV-00233
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gruender v. First American Title - Settled
Orange County Superior Court, Case No. 06 CC 00197
Nature of Case: Title Officer Misclassification, Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group;
Wagner & Jones; Cornwell & Sample

Guillen v. Univision Television Group, Inc. & Univision Management Co. - Settled
San Francisco County Superior Court, Case No. CGC-12-526445
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Gujjar v. Consultancy Services Limited - Settled
Orange County Superior Court, Case No. 30-2010-00365905
Nature of Case: IT Analyst Misclassification, Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Gutierrez v. Five Guys Operations, LLC - Settled
San Diego County Superior Court, Case No. 37-2012-00086185-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Hahn v. Circuit City – Settled
San Diego Superior Court; U.S. District Court, Southern District of California
Nature of Case: Unfair Business Practices, Failure to Pay Vacation Time
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Hanby v. Elite Show Services, Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2015-00007372-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Handler v. Oppenheimer
Los Angeles Superior Court, Civil Action No. BC343542
Nature of Case: Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Perona, Langer, Beck, Lallande and Serbin
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 124 of 144
Harley v. Tavistock Freebirds, LLC - In Litigation
Sacramento County Superior Court, Case No. 34-2014-00173010
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Harrington v. Corinthian Colleges – Class Certification Granted, In Litigation
Orange Superior Court; United States Bankruptcy Court District of Delaware
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug, Bhowmik; Righetti Glugoski, P.C.

Harvey v. PQ Operations, Inc. – In Litigation
Los Angles County Superior Court, Case No. BC497964
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Henshaw v. Home Depot U.S.A. - Settled
United States District Court, Central District of California, Case No. SACV10-01392
Nature of Case: Failure to Pay Earned Vacation; Violation of Labor Code 227.3
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Heithold v. United Education Institute – In Litigation
Orange County Superior Court, Case No. 30-2013-00623416-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Hibler v. Coca Cola Bottling - Settled
U.S. District Court, Southern District of California, Case No. 11cv0298
Nature of Case: Employee Misclassification,Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Higgins v. Maryland Casualty - Settled
San Diego County Superior Court
Nature of Case: Unfair Business Practices-Deceptive Insurance Overcharges
Plaintiff's Counsel: Blumenthal & Nordrehaug

Hildebrandt v. TWC Administration LLC & Time Warner NY Cable, LLC - Settled
U.S. District Court, Central District of California, Case No. ED-cv-13-02276-JGB
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; James Hawkins APLC

Hoffman v. National Warranty Insurance - Class Certification Granted, Settled
District Court for the State of Nevada
Nature of Case: Auto Warranty Fraud
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Greco, Traficante & Edwards;
Gerard & Associates

Hopkins v. BCI Coca-Cola Bottling Company of Los Angeles – In Litigation, On Appeal
United states District Court, Central District of California; U.S. Court of Appeals 9th Circuit
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 125 of 144
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Howard v. Southern California Permanente Medical Group - In Litigation
Los Angeles Superior Court, Case No. BC586369
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Hughes v. Parexel International - Settled
Los Angeles County Superior Court, Case No. BC485950
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Hurley v. Comcast of California/Colorado/Texas/Washington, Inc. - Settled
Defendant’s Motion for Summary Judgment Denied;
Sonoma County Superior Court, Case No. SCV-253801
Nature of Case: Unfair Business Practices, Unpaid Commission Wages, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Irving v. Solarcity Corporation – In Litigation
San Mateo County Superior Court, Case No. CIV525975
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Jacobs v. Nu Horizons - Settled
Santa Clara County Superior Court, Case No. 111cv194797
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Jefferson v. Bottling Group LLC (Pepsi) - Class Certification Granted, Settled
Orange County Superior Court, Case No. 30-2009-00180102
Nature of Case: Supervisor Misclassification, Overtime and Labor Code Violations
Plaintiffs’ Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Jones v. E*Trade Mortgage - Settled
U.S. District Court, Southern District California
Case No. 02-CV-1123 L (JAH)
Nature of Case: TILA Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Robert C. Fellmeth, Esq.

Kennedy v. Natural Balance - Dismissal Reversed on Appeal, Settled
U.S. District Court, Southern District California,
Remanded to San Diego Superior Court, Case No. 37-2007-00066201
Nature of Case: Unfair Competition, Deceptive Advertising, Made in the USA violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Keshishzadeh v. Arthur J. Gallagher Service Co. - Class Certification Granted, Settled
U.S. District Court, Southern District of California, Case No. 09-cv-0168
Nature of Case: Claims Representative Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

King v. Nordstrom - Settled
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 126 of 144
San Diego Superior Court
Nature of Case: Unfair Business Practices-Failure to Pay for Vacation Time
Plaintiff's Counsel: Blumenthal & Nordrehaug

Kinney v. AIG Domestic Claims / Chartis - Settled
U.S. District Court, Central District of California, Case No. 8:10-cv-00399
Nature of Case: Claims Representative Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Kizer v. Tristar Risk Management - In Litigation, On Appeal
Orange County Superior Court, Case No. 30-2014-00707394-CU-OE-CXC
Nature of Case: Employee Misclassification, Unfair Competition, Overtime and Labor Code
Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Kleinberg v. Reeve Trucking Company, Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2015-00001601-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Kove v. Old Republic Title - Settled
Alameda County Superior Court, Case No. RG09477437
Nature of Case: Unfair Competition, Failure to Pay Commissions
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Krellcom v. Medley Communications, Inc. - Settled
San Diego County Superior Court, Case No. 37-2013-00050245-CU-OE-CTL
Nature of Case: Unfair Competition, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark A. Osman & Associates

Ladd v. Extreme Recovery, LP - Settled
Contra Costa County Superior Court, Case No. MSC11-02790
Nature of Case: Unfair Competition, Minimum Wages, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Langille v. EMC - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-0168
Nature of Case: Software Engineer Misclassification, FLSA, Overtime and Labor Code
Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Lawson v. Marquee Staffing - In Litigation
Los Angeles County Superior Court, Case No. 37-2012-00103717-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Lazar v. Kaiser Foundation Health Plan, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-14-cv-273289
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 127 of 144
Lemmons v. Kaiser Foundation Hospitals, Inc. - Settled
Sacramento County Superior Court, Case No. 34-2012-00125488
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Levine v. Groeniger - Settled
Alameda County Superior Court, Case No. RG09476193
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Linder v. OCWEN (In re Ocwen Federal Bank FSB Servicing Litig.) - Settled
U.S. District Court, Central District California, Case No. 07cv501
U.S. District Court, Northern Dist. Illinois, Case No. MDL 1604
Nature of Case: Lender Placed Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Nicholas & Butler

Litton v. Diebold, Incorporated – In Litigation
San Mateo County Superior Court, Case No. CIV524776
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Lohn v. Sodexo, Inc. & SDH Services West, LLC - In Litigation
U.S. District Court Central District of California, Case No. 2:15-CV-05409
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Lopez v. K-Mart
Ventura County Superior Court, Case No. BC351983
Nature of Case: Overtime - Unfair Business Practice
Plaintiff’s Counsel: Blumenthal and Nordrehaug; Arias, Ozzello, & Gignac, LLP; United
Employees Law Group

Louie / Stringer v. Kaiser - Settled
U.S. District Court, Southern District California, Case No. 08-cv-0795
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group

Lucero v. Sears - In Litigation
U.S. District Court Southern District of California, Case No. 3:14-cv-01620-AJB
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Morris, Sullivan & Lemkul

Lucero v. Kaiser Foundation Hospitals, Inc. - Settled
San Diego County Superior Court, Case No. 37-2013-00075933-CU-OE-CTL
Nature of Case: Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Magallanes v. TSA Stores, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-15-cv-283586
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 128 of 144


Magana v. El Pollo Loco, Inc. - Settled
Orange County Superior Court, Case No. 30-2012-00613901-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Maitland v. Marriott - Settled
U.S. District Court, Central District California, Case No. SACV 10-00374
Nature of Case: Chef Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Mandell v. Republic Bank - Settled
Los Angeles County Superior Court
Nature of Case: Breach of Fiduciary Duties to IRA Account Holders
Plaintiff's Counsel: Blumenthal & Nordrehaug

Mann v. NEC Electronics America - Settled
Santa Clara County Superior Court, Case No. 109CV132089
Nature of Case: Meal and Rest Break Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group,
Qualls & Workman

Manzanarez v. Home Savings of America - Settled
San Francisco Superior Court
Nature of Case: Unfair Business Practices-Overcharge for Inspection Fees
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Marchese v. Ty, Inc. - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Deceptive Advertising
Plaintiff's Counsel: Blumenthal & Nordrehaug

Martinez v. Yahoo, Inc. - Settled
Nature of Case: Deceptive Advertising
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Martinez v. Hydro-Scape Products, Inc. - In Litigation
San Diego County Superior Court, Case No. 37-2014-00029157-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Mathies v. Union Bank - Class Certification Granted, In Litigation
San Francisco County Superior Court, Case No. CGC-10-498077
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Matloubian v. Home Savings of America - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Chavez & Gertler

McDermott v. Catalina Restaurant Group Inc. - Settled
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 129 of 144
Orange County Superior Court, Case No. 30-2012-00574113-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

McMeans v. ScrippsHealth, - Settled
San Diego Superior Court
Nature of Case: Unfair Competition, Lien Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

McPhail v. First Command - Settled
United States District Court for the Southern District of California
Case No.05CV0179 IEG (JMA)
Nature of Case: Securities Fraud, 10(b)(5) violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug appointed Lead Counsel, Greco & Traficante &
Whatley Drake LLC & Gray & White,& Brewer & Carlson, LLP & Franklin & Hance, PSC

Meco v. International Medical Research (and related cases) - Judgment for Class After Trial
Los Angeles Superior Court
Nature of Case: Unfair Competition, Product Adulteration, Illegal Sale of Drugs
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Medina v. Universal Protection Service, LP - In Litigation
Santa Clara County Superior Court, Case No. BC572848
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Meierdiercks v. 8x8, Inc. - Settled
Santa Clara County Superior Court, Case No. 110CV162413
Nature of Case: Sales Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Metrow v. Liberty Mut. Managed Care LLC - Class Certification Granted
Metrow v. Liberty Mut. Managed Care LLC, No. EDCV 16-1133 JGB (KKx), 2017 U.S. Dist.
LEXIS 73656 (C.D. Cal. May 1, 2017)
Nature of Case: Nurse Case Manager Overtime Misclassification


Meyer v. Thinktank Learning, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-15-cv-282698
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Morales v. Wells Fargo Insurance Services USA, Inc. - In Litigation
U.S. District Court Northern District of California, Case No. 3:13-cv-03867-EDL
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Moreno v. Garden Fresh Restaurant Corp.- In Litigation
San Diego County Superior Court, Case No. 37-2013-00071988-CU-OE-CTL
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 130 of 144
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Dychter Law Offices

Morse v. Marie Callender Pie Shop - Settled
U.S. District Court, Southern District California, Case No. 09-cv-1305
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Moynihan v. Escalante Golf, Inc. & Troon Golf, LLC - Settled
San Diego County Superior Court, Case No. 37-2012-00083250-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik: Butterfield & Schecther, LLP

Muntz v. Lowe’s HIW - Settled
San Diego County Superior Court, Case No. GIC880932
Nature of Case: Unfair Competition, Violation of Civil Code 1747.08
Plaintiff's Counsel: Blumenthal & Nordrehaug

Najarian v. Macy’s West Stores - Settled
Orange County Superior Court, Case No. 30-2010-00418401
Nature of Case: Unfair Competition - Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Nelson v. St. Paul Fire & Marine Insurance - Settled
Brazoria County District Court, Texas
Nature of Case: Deceptive Business Practices in sale of oil & gas reserve insurance
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Nelson v. Avon Products, Inc. -
Class Certification Granted, Nelson v. Avon Prods., No. 13-cv-02276-BLF, 2015 U.S. Dist.
LEXIS 51104 (N.D. Cal. Apr. 17, 2015);
Settled;
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Nguyen v. Wells Fargo Home Mortgage - Settled
Orange County Superior Court, Case No. 05 CC 00116
Nature of Case: Unfair Business Practices - Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Ochoa v. Eisai, Inc.
U.S. District Court, Northern District California, Case No. 3:11-cv-01349
Nature of Case: Pharmaceutical Sales Representative Misclassification, Overtime
Plaintiff's Counsel: Blumenthal, Nordrehaug & Bhowmik

Ogans v. Nationwide Credit, Inc. - Settled
Sacramento County Superior Court, Case No. 34-2012-00121054
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 131 of 144
Ohayon v. Hertz - Settled
United States District Court, Northern District of California, Case No. 11-1662
Nature of Case: Wage and Hour Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Olszewski v. ScrippsHealth - Judgment for Plaintiff, Affirmed by Supreme Court
California Supreme Court Decision in Favor of Plaintiff
San Diego Superior Court
Nature of Case: Unfair Competition, Lien Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Olvera v. El Pollo Loco, Inc. – In Litigation
Orange County Superior Court, Case No. 30-2014-00707367-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Orozco v. Illinois Tool Works Inc. – In Litigation
Class Certification Granted:
Orozco v. Ill. Tool Works, 2017 U.S. Dist. LEXIS 23179 (E.D. Cal. Feb. 16, 2017);
Orozco v. Ill. Tool Works Inc., No. 14-cv-02113-MCE-EFB, 2016 U.S. Dist. LEXIS 158115
(E.D. Cal. Nov. 14, 2016)
U.S. District Court, Eastern District of California, Case No. 14-cv-02113-MCE
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Ortega v. Prime Healthcare Paradise Valley, LLC - In Litigation
San Diego County Superior Court, Case No. 37-2014-00011240-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; JCL Law Firm

Owen v. Robinsons May - Dismissed
Los Angeles County Superior Court, Case No. BC355629
Nature of Case: Failure to Pay Earned Vacation, Violation of Labor Code 227.3
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group; Clark
& Markham

Patel v. Nike Retail Services, Inc. - In Litigation
U.S. District Court Northern District of California, Case No. 3:14-cv-04781-RS
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Lawyers For Justice, PC

Patelski v. The Boeing Company – Settled
United States District Court, Southern District of New York;
transferred to United States District Court, Eastern District of Missouri
Nature of Case: Refund Action
Plaintiffs’ Counsel: Blumenthal & Nordrehaug, Sigman, Lewis & Feinberg, P.C.

Pearlman v. Bank of America - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Chavez & Gertler
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 132 of 144
Perry v. AT&T - Settled
U.S. District Court, Northern District California, Case No. 11-cv 01488
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group

Picus v. Wal-Mart Stores - Settled
U.S. District Court, District of Nevada
Case No. 2:07-CV-00682
Nature of Case: Deceptive Advertising, Made in the USA violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, Gerard & Associates

Pittard v. Salus Homecare - Settled
U.S. District Court, Southern District California, Case No. 08 cv 1398
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group

Port v. Southern California Permanente Medical Group - Settled
San Diego County Superior Court, Case No. 37-2007-00067538
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group

Postema v. Lawyers Title Ins. Corp. - Settled
Orange County Superior Court, Case No. 30-2010-00418901
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Pettersen & Bark

Pratt v. Verizon - Settled
Orange County Superior Court, Case No. 30-2010-00430447
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Proctor v. Ameriquest - Settled
Orange County Superior Court, Case No. 06CC00108
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug, United Employees Law Group, Clark &
Markham

Ralphs v. Blockbuster, Inc. – Settled
San Diego Superior Court
Nature of Case: Unlawful Late Fees
Plaintiff’s Counsel: Blumenthal & Nordrehaug, Morris & Associates, Pettersen & Bark

Ramirez v. Estenson Logistics, LLC - In Litigation
Orange County Superior Court, Case No. 30-2015-00803197-CU-OE-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Ramos v. Countrywide - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Sullivan Hill; Chavez & Gertler
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 133 of 144
Rangel v. Balboa Ambulance - Class Certification Granted, Settled
San Diego County Superior Court, Case No.
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Pettersen & Bark

Ray v. Lawyers Title, Fidelity National, Commonwealth Land Title, Chicago Title - Settled
Orange County Superior Court, Case No. 30-2010-00359306
Nature of Case: Failure to Pay Severance Wages
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Pettersen & Bark

Redin v. Sterling Trust - Settled
Los Angeles Superior Court
Nature of Case: Breach of Fiduciary Duties of IRA Administrator
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Renazco v. Unisys Technical Services, L.L.C. - In Litigation
San Francisco County Superior Court, Case No. CGC-14-539667
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Reynolds v. Marlboro/Philip Morris U.S.A. - Reversed on Appeal
United States Court of Appeals for the Ninth Circuit, Case No. 08-55114
U.S. District Court, Southern District of California, Case No. 05 CV 1876 JAH
Nature of Case: Unfair Competition, Violation of Civil Code §1749.5
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Rezec v. Sony – Settled
San Diego Superior Court
Nature of Case: Fraudulent Advertising
Plaintiffs’ Counsel: Blumenthal & Nordrehaug, Prongay & Borderud; The Cifarelli Law Firm

Rix v. Lockheed Martin Corporation - Settled
U.S. District Court, Southern District of California, Case No. 09-cv-2063
Nature of Case: Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Rieve v. Coventry Health Care -
Summary Judgment Sua Sponte Granted for Plaintiff,
Rieve v. Coventry Health Care, Inc., 870 F. Supp. 2d 856 (C.D. Cal. 2012)
Settled
Nature of Case: Misclassification, Overtime, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Ritchie v. Mauran Ambulance Services, Inc. - Settled
Los Angeles County, Case No. BC491206
Nature of Case: Unfair business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; David Pourati, A Professional
Corporation

Rivers v. Veolia Transportation Services -
Class Certification Granted;
Settled;
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 134 of 144
Sonoma County Superior Court, Case No. SCV 255350
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Roeh v. JK Hill - Settled
San Diego Superior Court, Case No. 37-2011-00089046
Nature of Case: Unfair Competition, Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Rocheford v. SC&E Administrative Service - Settled
Orange County Superior Court
Nature of Case: Auto Warranty Fraud
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Greco, Traficante & Edwards;
Gerard, Osuch & Cisneros, LLP

Rodriguez v. Protransport-1, LLC - Settled
San Francisco County Superior Court, Case No. CGC-12-522733
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Romero v. Central Payment Co., LLC - Settled
Marin County Superior Court, Case No. CIV 1106277
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Salas v. Evolution Hospitality, LLC - Settled
San Diego County Superior Court, Case No. 37-2012-00083240-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Salem v. Alliance Human Services, Inc. - In Litigation
San Diego County Superior Court, Case No. CIVRS1401129
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sanchez v. Beena Beauty Holding, Inc. d/b/a Planet Beauty - In Litigation
Los Angeles County Superior Court, BC566065
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Santone v. AT&T – Settled
United states District Court, Southern District of Alabama
Nature of Case: Unconscionable Business Practices
Plaintiff’s Counsel: Blumenthal & Nordrehaug, Morris & Associates

Santos v. Sleep Train (Sleep Train Wage and Hour Cases) - Settled
Orange County Superior Court, Case No. 30-2008-00214586
San Francisco County Superior Court, Case No. JCCP 4553
Nature of Case: Commission Sales Employee Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 135 of 144
Saravia v. O.C. Communciations - In Litigation
Scarmaento County Superior Court, Case No.
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sawyer v. Vivint, Inc. – In Litigation
U.S. District Court, Northern District of Illinois, Case No. 1:14-cv-08959
Nature of Case: Overtime, Illinois Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Mark King, Esq.

Sayaman v. Baxter Healthcare - Settled
U.S. District Court, Central District of California, Case No. CV 10-1040
Nature of Case: Lab Technician Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Schuler v. Ecolab, Inc. - In Litigation
U.S. District Court, Southern District of California, Case No. 3:10-cv-02255
Nature of Case: Overtime and Labor Code Violations, Expense Reimbursement
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Schulz v. Qualxserv, LLC / Worldwide Techservices - Class Certification Granted, Settled
U.S. District Court, Southern District of California, Case No. 09-cv-0017
Nature of Case: Overtime and Labor Code Violations, Expense Reimbursement
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Krutcik& Georggin; United
Employees Law Group

Scott v. Blockbuster, Inc. – Settled
Count of Appeals, Ninth District of Texas, Beaumont, Texas
Nature of Case: Unlawful Late Fees
Plaintiff’s Counsel: Blumenthal & Nordrehaug, Brothers & Thomas, LLP, Vaughan O. Stewart

Serrato v. Sociedad Textil Lonia, Corp. - Settled
San Diego County Superior Court, Case No. 37-2012-00101195-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Shrivastara v. Fry’s Electonics - Settled
Santa Clara County Superior Court, Case No. 111cv192189
Nature of Case: Failure to Pay Earned Vacation; Violation of Labor Code 227.3
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sierra v. Oakley Sales Corp. - In Litigation, On Appeal
Orange County Superior Court, U.S. District Court Central District of California; U.S. Court of
Appeals 9th Circuit
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sirota v. Swing-N-Slide - Settled
Wisconsin District Court, County of Rock Wisconsin, Case No. 95CV726J
Nature of Case: Fraudulent Stock Buy Back-Derivative Claim
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Sullivan Hill; Milberg, Weiss, Bershad, Hynes
& Lerach; Nowlan & Mouat
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 136 of 144
Skillett v. FPI Management, Inc. - In Litigation
Sacramento County Superior Court, Case No. 34-2014-00173218
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Small v. Kaiser Foundation Hospitals - Settled
San Diego County Superior Court, Case No. 37-2011-00099011-CU-OE-CTL
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Smith v. Kaiser Foundation Hospitals - Settled
U.S. District Court, Southern District of California, Case No. 08-cv-02353
Nature of Case: Kaiser Employee Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Smith v. Fedex Ground Package system, Inc. - In Litigation
Alameda County Superior Court, Case No. RG14734322
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Sones v. World Savings / Wachovia - Settled
U.S. District Court, Norther District of California, Case No. 3:08-cv-04811
Nature of Case: Kaiser Employee Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Spradlin v. Trump - In Litigation
U.S. District Court, District of Nevada, Case No. 2:08-cv-01428
Nature of Case: Securities Violations and Fraud in the sale of Condo/Hotel Units, ILSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Gerard & Associates; Burton Wiand,
Esq.; Beck & Lee

Steele v. Kaiser Foundation Health Plan - Settled
U.S. District Court, Northern District of California, Case No. 07-5743
Nature of Case: Kaiser Employee Misclassification, Overtime, Labor Code Violations, FLSA
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Steffan v. Fry’s Electronics, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 1-13-CV-254011
Nature of Case: Employee MisclasificationUnfair Business Practices, Overtime and Labor Code
Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; David Pourati, A Professional
Corporation

Steroid Hormone Product Cases - Decision on Appeal in Favor of Plaintiff, Settled
Los Angeles Superior Court, JCCP4363
Nature of Case: Unfair Competition - Sale of Illegal Products
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Clark & Markham; Trenam, Kemker, Scharf,
Barkin, Frye, O’Neill & Mullis, P.A.

Stevens v. Robinsons-May - Settled
San Diego Superior Court
Nature of Case: Unfair Business Practices-Failure to Pay for Vacation Time
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 137 of 144
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Strauss v. Bayer Corporation – Settled
United States District Court, District of Minnesota
Nature of Case: Baycol Products Liaibility Litigation
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Fleishman & Fisher

Sustersic v. International Paper Co. - Settled
Orange County Superior Court, Case No. 30-2009-00331538
Nature of Case: Failure to Pay Earned Vacation; Violation of Labor Code 227.3
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Law Offices of William H. Steiner

Sutton v. Seasons Hospice & Palliative Care of California, Inc. - In Litigation
Los Angeles County Superior Court, Case No. BC590870
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Swartout v. First Alarm Security & Patrol, Inc. - Settled
Santa Clara County Superior Court, Case No. 112-cv-231989
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Talamantez v. The Wellpoint Companies, Inc. - Settled
U.S. District Court, Central District of California, Case No. 12-cv-08058
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Tan v. California State Automobile Assn. - Class Certification Granted, Settled
U.S. District Court, Central District California, Case No. 07cv1011
Orange County Superior Court, Case No. 30-2008-00231219
Nature of Case: IT Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik, United Employees Law Group

Tauber v. Alaska Airlines, et al. - Settled
Los Angeles Superior Court
Nature of Case: Unfair Business Practice - Employment Practices, Violation of Labor Code 450
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Thai v. Staff Assistance, Inc. - In Litigation
Los Angeles County Superior Court, Case No. BC567943
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Thomas v. Stanford Health Care d/b/a Stanford University Medical Center - In Litigation
Santa Clara County Superior Court, Case No. 1-14-cv-273362
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Thomas-Byass v. Michael Kors Stores (California), Inc. - Settled
U.S. District Court Central District of California, Case No. 5:15-cv-00369-JGB
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 138 of 144
Trujillo v. LivHome - Settled
Orange County Superior Court, Case No. 30-2008-00100372
San Diego County Superior Court, Case No. JCCP4570
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik; United Employees Law Group

Tull v. Stewart Title - Settled
U.S. District Court, Southern District California, Case No. 08-CV-1095
Nature of Case: Title Officer and Escrow Officer Misclassification, FLSA, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Pettersen & Bark

Turner v. C.R. England - In Litigation
U.S. District Court Central District of California, Case No. 5:14-cv-02207-PSG
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Turner v. Ampac Fine Chemicals, LLC - In Litigation
Sacramento County Superior Court, Case No. 34-2015-00176993
Nature of Case: Employee Misclassification, Unfair Business Practices, Overtime and Labor
Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Valadez v. Schering-Plough - Dismissed
U.S. District Court, Southern District California, Case No. 10-CV-2595
Nature of Case: Pharmaceutical Sales Representative Misclassification, Overtime
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Van Gorp v. Ameriquest Mortgage/Deutsche Bank - Settled
U.S. District Court, Central District of California, Case No. SACV05-907 CJC (ANx)
Nature of Case: Overtime
Plaintiff’s Counsel: Blumenthal and Nordrehaug

Varela v. The Walking Company - In Litigation
Los Angeles County Superior Court, Case No. BC562520
Nature of Case: Unfair Business practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Veloz v. Ross Dress For Less, Inc. - In Litigation
Los Angeles County Superior Court, Case No. BC485949
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Vogel v. Price-Simms, Inc. - In Litigation
Santa Clara County Superior Court, Case No. 114CV261268
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik; Webb & Bordson, APC

Vrab v. DNC Parks & Resorts at Tenaya, Inc. - Settled
Mariposa County Superior Court, Case No. 0010225
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 139 of 144
Plaintiff’s Counsel: Blumenthal Nordrehaug & Bhowmik

Vultaggio-Kish v. Golden State Lumber, Inc. - Settled
San Mateo County Superior Court, Case No. CIV 516631
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; The Law Offices of Dan Price

Wadhwa v. Escrow Plus - Settled
Los Angeles Superior Court
Nature of Case: Investment Fraud
Plaintiff's Counsel: Blumenthal & Nordrehaug

Waldhart v. Mastec North Amercia, Inc. - In Litigation
San Bernardino County Superior Court, Case No. CIVDS1419318
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Walker v. Brink’s Global Services USA, Inc. & Brinks Incorporated - In Litigation
Los Angeles County Superior Court, Case No. BC564369
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Walsh v. Apple, Inc. - Settled
U.S. District Court, Northern District California, Case No. 08-04918
Nature of Case: Computer Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Webb v. Sodexo, Inc. & SDH Services West, LLC - In Litigation
San Joaquin County Superior Court, Case No. 39-2015-00324813-CU-OE-STK
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Weinman v. Midbar Condo Development (Las Vegas One) - Settled
U.S. District Court, District of Nevada, Case No. 2:08-cv-00684
Nature of Case: Fraud in the sale of Condo/Hotel Units, ILSA
Plaintiffs’ Counsel: Blumenthal, Nordrehaug & Bhowmik; Gerard & Associates

Weltman v. Ortho Mattress - Class Certification Granted, Settled
U.S. District Court, Southern District California, Case No. 08-cv-0840
Orange County Superior Court, Case No. 30-2009-00327802
Nature of Case: Sales Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

West v. Jerome’s Furniture Warehouse - Settled
Sacramento County Superior Court, Case No. 34-2013-00147707-CU-OE-GDS
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Wheat v. Jerome’s Furniture Warehouse - Settled
San Diego County Superior Court, Case No. 37-2012-00094419-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 140 of 144
Wietzke v. Costar Realty - Settled
U.S. District Court, Southern District California, Case No. 09-cv-2743
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Williams v. Lockheed Martin Corporation - Settled
U.S. District Court, Southern District California, Case No. 3:09-cv-01669
Nature of Case: Computer Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Wilson v. Wal-Mart Associates, Inc. - In Litigation
U.S. District Court Central District of California, Case No. 8:14-cv-1021-FMO
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Winston v. Lemore Transportation, Inc. - In Litigation
Contra Costa County Superior Court, Case No. C-15-00897
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Wise v. Cubic - Settled
U.S. District Court, Southern District California, Case No. 08-cv-2315
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Witman v. Level 3 Communications - Settled
San Diego County Superior Court, Case No. 37-2012-00091649-CU-OE-CTL
Nature of Case: Unpaid Commissions and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik

Yam v. Kaiser Foundation Hospitals - Settled
U.S. District Court, Northern District California, Case No. 10-cv-05225-SBA
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; United Employees Law Group

Zugich v. Wells Fargo Bank - Settled
San Francisco Superior Court
Nature of Case: Unfair Business Practices-Force Ordered Insurance Overcharges
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Zurlo v. Mission Linen - Settled
U.S. District Court, Central District, Case No. 08cv1326
Nature of Case: Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal & Nordrehaug



CO-COUNSEL - Class Actions

Baxt v. Scor U.S. - Settled
Delaware Court of Chancery
Nature of Case: Takeover
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 141 of 144
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Sullivan Hill;
Rosenthal, Monhait, Gross & Goddess, P.A.

Bronson v. Blech Securities - Settled
U.S. District Court, Southern District of New York
Nature of Case: Securities Fraud
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg; Weiss, Bershad, Hynes & Lerach;
Kaplan, Kilsheimer & Fox; Berstein, Liebhard & Lifshitz; Berstein & Ostraff; Law Office of
Dennis J. Johnson; John T. Maher; Sullivan Hill; Weil, Gotshal & Manges; Paul, Hastings,
Janofsky & Walker; Andrews & Kurth; Paul, Weiss, Rifkind, Wharton & Garrison; Wolff &
Samson; Heller, Horowitz & Feit, P.C.; Shereff, Friedman, Hoffman & Goodman, LLP;
Debevoise & Plimpton; Smith, Campbell, Paduano; Thelen, Marrin, Johnson & Bridges; The
Offices of Robert Swetnick; Crummy Del Deo; Robinson, Silverman, Pearce, Aronsohn &
Berman; Buchanan Ingersoll, P.C.; Morgan, Lewis & Bockius, Schwartz, Kelm, Warren &
Ramirez; Porter & Hedges, L.L.P.; MicroProbe Corp.; NeoRX Corp.; Solomon, Zauderer,
Ellenhorn, Frischer & Sharp;

Castro & Cardwell v. B & H Education, Inc. - Settled
Los Angeles Superior Court Case No. BC456198
Nature of Case: Overtime and Labor Code Violations; Unfair Competition
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Aequitas Law Group

Caushon v. General Motors Corp. - Settled
In re Automobile Antitrust Cases
San Diego Superior Court, coordinated in San Francisco
Nature of Case: Unfair Competition; Antitrust
Plaintiff's Co-Counsel: Blumenthal & Nordrehaug

Dibella v. Olympic Financial - Settled
U.S. District Court, District of Minnesota
Nature of Case: Securities Fraud
Plaintiff's Counsel: Blumenthal & Nordrehaug

Doyle v. Lorna Jane USA, Inc. – Settled
Los Angles County Superior Court, Case No. BC526837
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Lipow & Harris

Estrella v. B-Per Electronic, Inc. & My Wireless, Inc. - Settled
San Diego County Superior Court, Case No. 37-2013-00048951-CU-OE-CTL
Nature of Case: Unfair Competition, Minimum Wages, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Dychter Law Offices, APC

Ferrari v. Read-Rite - Settled
U. S. District Court, Northern District of California
Nature of Case: Securities Fraud
Plaintiff’s Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach

Forever 21 Wage and Hour Cases - Settled
San Diego County Superior Court, JCC Proceeding No. 4745
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 142 of 144
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Norton & Melnik; Kitchin Legal;
The Buxner Law Firm; Miller & Ayala, LLP; Webb & Bordson, APC; Law Office of Jennifer
Hart; Olsen Law Offices, APC

Hart v. United States Tobacco Co. - Settled
Los Angeles Superior Court
Coordinated in Smokeless Tobacco Litigation
Nature of Case: Unfair Competition; Antitrust
Plaintiff’s Co-Counsel: Blumenthal & Nordrehaug; the Cuneo Law Group P.C.; Gordon Ball

In re Bank of America Wage and Hour Employment Practices Litigation - Settled
U.S. District Court, District of Kansas, Case No. MDL 2138
Nature of Case: Employment Claims under FLSA and California Labor Code
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Marlin & Saltzman; Stueve Siegel
Hanson; United Employees Law Group

In re Walgreen Co. Wage and Hour Litigation - Settled
U.S. District Court, Central District of California, Case No. 11-cv-07664
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Co-Counsel: Blumenthal, Nordrehaug & Bhowmik; Scott Cole & Associates; Marlin
& Saltzman; Malk law Firm; Ackermann & Tilajef; Marcarian Law Firm; Aiman-Smith and
Marcy; Orshansky and Yeremian LLP, Aequitas Law Group APLC

Jackson v. Fresh & Easy Neighborhood Market Inc. – Settled
Los Angeles County Superior Court, Case No. BC497964; U.S. Bankruptcy Court District of
Delaware Case No. 13-12569 (KJC)
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; The Carter Law Firm; The Cooper
Law Firm; Aegis Law Firm, PC; Jose Gray, APLC

Jordan/Ramos v. DMV - Judgment for Plaintiff, Affirmed on appeal
Superior Court, Sacramento
Nature of Case: Commerce Clause Violation - Tax declared unconstitutional -
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach;
Weiss & Yourman; Sullivan Hill.

Kensington Capital v. Oakley - Settled
U. S. District Court, Southern District of California
Nature of Case: Securities Fraud
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach

Kensington Capital v. Vesta - Settled
U. S. District Court, Northern District of Alabama
Nature of Case: Securities Fraud
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach

Lopez v. Tire centers, LLC - Settled
U.S. District Court Northern District of California, Case No. 3:13-cv-05444-JCS
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Dychter Law Offices, APC

Manaster v. SureBeam - Settled
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 143 of 144
United States District Court
Nature of Case: Violation of Securities Act
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg Weiss Bershad Hynes & Lerach

Miller v. Western Athletic Clubs, LLC - Settled
Santa Clara County Superior Court, Case No. 112-cv-228670
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Rukin Hyland Doria & Tindall LLP;
Velton Zegelman P.C.

Moffett v. WIS International - Settled
San Diego County Superior Court, Case No. 37-2011-00099909-CU-OE-CTL
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Emge & Associates; Law Office of
David A. Huch

Perez v. Urban Oufitters, Inc. - In Litigation
U.S. District Court Northern District of California, Case No. 13-cv-02628-JSW
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Capstone Law APC

Ridgewood Capital Management v. Gensia - Settled
U.S. District Court, Southern District of California, #CV-92-1500H
Plaintiffs’ Counsel: Barrack, Rodos & Bacine; Kaplan, Kilsheimer & Fox; Wolf, Popper, Ross,
Wolf & Jones; Law Offices of Joseph H. Weiss; Kaufman, Malchman, Kaufman & Kirby;
Sullivan Hill; Blumenthal & Nordrehaug

Sandoval v. Redfin Corporation - In Litigation
U.S. District Court Northern District, Case No. 3:14-cv-04444-SC
Nature of Case: Employee Misclassification, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Khoury, Cohelan & Singer


Shurman v. Scimed - Settled
State of Minnesota District Court, Fourth District, #94-17640
Plaintiffs’ Counsel: Blumenthal & Nordrehaug; Milberg, Weiss, Bershad, Hynes & Lerach;
Kaplan, Kilsheimer & Fox; Sullivan Hill; Law Offices of Lawrence G. Soicher

Sioson v. AMP Holding, Inc. - Settled
Orange County Superior Court, Case No. 30-2013-00663825
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Olsen Law Offices

Sirota v. Swing-N-Slide - Settled
Wisconsin District Court, County of Rock Wisconsin
Nature of Case: Fraudulent Stock Buy-Back-Derivative Claim
Plaintiff's Counsel: Blumenthal & Nordrehaug; Sullivan Hill;
Milberg, Weiss, Bershad, Hynes & Lerach; Nowlan & Mouat

Slatton v. G.E. Capital Mortgage Services - Settled
Camden County Superior Court, New Jersey, #CAML0256198
Nature of Case: Forced order insurance
      Case 2:16-cv-00768-DN Document 73-1 Filed 02/24/20 Page 144 of 144
Plaintiff’s Counsel: Blumenthal & Nordrehaug

Somkin v. Molten Metal - Settled
U.S. District Court, District of Massachusetts, #9710325PBS
Nature of Case: Securities Fraud
Plaintiff's Counsel: Blumenthal & Nordrehaug

Sparks v AT&T - Settled
Illinois District Court - Madison County
Deceptive Practice claim - Leased consumer telephone equipment
Plaintiff’s counsel - Carr Korein Tillery; Blumenthal & Nordrehaug; Whatley Drake

Sullivan v. Lyon Management Group - Settled
Orange County Superior Court, Case No. 30-2013-00649432-CU-BT-CXC
Nature of Case: Unfair Business Practices, Overtime and Labor Code Violations
Plaintiff’s Counsel: Blumenthal, Nordrehaug & Bhowmik; Webb & Bordson, APC




C:\Users\kyle.BAN\Desktop\BNB Resume (April 2019).wpd
